EXECUTION VERSION
AMENDMENT AND RESTATEMENT AGREEMENT dated as of October 16, 2019 (this
“Amendment and Restatement Agreement”) by and among Tempur Sealy International,
Inc., a Delaware corporation (the “Parent Borrower”), Tempur-Pedic Management,
LLC, a Delaware limited liability company, as an Additional Borrower , the
Subsidiary Guarantors party hereto, each Lender party hereto, JPMorgan Chase
Bank, N.A. (“JPMorgan”), as Administrative Agent (in such capacity, the
“Administrative Agent”), Swingline Lender and Issuing Lender, and Bank of
America, N.A., Fifth Third Bank and Wells Fargo Bank, N.A., as Issuing Lenders.
RECITALS:
Reference is made to the Credit Agreement dated as of April 6, 2016 (as amended
by that certain Amendment No. 1 dated as of April 4, 2017, as further amended by
that certain Amendment No. 2 dated as of January 8, 2019, as further amended by
that certain Amendment No. 3 dated as of June 4, 2019 and as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”) among the Parent Borrower, the Additional
Borrowers (as defined therein) party thereto, each Lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Amended Credit
Agreement (as defined below).
The Parent Borrower has requested to amend and restate the Existing Credit
Agreement and in connection therewith, in each case on the terms and subject to
the conditions set forth herein and in the Amended Credit Agreement and on the
Amendment and Restatement Effective Date:
(A) the Parent Borrower has decided to repay in full any outstanding Term Loans
(as defined in the Existing Credit Agreement and referred to herein as the
“Existing Term Loans”) and Revolving Loans (as defined in the Existing Credit
Agreement and referred to herein as the “Existing Revolving Loans” and, together
with the Existing Term Loans, the “Existing Loans”) and to terminate any
outstanding Revolving Commitments (as defined in the Existing Credit Agreement
and referred to herein as the “Existing Revolving Commitments”);
(B) the financial institutions executing this Amendment and Restatement
Agreement as Lenders have agreed to become Lenders under the Amended Credit
Agreement and to provide Term Commitments and/or Revolving Commitments in the
amounts set forth herein or in the Amended Credit Agreement with respect to such
Lenders;
(C) the financial institutions executing this Amendment and Restatement
Agreement as Swingline Lenders have agreed to become Swingline Lenders and to
provide Swingline Commitments in the amounts set forth herein or in the Amended
Credit Agreement with respect to such Swingline Lender; and
(D) the financial institutions executing this Amendment and Restatement
Agreement as Issuing Lenders have agreed to become Issuing Lenders and to
provide L/C Commitments in the amounts set forth herein or in the Amended Credit
Agreement with respect to such Issuing Lender.




--------------------------------------------------------------------------------



In order to effect the foregoing, the Parent Borrower and the other parties
hereto desire to, as of the Amendment and Restatement Effective Date, amend and
restate the Existing Credit Agreement and amend the Existing Guarantee and
Collateral Agreement (as defined below) and to enter into certain other
agreements herein, in each case subject to the terms and conditions set forth
herein. Therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendment and Restatement. Effective as of the Amendment and
Restatement Effective Date:
(a)The Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Amended and Restated Credit Agreement attached as Annex A
hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Amended Credit Agreement”).
(b)That certain Guarantee and Collateral Agreement dated as of April 6, 2016 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Guarantee and Collateral Agreement”), among the Parent
Borrower, the Additional Borrower, the Grantors (as defined therein) party
thereto from time to time and the Administrative Agent, is hereby amended in the
form of the Amended Guarantee and Collateral Agreement attached as Annex B
hereto (the Existing Guarantee and Collateral Agreement, as so amended, being
referred to as the “Amended Guarantee and Collateral Agreement”).
(c)The aggregate amount of all Letters of Credit outstanding (not to exceed the
L/C Commitment) under the Existing Credit Agreement on the Amendment and
Restatement Effective Date that constitute “Existing Letters of Credit” under
the Amended Credit Agreement shall continue to be outstanding under the Amended
Credit Agreement and, from and after such date, the terms of the Amended Credit
Agreement will govern the rights of the Administrative Agent, the Lenders and
the Issuing Lenders with respect thereto.
(d)Schedules 1.1A, 1.1D, 4.15(a), 7.2, 7.3, 7.7 and 7.11 to the Existing Credit
Agreement are hereby deleted and replaced with those Schedules to the Amended
Credit Agreement attached as Schedules hereto. Schedule 3.1(c) (Existing Letters
of Credit) is hereby added to the Amended Credit Agreement in the form attached
as Schedule 3.1(c) hereto.
(e)Exhibits B, F and H to the Existing Credit Agreement are hereby deleted and
replaced with those Exhibits to the Amended Credit Agreement attached as
Exhibits hereto.
Section 2.Representations and Warranties. To induce the Administrative Agent,
and the Lenders to enter into this Amendment and Restatement Agreement and to
make the Loans and issue or participate in the Letters of Credit, each Loan
Party hereby represents and warrants to the Administrative Agent and each
Lender, the Swingline Lender and each Issuing Lender that as of the Amendment
and Restatement Effective Date:
(a)Each Group Member has all requisite power and authority, and the legal right,
to execute, deliver and perform its obligations under this Amendment and
Restatement Agreement and perform its obligations under the Loan Documents.
2

--------------------------------------------------------------------------------



(b)The execution, delivery and performance by the Loan Parties of this Amendment
and Restatement Agreement and the performance by the Loan Parties of the other
Loan Documents to which it is a party are within each Loan Party’s corporate
powers and have been duly authorized by all necessary corporate, stockholder,
and shareholder action. As of the Amendment and Restatement Effective Date, the
Amendment and Restatement Agreement has been duly executed and delivered by each
Loan Party party thereto and, assuming due execution and delivery by all parties
other than the Loan Parties, constitutes a legal, valid and binding obligation
of each Loan Party party thereto, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c)The execution, delivery and performance by the Loan Parties of this Amendment
and Restatement Agreement, the performance by the Loan Parties of the other Loan
Documents to which it is a party, the issuance of Letters of Credit, the
borrowings under the Amended Credit Agreement and the use of the proceeds
thereof (i) will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and (ii) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents), in each case (i) and
(ii), except to the extent such violation (other than any violation of the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of any Group Member) or Lien, could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(d)The representations and warranties made by any Loan Party in or pursuant to
the Loan Documents, including those included in Section 4 of the Amended Credit
Agreement, are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect is true and correct in all respects) on and
as of the date hereof as if made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date.
(e)No Default or Event of Default has occurred and is continuing.
Section 3.Conditions of Effectiveness. This Amendment and Restatement Agreement,
the amendments to the Existing Credit Agreement and the Existing Guarantee and
Collateral Agreement and the other amendments set forth in Section 1 shall
become effective (such date of effectiveness, the “Amendment and Restatement
Effective Date”) immediately upon satisfaction of the following conditions
precedent:
(a)The Administrative Agent shall have received this Amendment and Restatement
Agreement, executed and delivered by the Administrative Agent, each Loan Party,
each Term Lender, each Revolving Lender, each Issuing Lender and the Swingline
Lender listed on Schedule 1.1A of the Amended Credit Agreement.
3

--------------------------------------------------------------------------------



(b)The Lenders and the Administrative Agent shall have received all fees
required to be paid by the Parent Borrower as of the Amendment and Restatement
Effective Date, and reimbursement for all expenses required to be reimbursed by
the Parent Borrower as of the Amendment and Restatement Effective Date for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before two days prior to the Amendment and Restatement
Effective Date.
(c)The Administrative Agent shall have received a certificate of each Loan
Party, dated the Amendment and Restatement Effective Date, substantially in the
form of Exhibit C to the Amended Credit Agreement, with appropriate insertions
and attachments, including the Organization Documents of each Loan Party
certified by the relevant authority of the jurisdiction of organization of each
Loan Party, with respect to each Loan Party, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each such Loan Party as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and Restatement Agreement and the other Loan Documents to which
such Loan Party is a party and a good standing certificate, which may be a short
form, as of a recent date for each Loan Party from its jurisdiction of
organization.
(d)The Administrative Agent shall have received an executed legal opinion dated
the Amendment and Restatement Effective Date of each of Cleary Gottlieb Steen &
Hamilton LLP, Morgan, Lewis & Bockius LLP, McGuire, Wood & Bissette, P.A. and
Vorys, Sater, Seymour and Pease LLP, with respect to certain matters relating to
the Loan Parties in form and substance reasonably satisfactory to the
Administrative Agent.
(e)The Administrative Agent shall have received the Global Intercompany Note,
executed and delivered by the Parent Borrower and each other U.S. Loan Party as
of the Amendment and Restatement Effective Date accompanied by any applicable
note transfer powers.
(f)Each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein with respect to the Loan Parties, prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3 of the Amended Credit Agreement), shall be in
proper form for filing, registration or recordation. Notwithstanding anything to
the contrary herein or the other Loan Documents, with respect to any U.S. Loan
Party, no actions in any jurisdiction outside the United States shall be
required in order to create or perfect any security interest in respect of any
assets of such U.S. Loan Party, located outside of the United States (including
any Intellectual Property registered or applied for in any jurisdiction outside
the United States) and no foreign law security or pledge agreements, foreign law
mortgages or deeds or foreign Intellectual Property filings or searches shall be
required outside of the United States with respect to such U.S. Loan Party.
(g)With respect to each Mortgaged Property as of the Amendment and Restatement
Effective Date, the Administrative Agent shall have received the Flood
Documents, if applicable.
4

--------------------------------------------------------------------------------



(h)The Parent Borrower shall have delivered to the Administrative Agent audited
consolidated balance sheets and related consolidated statements of operations,
cash flows and shareholders’ equity of the Parent Borrower for the fiscal years
ending December 31, 2018 and December 31, 2017, accompanied by an unqualified
report thereon by their respective independent registered public accountants,
unaudited consolidated balance sheets and related statements of operations and
cash flows of the Parent Borrower for any subsequent fiscal quarter of the
Parent Borrower, ended at least 45 days before the Amendment and Restatement
Effective Date and satisfactory annual projections for the Parent Borrower and
its consolidated Subsidiaries through 2023.
(i)The Administrative Agent shall have received the Perfection Certificate,
executed and delivered by the Parent Borrower and each other U.S. Loan Party as
of the Amendment and Restatement Effective Date.
(j) The Administrative Agent shall have received, at least three Business Days
prior to the Amendment and Restatement Effective Date, all documentation and
other information about the Loan Parties as has been reasonably requested in
writing at least 10 Business Days prior to the Amendment and Restatement
Effective Date by the Administrative Agent, in each case as the Administrative
Agent and the Lenders reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, and if any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three Business Days prior to the Amendment and Restatement Effective Date, any
Lender that has requested at least 10 Business Days prior to the Amendment and
Restatement Effective Date a Beneficial Ownership Certification in relation to
such Borrower shall have received such Beneficial Ownership Certification.
(k)Each Loan Party shall have obtained all approvals or consents of any
Governmental Authority and all other Persons necessary in connection with the
financing contemplated hereby, and any such approvals and consents shall be in
full force and effect.
(l)The Amendment and Restatement Date Refinancing shall have been consummated on
the Amendment and Restatement Effective Date.
(m)Since December 31, 2018, including after giving effect to the Transactions,
there has not been any event or state of facts that has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
(n)The Administrative Agent shall have received a certificate in a form
reasonably satisfactory to it dated as of the Amendment and Restatement
Effective Date from the chief financial officer or treasurer of the Parent
Borrower certifying as to the solvency of the Parent Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the Transactions
and from a Responsible Officer of the Parent Borrower certifying as to the
matters in Sections 2(d), 2(e) and 3(m) of this Amendment and Restatement
Agreement.
(o)The Administrative Agent shall have received an irrevocable notice of
borrowing (which notice must be received prior to 1:00 p.m., New York City time,
one Business Day prior to the Amendment and Restatement Effective Date),
substantially in the form of Exhibit H to the Amended Credit Agreement, setting
forth the information specified in Section 2.2 of the Amended Credit Agreement.
5

--------------------------------------------------------------------------------



(p)JPMorgan, as administrative agent under the Existing Credit Agreement, shall
have received a notice of prepayment with respect to the Existing Loans no later
than 12:00 p.m., New York City time, two Business Days prior to the Amendment
and Restatement Effective Date in accordance with Section 2.11 of the Existing
Credit Agreement and a notice of termination of the Existing Revolving
Commitments no later than two Business Days prior to the Amendment and
Restatement Effective Date in accordance with Section 2.9 of the Existing Credit
Agreement.
Section 4.Effect of Amendment.
(a)The Lenders under the Existing Credit Agreement that are party hereto hereby
agree to waive their rights to any breakage costs that would have otherwise been
payable by the Borrowers under Section 2.21 of the Existing Credit Agreement as
a result of the refinancing of the Existing Loans as contemplated hereby.
(b)Except as expressly set forth herein or in the Amended Credit Agreement or
the Amended Guarantee and Collateral Agreement, this Amendment and Restatement
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Amended Credit Agreement, the Amended Guarantee
and Collateral Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants, Liens, guarantees or agreements contained in the Existing Credit
Agreement, the Existing Guarantee and Collateral Agreement or any other
provision of the Existing Credit Agreement, the Existing Guarantee and
Collateral Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. Except
as expressly set forth herein, nothing herein shall be deemed to be a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
the Existing Guarantee and Collateral Agreement or any other Loan Document in
similar or different circumstances.
(c)From and after the Amendment and Restatement Effective Date, each reference
in (x) the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document shall be deemed a reference to the Amended Credit
Agreement and (y) the Existing Guarantee and Collateral Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the “Guarantee and Collateral Agreement” in the Amended Credit
Agreement or any other Loan Document shall be deemed a reference to the Amended
Guarantee and Collateral Agreement. This Amendment and Restatement Agreement
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents.
Section 5.Reaffirmation of Guarantee and Collateral Agreement. Each of the
Parent Borrower and each Loan Party hereby acknowledges and agrees that each
Loan Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms and the
Security Documents do, and all of the Collateral does, and in each case shall
continue to, secure the payment of all Obligations (including, for the avoidance
of doubt, all Obligations under the Amended Credit Agreement) on the terms and
conditions set forth in the Security Documents and each Subsidiary Guarantor
hereby confirms and ratifies its continuing unconditional obligations as a
Subsidiary Guarantor under the Amended Guarantee and Collateral Agreement with
respect to all of the Obligations (including, for the avoidance of doubt, all
Obligations under the Amended Credit Agreement).
6

--------------------------------------------------------------------------------



Section 6.Post-Closing Obligations. To the extent not satisfied on the Amendment
and Restatement Effective Date, after the Amendment and Restatement Effective
Date, the Parent Borrower shall deliver, or shall cause any applicable
Restricted Subsidiary to deliver the items specified in Schedule I hereto or
complete such undertakings described on Schedule I hereto.
Section 7.Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT AND
RESTATEMENT AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 8.Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent and each Lender for its actual and reasonable costs and
expenses in connection with this Amendment and Restatement Agreement to the
extent required pursuant to Section 10.5 of the Amended Credit Agreement.
Section 9.Counterparts. This Amendment and Restatement Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic imaging means of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment.
Section 10.Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
Section 11.Incorporation by Reference. The provisions of Sections 10.12 and
10.18 of the Amended Credit Agreement are hereby incorporated by reference,
mutatis mutandis.
Section 12.Severability. If any provision of this Amendment and Restatement
Agreement or any other Loan Document is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment and Restatement Agreement and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
[Remainder of page intentionally blank]






7

--------------------------------------------------------------------------------

EXECUTION VERSION
IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

TEMPUR SEALY INTERNATIONAL, INC.,
as Parent BorrowerBy:/s/ Bhaskar Rao


Name: Bhaskar Rao


Title: Executive Vice President and Chief Financial Officer




TEMPUR-PEDIC MANAGEMENT, LLC,
as Additional BorrowerBy:/s/ James Schockett


Name: James Schockett


Title: Vice President, Treasurer and Assistant Secretary










--------------------------------------------------------------------------------



TEMPUR WORLD, LLC
TEMPUR-PEDIC TECHNOLOGIES, LLC
TEMPUR FRANCHISING US, LLC
TEMPUR-PEDIC NORTH AMERICA, LLC
TEMPUR PRODUCTION USA, LLC
TEMPUR RETAIL STORES, LLC
TEMPUR SEALY INTERNATIONAL DISTRIBUTION, LLC
SLEEP OUTFITTERS USA, LLC
SEALY MATTRESS CORPORATION
SEALY MATTRESS COMPANY
THE OHIO MATTRESS COMPANY LICENSING AND COMPONENTS GROUP
SEALY, INC.
SEALY ECOMMERCE, LLC
SEALY MATTRESS COMPANY OF PUERTO RICO
SEALY MATTRESS MANUFACTURING COMPANY, LLC
SEALY TECHNOLOGY LLC
SEALY US SALES, LLC
COMFORT REVOLUTION, LLC
as Subsidiary Guarantors


By:/s/ James SchockettName: James SchockettTitle: Vice President, Treasurer and
Assistant Secretary





BURLINGTON MATTRESS CO. LLC, as a Subsidiary Guarantor



By:/s/ James Schockett


Name: James Schockett


Title: Treasurer and Assistant Secretary







        

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender, Issuing Lender and Swingline LenderBy:/s/
Richard Barritt


Name: Richard Barritt


Title: Executive Director







        

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender and Issuing LenderBy:/s/ John M. Hall


Name: John M. Hall


Title: Senior Vice President





        

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as Lender and Issuing LenderBy:/s/ Michael C. Bash


Name: Michael C. Bash


Title: SVP





        

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as Lender and Issuing LenderBy:/s/ Mary-Alicha Weldon


Name: Mary-Alicha Weldon


Title: Vice President





        

--------------------------------------------------------------------------------






The Bank of Nova Scotia,
as LenderBy:/s/ Michael GradName: Michael GradTitle: Director








        

--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,
as LenderBy:/s/ Donna DeMagistris


Name: Donna DeMagistris


Title: Authorized Signatory





        

--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation,
as LenderBy:/s/ Michael Maguire


Name: Michael Maguire


Title: Executive Director







        

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as LenderBy:/s/ Ryan T. Hamilton


Name: Ryan T. Hamilton


Title: Vice President





        

--------------------------------------------------------------------------------






TD BANK, N.A.,
as LenderBy:/s/ Craig Welch


Name: Craig Welch


Title: Senior Vice President







        

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as LenderBy:/s/ Annie Carr


Name: Annie Carr


Title: Authorized Signatory







        

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.,
as LenderBy:/s/ Fik Durmus


Name: Fik Durmus


Title: Managing Director





        

--------------------------------------------------------------------------------






ING BANK N.V., Dublin Branch
as LenderBy:/s/ Rosemary Healy


Name: Rosemary Healy


Title: Vice President












By:
/s/ Cormac Langford


Name: Cormac Langford


Title: Director







        

--------------------------------------------------------------------------------



Schedule I
Post-Closing Obligations
a.Mortgages, etc. On or before the date which is one hundred and twenty (120)
days after the Amendment and Restatement Effective Date (or such longer period
as the Administrative Agent may agree to in its reasonable discretion), with
respect to the Mortgaged Property as of the Amendment and Restatement Effective
Date, the Parent Borrower shall, or shall cause the applicable Subsidiary
Guarantor to, comply with the requirements set forth in the definition of “Real
Estate Collateral Requirement”, including, with respect to any Mortgages
existing as of the Amendment and Restatement Effective Date (other than
Mortgages that have been or will be released), an amendment and restatement or
an amendment, modification and reaffirmation of such Mortgages, as applicable,
in each case, duly executed, acknowledged and delivered and in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem reasonably necessary or desirable in order to continue and/or
confirm that the Lien of such Mortgage is in full force and effect.
b.Re-Issuance of Stock Certificates and Powers. Within thirty (30) days after
the Amendment and Restatement Effective Date (or such longer period as the
Administrative Agent may agree to in its reasonable discretion), the Parent
Borrower shall deliver, or cause the applicable Subsidiary Guarantor to deliver:
i. certificates representing the shares of Capital Stock in each of (A) Sealy
Mattress Corporation, and (B) The Ohio Mattress Company Licensing and Components
Group; and
ii. an undated stock power executed in blank by a duly authorized officer of the
pledgor thereof, for each certificate representing the shares of Capital Stock
in each of (A) Sealy Mattress Corporation, (B) Sealy Mattress Company, (C) The
Ohio Mattress Company Licensing and Components Group, (D) Sealy, Inc. and (E)
Sealy Mattress Company of Puerto Rico.


c.Global Intercompany Note Signature Pages of Foreign Restricted Subsidiaries.
Within ninety (90) days after the Amendment and Restatement Effective Date (or
such longer period as the Administrative Agent may agree to in its reasonable
discretion), the Parent Borrower shall, or shall cause each Foreign Restricted
Subsidiary to deliver counterpart signature pages to the Global Intercompany
Note.
d.Promissory Notes. Within forty-five (45) days after the Amendment and
Restatement Effective Date (or such longer period as the Administrative Agent
may agree to in its reasonable discretion), to the extent any promissory notes
remain designated as “Excluded Promissory Notes” on Schedule B of the Global
Intercompany Note, the Parent Borrower shall deliver, or cause the applicable
Subsidiary Guarantor to deliver any such promissory notes together with an
undated note power executed in blank by a duly authorized officer of the pledgor
thereof.







--------------------------------------------------------------------------------

EXECUTION VERSION
Annex A
Amended Credit Agreement
[See attached.]








--------------------------------------------------------------------------------

EXECUTION VERSION





AMENDED AND RESTATED CREDIT AGREEMENT
among
TEMPUR SEALY INTERNATIONAL, INC.,
as Parent Borrower,


the Additional Borrowers from Time to Time Parties Hereto,
the Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


Dated as of October 16, 2019





JPMORGAN CHASE BANK, N.A.,
BofA SECURITIES INC.,
WELLS FARGO SECURITIES, LLC
and
FIFTH THIRD BANK,
as Lead Arrangers and as Joint Bookrunners


and
BANK OF AMERICA, N.A.,
WELLS FARGO BANK, N.A.
and
FIFTH THIRD BANK,
as Co-Syndication Agents


and
BANK OF NOVA SCOTIA,
MIZUHO BANK, LTD.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents











        

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



Section 1. DEFINITIONS
1
1.1 Defined Terms
1
1.2 Other Interpretive Provisions
48
Section 2. AMOUNT AND TERMS OF COMMITMENTS
50
2.1 Term Commitments
50
2.2 Procedure for Term Loan Borrowing
50
2.3 Repayment of Term Loans
51
2.4 Revolving Commitments
51
2.5 Procedure for Revolving Loan Borrowing
52
2.6 Swingline Commitment
53
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
54
2.8 Commitment Fees, etc
55
2.9 Termination or Reduction of Revolving Commitments
55
2.10 [Reserved]
55
2.11 Optional Prepayments
55
2.12 Mandatory Prepayments
56
2.13 Conversion and Continuation Options
58
2.14 Limitations on Eurocurrency Tranches and Foreign Currency Loans
59
2.15 Interest Rates and Payment Dates
59
2.16 Computation of Interest and Fees
59
2.17 Alternate Rate of Interest
60
2.18 Pro Rata Treatment and Payments
61
2.19 Requirements of Law
63
2.20 Taxes
65
2.21 Indemnity
69
2.22 Change of Lending Office
70
2.23 Replacement of Lenders
70
2.24 Defaulting Lenders
70
2.25 Incremental Facilities
72
2.26 Currency Fluctuations
74
2.27 Borrower Representative
74
2.28 Amend and Extend Transactions
75
2.29 Refinancing Facilities
76
Section 3. LETTERS OF CREDIT
78
3.1 L/C Commitment
78
3.2 Procedure for Issuance of Letter of Credit
79
3.3 Fees and Other Charges
79



        

--------------------------------------------------------------------------------




3.4 L/C Participations
79
3.5 Reimbursement Obligation of the Borrowers
80
3.6 Obligations Absolute
81
3.7 Letter of Credit Payments
81
3.8 Applications
81
3.9 Cash Collateralization
81
3.10 Currency Adjustments
82
Section 4. REPRESENTATIONS AND WARRANTIES
82
4.1 Financial Condition
82
4.2 No Change
82
4.3 Existence; Compliance with Law
83
4.4 Power; Authorization; Enforceable Obligations
83
4.5 No Legal Bar
83
4.6 Litigation
83
4.7 No Default
83
4.8 Ownership of Property; Liens
84
4.9 Intellectual Property
84
4.10 Taxes
84
4.11 Federal Regulations
84
4.12 Labor Matters
84
4.13 ERISA
84
4.14 Investment Company Act; Other Regulations
85
4.15 Subsidiaries
85
4.16 [Reserved]
85
4.17 Environmental Matters
85
4.18 Accuracy of Information, etc
86
4.19 Security Documents
87
4.20 Solvency
87
4.21 EEA Financial Institutions
87
4.22 OFAC; Anti-Money Laundering; Patriot Act
87
4.23 Governmental Authorization; Other Consents
88
Section 5. CONDITIONS PRECEDENT
88
5.1 Conditions to the Amendment and Restatement Effective Date
88
5.2 Conditions to Each Extension of Credit On or After the Amendment and
Restatement Effective Date
88
5.3 Conditions to Initial Extension of Credit to Each Additional Borrower
88
Section 6. AFFIRMATIVE COVENANTS
90
6.1 Financial Statements
91
6.2 Certificates; Other Information
91
6.3 Payment of Tax Obligations
93
6.4 Maintenance of Existence; Compliance
93

2
        

--------------------------------------------------------------------------------




6.5 Maintenance of Property; Insurance
93
6.6 Inspection of Property; Books and Records; Discussions
93
6.7 Notices
94
6.8 Environmental Laws
94
6.9 [Reserved]
95
6.10 Additional Collateral, etc
95
6.11 Further Assurances
96
6.12 [Reserved]
96
6.13 Designation of Subsidiaries
97
6.14 Use of Proceeds
98
6.15 Anti-Corruption Laws; Sanctions
98
6.16 MIRE Events
98
Section 7. NEGATIVE COVENANTS
98
7.1 Financial Covenants
98
7.2 Indebtedness
99
7.3 Liens
101
7.4 Mergers and Dissolutions
104
7.5 Dispositions
105
7.6 Restricted Payments
106
7.7 Investments
107
7.8 Prepayments, etc. of Indebtedness
110
7.9 Transactions with Affiliates
111
7.10 Change in Fiscal Year
111
7.11 Burdensome Agreements
111
7.12 Change in Nature of Business
112
7.13 Use of Proceeds
112
7.14 Organization Documents
112
7.15 Anti-Corruption Laws; Sanctions
112
Section 8. EVENTS OF DEFAULT
112
Section 9. THE ADMINISTRATIVE AGENT
115
9.1 Appointment
115
9.2 Delegation of Duties
115
9.3 Exculpatory Provisions
115
9.4 Reliance by the Administrative Agent
116
9.5 Notice of Default
116
9.6 Non-Reliance on the Administrative Agent and Other Lenders
116
9.7 Indemnification
117
9.8 Administrative Agent in Its Individual Capacity
117
9.9 Successor Administrative Agent
117
9.10 Arrangers and Syndication Agents
118
9.11 Bilateral L/C Facilities, Swap Agreements and Cash Management Agreements
118

3
        

--------------------------------------------------------------------------------




Section 10. MISCELLANEOUS
118
10.1 Amendments and Waivers
118
10.2 Notices
120
10.3 No Waiver; Cumulative Remedies
121
10.4 Survival of Representations and Warranties
121
10.5 Payment of Expenses and Taxes
121
10.6 Successors and Assigns; Participations and Assignments
123
10.7 Adjustments; Set-off
126
10.8 Counterparts
127
10.9 Severability
127
10.10 Integration
127
10.11 Governing Law
127
10.12 Submission To Jurisdiction; Waivers
127
10.13 Acknowledgements
128
10.14 Releases of Guarantees and Liens
129
10.15 Judgment Currency
129
10.16 Confidentiality
130
10.17 [Reserved]
131
10.18 WAIVERS OF JURY TRIAL
131
10.19 USA Patriot Act
131
10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
131
10.21 Additional Borrowers
132
10.22 Acknowledgement Regarding Any Supported QFCs
132
10.23 Certain ERISA Matters
133









4
        

--------------------------------------------------------------------------------

EXECUTION VERSION
SCHEDULES:
1.1A Commitments
1.1C Specified Time
1.1D Administrative Schedule
3.1(c) Existing Letters of Credit
4.15(a) Subsidiaries
7.2 Existing Indebtedness
7.3 Existing Liens
7.7 Existing Investments
7.11 Existing Burdensome Transactions


EXHIBITS:
A [Reserved]
B Form of Compliance Certificate
C Form of Closing Certificate
D Form of Mortgage
E Form of Assignment and Assumption
F Form of U.S. Tax Compliance Certificate
G [Reserved]
H Form of Borrowing Notice
I [Reserved]
J-1 Form of Additional Borrower Joinder Agreement for Domestic Subsidiaries
J-2 Form of Additional Borrower Joinder Agreement for Foreign Subsidiaries
K Form of Foreign Guarantee Agreement











--------------------------------------------------------------------------------

EXECUTION VERSION
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of October
16, 2019, among Tempur Sealy International, Inc., a Delaware corporation (the
“Parent Borrower”), the Additional Borrowers (as defined below) from time to
time parties to this Agreement, the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent.
RECITALS
        Pursuant to the Amendment and Restatement Agreement and upon the terms
and subject to the satisfaction of the conditions set forth therein, the
Existing Credit Agreement is being amended and restated in the form of this
Agreement (such terms and other capitalized terms used in these preliminary
statements being defined in Section 1.1 hereof).
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
1. 1Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
“2023 Indenture”: the Indenture, dated as of September 24, 2015, among the
Parent Borrower, certain subsidiaries of the Parent Borrower as guarantors, and
The Bank of New York Mellon Trust Company, N.A., as trustee.
“2023 Senior Notes”: the 5.625% Senior Notes of the Parent Borrower due 2023
issued on September 24, 2015 pursuant to the 2023 Indenture.
“2026 Indenture”: the Indenture, dated as of May 24, 2016, among the Parent
Borrower, certain subsidiaries of the Parent Borrower as guarantors, and The
Bank of New York Mellon Trust Company, N.A., as trustee.
“2026 Senior Notes”: the 5.50% Senior Notes of the Parent Borrower due 2026
issued May 24, 2016 pursuant to the 2026 Indenture.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate that would be calculated as of the Specified Time on
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurocurrency Loan in Dollars with a
one-month Interest Period plus 1.0%. Any change in the ABR due to a change in
the Prime Rate, the NYFRB Rate or such Eurocurrency Rate shall be effective as
of the opening of business on the day of such change in the Prime Rate, the
NYFRB Rate or such Eurocurrency Rate, respectively. If the ABR is being used as
an alternate rate of interest pursuant to Section 2.17, then the ABR shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For avoidance of doubt, if the ABR as determined
pursuant to the foregoing would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.






--------------------------------------------------------------------------------

2
“Additional Borrower”: (i) as of the Amendment and Restatement Effective Date,
Tempur-Pedic Management, LLC and (ii) subject to Section 10.21(b), any
Subsidiary that has become a party hereto as a borrower in accordance with
Section 10.21(a); provided that, for the avoidance of doubt, no Subsidiary shall
be an Additional Borrower hereunder unless and until the Parent Borrower and
such Subsidiary have executed and delivered an Additional Borrower Joinder
Agreement and the other conditions set forth in Section 5.3 have been satisfied
with respect to such Additional Borrower.
“Additional Borrower Joinder Agreement”: the Joinder Agreement to be executed
and delivered by the Parent Borrower and any Additional Borrower that is not a
party to this Agreement as of the Amendment and Restatement Effective Date,
substantially in the form of Exhibit J-1 or J-2, as applicable.
“Additional Credit Extension Amendment”: an amendment to this Agreement (which
may, at the option of the Administrative Agent in consultation with the Parent
Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Incremental Term Loans, and/or Incremental Revolving
Commitments pursuant to ‎Section 2.25, Extended Term Loans and/or Extended
Revolving Commitments pursuant to ‎Section 2.28 or Refinancing Term Loans and/or
Replacement Revolving Commitments pursuant to ‎Section 2.29, which shall be
consistent with the applicable provisions of this Agreement and otherwise
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the Administrative Agent, the Issuing Lenders and/or the
Swingline Lender (to the extent ‎Section 10.1 would require the consent of the
Issuing Lenders and/or the Swingline Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the Loan Parties and
the other parties specified in the applicable Section of this Agreement (but not
any other Lender). Any Additional Credit Extension Amendment may include
conditions for delivery of opinions of counsel and other documentation
consistent with the conditions in ‎Section 5.1 or ‎5.2 to the extent reasonably
requested by the Administrative Agent or the other parties to such Additional
Credit Extension Amendment.
“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the administrative agent for the Lenders under this Agreement and the other
Loan Documents, together with any of its successors.
“Administrative Schedule”: Schedule 1.1D to this Agreement, which contains
administrative information in respect of (i) each Foreign Currency and each
Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent Indemnitee”: as defined in Section 9.7.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount


        

--------------------------------------------------------------------------------

3
of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Aggregate Incremental Amount”: at any time, the sum of the aggregate principal
amount of (a) Incremental Facilities incurred at or prior to such time (assuming
all Incremental Revolving Commitments and Incremental Term Commitments
established at or prior to such time are fully drawn) and (b) Permitted
Incremental Equivalent Debt incurred at or prior to such time.
“Agreement”: as defined in the preamble hereto.
“Amendment and Restatement Agreement”: the Amendment and Restatement Agreement,
dated as of Amendment and Restatement Effective Date, among the Loan Parties,
the Lenders party thereto, the Administrative Agent, the Issuing Lenders and the
Swingline Lenders.
“Amendment and Restatement Date Refinancing”: (i) repayment in full of all
amounts outstanding under the Existing Credit Agreement, and in each case all
accrued interest thereon and other fees and amounts outstanding in respect
thereof, (ii) termination of the commitments thereunder and (iii) the receipt by
the Administrative Agent of reasonably satisfactory evidence of the foregoing.
“Amendment and Restatement Effective Date”: October 16, 2019.
“Albuquerque Bond Indenture”: that certain Trust Indenture, as amended and
modified, among Bernalillo County, New Mexico, as issuer, and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which the Albuquerque Bonds
may be issued.
“Albuquerque Bonds”: the Bernalillo County, New Mexico Taxable Fixed Rate
Unsecured Industrial Revenue Bonds (Tempur Production USA, Inc. Project), Series
2005B, in the aggregate principal amount of up to $25,000,000 under the
Albuquerque Bond Indenture, and sometimes referred to in the Albuquerque Bond
Indenture as the “Self-Funded Bonds” representing the Parent Borrower’s “equity”
in the Albuquerque Project.
“Albuquerque IRB Financing”: the financing for the Albuquerque Project,
including the Albuquerque Bonds, the Albuquerque Bond Indenture and the other
bond documents referenced therein and relating thereto.
“Albuquerque Project”: has the meaning given the term “Project” in the
Albuquerque Bond Indenture.
“Albuquerque Property” means the real property located at 12907 Tempur-Pedic
Parkway, Albuquerque, NM 87121.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:


        

--------------------------------------------------------------------------------

4


ABR LoansEurocurrency LoansRevolving Loans0.625%1.625%Swingline
Loans0.625%N/ATerm Loans0.625%1.625%



; provided that on and after the first Adjustment Date occurring immediately
after the Amendment and Restatement Effective Date, the Applicable Margin with
respect to Revolving Loans, Swingline Loans and Term Loans will be determined
pursuant to the Applicable Pricing Grid; and
(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Parent Borrower and the applicable Incremental Term Lenders as shown in the
applicable Additional Credit Extension Amendment.
“Applicable Pricing Grid”: with respect to Term Loans, Revolving Loans,
Swingline Loans and the Commitment Fee Rate, the table set forth below:

LevelConsolidated Total Leverage RatioType of LoanCommitment Fee
RateABREurocurrencyLevel I< 3.00:1.000.25%1.25%0.175%Level II≥ 3.00:1.00 but
< 3.50:1.000.375%1.375%0.20%Level III≥ 3.50:1.00 but
< 4.00:1.000.625%1.625%0.25%Level IV≥ 4.00:1.00 but
< 4.50:1.000.875%1.875%0.30%Level V≥ 4.50:1.001.00%2.00%0.35%



For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Total Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which financial statements are delivered to the Administrative
Agent pursuant to Section 6.1 commencing with the fiscal period ending December
31, 2019 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply. Each determination of the Consolidated
Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1(b).
“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.



        

--------------------------------------------------------------------------------

5
“Approved Fund”: as defined in Section 10.6(b).
“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property permitted by any of clauses (b), (g) and (j) of Section 7.5 that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Available Amount”: at any date, an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to:
(a) $125,000,000; plus
(b) 50% of the aggregate amount of Consolidated Net Income accrued during the
period (treated as one accounting period) from September 30, 2012 to the end of
the most recent fiscal quarter ending prior to the date of the Investment,
Restricted Payment or prepayments, redemptions, purchases, defeasance or other
satisfaction of Junior Financing, as applicable, for which financial statements
have been delivered under Section 6.1 (or if the aggregate amount of
Consolidated Net Income for such period shall be a deficit, minus 100% of such
deficit), plus
(c) the aggregate net cash proceeds (including the fair market value of property
other than cash) received by the Parent Borrower after December 19, 2012 from
the issuance or sale (other than to a Subsidiary of the Parent Borrower or an
employee stock ownership plan or trust established by the Parent Borrower or the
Subsidiary for the benefit of their employees) by the Parent Borrower of its
Capital Stock (other than Disqualified Capital Stock) after December 19, 2012,
net of attorneys’ fees, accountants’ fees, initial purchasers’ or placement
agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred in connection with the issuance or sale and net of taxes paid
or payable as a result thereof, plus
(d) the sum of:
(A) the aggregate net cash proceeds received by the Parent Borrower or any
Restricted Subsidiary from the issuance or sale after December 19, 2012 of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Capital Stock (other than Disqualified Capital Stock) of the
Parent Borrower, and
(B) the aggregate amount by which Indebtedness of the Parent Borrower or any
Restricted Subsidiary is reduced on the Parent Borrower’s consolidated balance
sheet on or after September 24, 2015 upon the conversion or exchange of any
Indebtedness issued or sold on or prior to September 24, 2015 that is
convertible or exchangeable for Capital Stock (other than Disqualified Capital
Stock) of the Parent Borrower, excluding, in the case of clause (A) or (B):



        

--------------------------------------------------------------------------------

6
        (x) any Indebtedness issued or sold to the Parent Borrower or a
Subsidiary of the Parent Borrower or an employee stock ownership plan or trust
established by the Parent Borrower or any Subsidiary for the benefit of their
employees, and
        (y) the aggregate amount of any cash or other assets distributed by the
Parent Borrower or any Restricted Subsidiary upon any such conversion or
exchange, plus
(e) an amount equal to the sum, without duplication, of (in each case to the
extent not otherwise included in Consolidated Net Income):
         (A) the net reduction in Investments in any Person other than the
Parent Borrower or a Restricted Subsidiary resulting from dividends, repayments
of loans or advances or other transfers of assets made after September 24, 2015,
in each case to the Parent Borrower or any Restricted Subsidiary from that
Person, less the cost of the disposition of those Investments,
         (B) the fair market value of the Parent Borrower’s equity interest in
an Unrestricted Subsidiary at the time the Unrestricted Subsidiary is designated
a Restricted Subsidiary after the Amendment and Restatement Effective Date; and
         (C) with respect to Investments made by the Parent Borrower and its
Restricted Subsidiaries after December 19, 2012, an amount equal to the sum,
without duplication, of the net reduction on such Investments in any sale of any
such Investment to a purchaser other than the Parent Borrower or a Subsidiary of
the Parent Borrower or the release of any guarantee (except to the extent any
amounts are paid under such guarantee) that constituted an Investment, plus
(f) all dividends received in cash by the Parent Borrower or a Subsidiary
Guarantor after December 19, 2012 from an Unrestricted Subsidiary of the Parent
Borrower, to the extent such dividends were not otherwise included in
Consolidated Net Income (other than to the extent such dividend represents a
return of capital and the Investment in such Unrestricted Subsidiary was made
pursuant to clause (b) of this definition or to the extent such Investment
constituted a permitted Investment),
in each case, as such amount may be reduced from time to time to the extent that
all or a portion of the Available Amount is applied to make Investments pursuant
to Section 7.7(o), Restricted Payments pursuant to Section 7.6(d)(ii),
prepayments, redemptions, purchases, defeasance or other satisfaction of Junior
Financing pursuant to Section 7.8(a)(v) or any “Restricted Payment” referenced
in Section 4.05(c) (preceding the language “Notwithstanding the foregoing
limitation, the Company may:” in the 2023 Indenture) or Section 4.05(l) of the
2023 Indenture or the 2026 Indenture made after December 19, 2012 up to and
excluding the Amendment and Restatement Effective Date.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.



        

--------------------------------------------------------------------------------

7
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence from time to time of a subsequent
condition.
“Beneficial Ownership Certification”: a certification regarding individual
beneficial ownership or control as required by the Beneficial Ownership
Regulation, which certification shall be substantially similar in form and
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 10.7(a).
“Bilateral L/C Facilities”: bilateral letter-of-credit arrangements entered into
by the Parent Borrower or any Restricted Subsidiary; provided that (a) such
facilities are entered into with a Person that is a Lender or an Affiliate of a
Lender at such time, (b) Indebtedness under such Bilateral L/C Facilities are
permitted under Section 7.2(j)(y) and (c) the Parent Borrower or its Restricted
Subsidiaries have designated such facility as a “Bilateral L/C Facility” by
written notice to the Administrative Agent not later than 30 days after the
entry thereof.
“BHC Act Affiliate”: of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.



        

--------------------------------------------------------------------------------

8
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: collectively, the Parent Borrower and the Additional Borrowers, if
any. The parties acknowledge and agree that as of the Amendment and Restatement
Effective Date the Parent Borrower and Tempur-Pedic Management, LLC are the sole
Borrowers hereunder.
“Borrowing Date”: any Business Day specified by applicable Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans denominated
in Dollars, such day is also a day for trading by and between banks in Dollar
deposits in the London interbank eurodollar market and (ii) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Loans denominated in a Foreign Currency (x) such day is also a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market and London, (y) with respect to Loans denominated
in Euros, such day is also a TARGET Day (as determined by the Administrative
Agent) and (z) with respect to Loans denominated in a Foreign Currency other
than Euros, such day is also a day on which banks are open for dealings in such
currency in the city which is the principal financial center of the country of
issuance of the applicable currency.
“Calculation Date”: (a) with respect to any Loan denominated in any Foreign
Currency, each of the following: (i) each Borrowing Date of such Loan and (ii)
each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; (b) with respect to any Letter of Credit denominated in
an L/C Foreign Currency, each of the following: (i) the date on which such
Letter of Credit is issued, (ii) the first Business Day of each calendar month
and (iii) the date of any amendment of such Letter of Credit that has the effect
of increasing the face amount thereof; and (c) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
“Canadian Dollars”: the lawful currency of Canada.
“Canadian Prime Rate”: on any day, the rate determined by the Administrative
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Administrative Agent in its reasonable discretion) and (ii) CDOR plus 1% per
annum; provided, that if any the above rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Any change in the
Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR, respectively.
“Canadian Prime Rate Loan”: Loans the rate of interest applicable to which is
based upon the Canadian Prime Rate.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal


        

--------------------------------------------------------------------------------

9
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital or finance leases on a balance sheet of
such Person under GAAP and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP; provided that, (x) the adoption or
issuance of any accounting standards after the Closing Date will not cause any
rental obligation that was not or would not have been a Capital Lease Obligation
prior to such adoption or issuance to be deemed a Capital Lease Obligation and
(y) for the avoidance of doubt, all obligations that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update (the “ASU”) (or any other Financial Accounting Standard having
a similar result or effect) or shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purposes
of the Loan Documentation (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as capital or finance leases in the financial
statements to be delivered pursuant to the Loan Documents.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Captive Insurance Subsidiary”: any Restricted Subsidiary of the Parent Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).
“Cash Equivalents”: (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) U.S. dollar denominated deposit accounts, time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (collectively, an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least one
hundred percent (100%) of the amount of the repurchase obligations, (e)
Investments (classified in accordance with GAAP as current assets) in money
market investment programs registered under the Investment Company Act of 1940
that are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof, and (f) other short-term
investments utilized by Foreign Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments of a type
analogous to the foregoing.
“Cash Management Agreement”: any agreement providing for treasury management,
pooling arrangements, overdraft or netting facilities, depositary, purchasing
card or cash management


        

--------------------------------------------------------------------------------

10
services, including in connection with any automated clearing house transfers of
funds or any similar transactions.
“CDOR”: in relation to any Loan denominated in Canadian Dollars:
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Canadian Dollars and for a period equal in length to the Interest Period
of that Loan.
“CDOR Loans”: Loans denominated in Canadian Dollars at the rate of interest
applicable to which is based on the CDOR.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code, as to which the Parent Borrower or another member of the Parent
Borrower’s consolidated tax group is a U.S. shareholder described in Section
951(a).
“CFC Debt”: as defined in the definition of “Foreign Holding Company”.
“Change of Control”: any of the following
(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent Borrower and its Subsidiaries, taken as a whole, to any “person” or
“group” (as those terms are used in Section 13(d)(3) of the Exchange Act);
(ii) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), becomes the Beneficial Owner, directly or indirectly, of more than 35%
of the voting Capital Stock of the Parent Borrower, measured by voting power
rather than number of shares;
(iii) the first day on which a majority of the members of the board of directors
of the Parent Borrower are not Continuing Directors;
(iv) the Parent Borrower consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into, the Parent Borrower, in
any such event pursuant to a transaction in which any of the outstanding voting
Capital Stock of the Parent Borrower or such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the voting Capital Stock of the Parent Borrower outstanding
immediately prior to such transaction is converted into or exchanged for voting
Capital Stock (other than Disqualified Capital Stock) of the surviving or
transferee Person constituting a majority of the outstanding shares of such
voting Capital Stock of such surviving or transferee Person (immediately after
giving effect to such issuance);
(v) any Borrower (other than the Parent Borrower) shall cease to be a direct or
indirect Wholly Owned Subsidiary of the Parent Borrower (unless otherwise
permitted hereunder, in which case such Person shall cease to be a Borrower
hereunder); or



        

--------------------------------------------------------------------------------

11
(vi) a “change in control” as defined in the Senior Notes, any Junior Financing
or any other Indebtedness of the Parent Borrower or its Restricted Subsidiaries
in an aggregate principal amount in excess of $50,000,000.
“Class”: when used in reference to any Loan or borrowing, refers to whether such
Loan, or the Loans comprising such borrowing, are Revolving Loans, Term Loans,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or Term Commitment.
“Closing Date”: April 6, 2016.
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is or is purported to be created by any Security Document;
provided that the Collateral shall not include any Excluded Collateral.
“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.
“Commitment Fee Rate”: 0.25% per annum; provided, that on and after the first
Adjustment Date occurring immediately after the Amendment and Restatement
Effective Date, the Commitment Fee Rate will be determined pursuant to the
Applicable Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 2019 and furnished to certain Lenders.
“Consolidated EBITDA”: for any period for the Parent Borrower and its Restricted
Subsidiaries:
(a) Consolidated Net Income for such period, plus
(b) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:
(1) Consolidated Interest Expense for such period,
(2) consolidated income tax expense for such period,
(3) all amounts attributable to depreciation and amortization (including
amortization of deferred financing fees) for such period,



        

--------------------------------------------------------------------------------

12
(4) costs, fees, expenses or premiums paid during such period in connection with
(A) the incurrence of Indebtedness by the Parent Borrower or its Restricted
Subsidiaries and (B) amendments, waivers, modifications or repayments of this
Agreement or other Indebtedness,
(5) non-cash charges (other than (x) the write-down of current assets, (y)
accrual of liabilities in the ordinary course of business and (z) any non-cash
charge representing an accrual or reserve for cash expenses in a future period)
for such period,
(6) any expense or charges incurred during such period in connection with any
permitted issuance of Indebtedness, equity securities or any refinancing
transactions, and
(7) the amount of “run rate” cost savings, operating expense reductions and
synergies projected by the Parent Borrower in good faith to be realized during
such period (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken or with
respect to which substantial steps have been taken in connection with Permitted
Acquisitions or other Purchase permitted by this Agreement, net of the amount of
actual benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such Permitted Acquisitions or such
permitted Purchase; provided that (A) such cost savings, operating expense
reductions and synergies are reasonably expected to be realized (as determined
in good faith by the Parent Borrower) and such actions are to be taken and the
results with respect thereto are to be achieved within 18 months after the
consummation of the Permitted Acquisition or such permitted Purchase which is
expected to result in such cost savings, operating expense reductions or
synergies; (B) the aggregate amount to be added back pursuant to this clause
(b)(7) shall not exceed 5% of Consolidated EBITDA for such period (prior to
giving effect to any adjustment pursuant to this clause (b)(7)) and shall not
exceed, in the aggregate with amounts added back pursuant to clause (a) of the
definition of “Consolidated Net Income” for such period, the Shared Addback Cap;
and (C) no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (b)(7) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, minus
(c) without duplication:
(1) all cash payments made during such period on account of non-cash charges
added back pursuant to clause (b)(5) above in a previous period and
(2) to the extent included in determining such Consolidated Net Income, any
unusual or non-recurring gains and all non-cash items of income for such period,
all determined on a consolidated basis in accordance with GAAP.
“Consolidated Indebtedness”: as of any date of determination, the aggregate
amount of all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries as of such date determined on a consolidated basis in accordance
with GAAP (other than any Indebtedness incurred under Section 7.2(t)); provided
that Consolidated Indebtedness shall not include (i) Escrow Debt until such time
as the proceeds of such Escrow Debt have been released from the applicable
escrow account or other escrow arrangement, (ii) any negative outstanding
balance under any cash pooling arrangement to which the Parent Borrower or any
of its Restricted Subsidiaries is a party, (iii) any outstanding undrawn Letters
of Credit up to an aggregate principal amount of $40,000,000 (calculated, in the
case of Letters of Credit denominated in an L/C Foreign Currency, based on the
Dollar Equivalent thereof) and (iv) obligations in


        

--------------------------------------------------------------------------------

13
respect of Swap Agreements entered into in the ordinary course of business and
not for speculative purposes.
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense”: for any period for the Parent Borrower and its
Restricted Subsidiaries, all interest expense determined on a consolidated basis
in accordance with GAAP, but in any event, including the interest component
under Capital Lease Obligations and the implied interest component under
Qualified Receivables Transactions and excluding (i) non-cash interest costs of
a one-time or non-recurring nature, (ii) commissions, discounts, yield, and
other fees and charges related to Qualified Receivables Transactions, (iii) any
premiums or other breakage costs (including interest rate hedge termination
costs) in connection with the purchase or redemption of any Indebtedness
(including the 2023 Notes and the 2026 Notes) to the extent such payments are
classified, characterized, reclassified or recharacterized as interest expenses
and (iv) any writeoff of unamortized debt issuance costs upon any prepayment or
redemption of any Indebtedness.
“Consolidated Net Income”: for any period for the Parent Borrower and its
Restricted Subsidiaries, net income (or loss) determined on a consolidated basis
in accordance with GAAP, but excluding:
(a) unusual or non-recurring charges for such period, including restructuring
charges or reserves, severance, relocation costs and one-time compensation
charges (including, without limitation, retention bonuses) and other costs
relating to the closure of facilities or impairment of facilities; provided that
the aggregate amount added back pursuant to this clause (a) shall not exceed,
for any period of four consecutive fiscal quarters, together with any amounts
added back pursuant to clause (b)(7) of the definition of “Consolidated EBITDA”
for such period, the Shared Addback Cap;
(b) the non-cash effects of purchase accounting under Accounting Standards
Codification of the Financial Accounting Standards Board 805;
(c) any deduction for income (or addition for losses) attributable to the
minority equity interests of third parties in any Restricted Subsidiary except,
in the case of income, to the extent of dividends paid in respect of such period
to the holder of such minority equity interest;
(d) any gain (or loss) realized upon the sale or other disposition of any
property of the Parent Borrower or any of its Restricted Subsidiaries (including
pursuant to any Sale and Leaseback Transaction) that is not sold or otherwise
disposed of in the ordinary course of business;
(e) any gain or loss attributable to the early extinguishment of Indebtedness;
(f) any extraordinary gain or loss or cumulative effect of a change in
accounting principles to the extent disclosed separately on the consolidated
statement of income;
(g) any unrealized gains or losses of the Parent Borrower or its Restricted
Subsidiaries on any Swap Obligations;
(h) the undistributed earnings of any Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by the terms of any
agreement, instrument, contract or other undertaking to which such


        

--------------------------------------------------------------------------------

14
Restricted Subsidiary is a party or by which any of its property is bound or any
law, treaty, rule, regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case, applicable
or binding upon such Restricted Subsidiary or any of its property or to which
such Restricted Subsidiary or any of its property is subject;
(i) costs, fees, expenses or premiums incurred during such period in connection
with the Transactions;
(j) costs, fees and expenses incurred during such period in connection with
acquisitions (whether or not consummated), or other Investments consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and dispositions of property
(whether or not consummated), other than dispositions, to the extent considered
Dispositions, of property effected in the ordinary course of business;
(k) cash and non-cash charges for such period to the extent representing the
write-down of receivables or trade payables of a third party customer in an
aggregate amount (for all such amounts added back pursuant to this clause (k))
not to exceed $35,000,000 for any period of four consecutive fiscal quarters,
provided that the Parent Borrower reasonably expects, in the good faith judgment
of management, to acquire or make an Investment in the assets or equity of such
customer;
(l) direct and indirect costs, fees, expenses and charges (including initial
floor model discounts and charges associated with any related terminations of
contracts with other customers or the bankruptcy or insolvency of other
customers) incurred during such period in connection with establishing or
pursuing a business relationship with Mattress Firm, Inc., provided that the
Parent Borrower furnishes to the Administrative Agent, concurrently with the
delivery of financial statements pursuant to Section 6.1, management’s good
faith estimate of such costs, fees, expenses and charges incurred during such
period; provided further that all cash amounts added back pursuant to this
clause (l) shall not exceed $30,000,000 in the aggregate for all such amounts;
and
(m) non-cash charges in connection with stock-based compensation.
Notwithstanding the foregoing, any net income (loss) of any Person (other than
the Parent Borrower) that is not a Restricted Subsidiary shall be excluded in
calculating Consolidated Net Income, except that the Parent Borrower’s equity in
the net income of any such Person for any period shall be included, without
duplication, in such Consolidated Net Income up to the aggregate amount of cash
distributed by the Person during such period to the Parent Borrower or a
Restricted Subsidiary as a dividend or distribution.
“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (a) (x) the Consolidated Indebtedness secured by Liens on any assets of
the Parent Borrower or such Restricted Subsidiaries at the date of determination
(on a pro forma basis reflecting any incurrence of Indebtedness and repayment of
Indebtedness made on such date), less (y) the aggregate amount (not to exceed
$200,000,000) of Netted Cash on such date of determination, to (b) the aggregate
amount of Consolidated EBITDA for the Parent Borrower for the four full fiscal
quarters, treated as one period, ending prior to the date of determination and
for which financial statements of the Parent Borrower are delivered under
Section 6.1.
“Consolidated Total Assets”: as of any date, the total assets of the Parent
Borrower and its Restricted Subsidiaries, calculated in accordance with GAAP on
a consolidated basis as of such date.
“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of:



        

--------------------------------------------------------------------------------

15
(a) (x) Consolidated Indebtedness at the date of determination (on a pro forma
basis reflecting any incurrence of Indebtedness and repayment of Indebtedness
made on such date), less (y) the aggregate amount (not to exceed $200,000,000)
of Netted Cash on such date of determination, to (b) the aggregate amount of
Consolidated EBITDA for the Parent Borrower for the four full fiscal quarters,
treated as one period, ending prior to such date of determination and for which
financial statements of the Parent Borrower have been delivered pursuant to
Section 6.1.
“Continuing Directors”: as of any date of determination, any member of the board
of directors of the relevant Person who:
(a) was a member of such board of directors on the date of this Agreement; or
(b) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Covered Entity”: any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party: as defined in Section 10.22.
“Credit Agreement Refinancing Facilities”: (a) with respect to any Class of
Revolving Commitments or Revolving Loans, Replacement Revolving Commitments or
Replacement Revolving Loans and (b) with respect to any Class of Term Loans,
Refinancing Term Loans.
“Credit Agreement Refinancing Facility Lenders”: a Lender (including any New
Lender) with a Replacement Revolving Commitment or outstanding Refinancing Term
Loans.
“Credit Party”: the Administrative Agent, each Issuing Lender, the Swingline
Lender or any other Lender.
“Danish Tax Assessment”: the income tax assessment from the Danish Tax Authority
and any related assessment from the Danish Tax Authority for subsequent years
and related interest and penalties, as described in the Parent Borrower’s Report
on Form 10-K for the year ended December 31, 2018.
“Danish Tax Authority”: SKAT, the Danish tax authority.



        

--------------------------------------------------------------------------------

16
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate”: as defined in Section 2.15(c).
“Default Right”: as defined in, and interpreted in accordance with, 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable.
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.
“Defeased Debt”: as defined in the definition of “Indebtedness”.
“Designated Non-Cash Consideration”: non-cash consideration received by the
Parent Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 7.5(b) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
Borrower delivered within two (2) Business Days of the date of consummation of
such Disposition, setting forth the basis of such valuation.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Capital Stock that
is not Disqualified Capital Stock and/or cash in lieu of fractional shares),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change in control or asset sale so long as any right of the holders thereof upon
the occurrence of a change in control or asset sale event shall be subject to
the occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Capital Stock that is not Disqualified
Capital Stock and/or cash in lieu of fractional shares), in whole or in part
(except as a result of a change in control or asset sale so long as any right of


        

--------------------------------------------------------------------------------

17
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date; provided that if such Capital Stock is issued
to any plan for the benefit of employees of the Parent Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Parent Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.
“Disregarded Entity”: any entity treated as disregarded as an entity separate
from its owner under Treasury Regulations Section 301.7701-3.
“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower
organized under the laws of any jurisdiction within the United States (or that
is disregarded from such entity for U.S. federal income tax purposes).
“Domestic Unrestricted Subsidiary”: any Unrestricted Subsidiary of the Parent
Borrower organized under the laws of any jurisdiction within the United States.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) or agreements with any Person, in each case regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of human health or the environment or the management, disposal or
release of, or exposure to, hazardous or toxic materials or substances, as now
or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.



        

--------------------------------------------------------------------------------

18
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
“ERISA Event”: (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which would reasonably be expected to result in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the complete or
partial withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (k) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.
“Escrow Debt”: Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness or other escrow
arrangement satisfactory to the Administrative Agent pending the application of
such proceeds to finance such transaction.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“EURIBOR”: in relation to any Loan denominated in Euros:
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for euro and for a period equal in length to the Interest Period of that
Loan.
“Euro”: the single currency of participating member states of the European
Union.



        

--------------------------------------------------------------------------------

19
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, either CDOR, EURIBOR or LIBOR, as applicable.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with the non-Dollar currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
services ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion).
“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement. For
the avoidance of doubt, Excluded Collateral includes: (a) solely with respect to
the Obligations or Guarantee Obligations of any U.S. Person (including any
Guarantee Obligations with respect thereto), any property or assets of any
Foreign Subsidiary (including any Capital Stock owned by a Foreign Subsidiary),
(b) any property or assets of any Captive Insurance Subsidiary or Capital Stock
thereof and (c) in the case of (i) Disregarded Entities the assets of which
include stock in any Foreign Subsidiaries, (ii) Foreign Subsidiaries and (iii)
Foreign Holdings Companies, voting Capital Stock in excess of 65% of the voting
Capital Stock thereof. For the sake of clarity, no Excluded Collateral shall be
required to be pledged to secure any Obligations or Guarantee Obligations of any
U.S. Loan Party (including any Guarantee Obligations with respect thereto) under
any Loan Document.
“Excluded Foreign Subsidiary”: any (i) CFC, (ii) Subsidiary that is owned
directly or indirectly by a CFC and (iii) Foreign Holding Company.
“Excluded Subsidiary”: any (i) Excluded Foreign Subsidiary, (ii) Receivables
Entity, (iii) Immaterial Subsidiary, (iv) Unrestricted Subsidiary, (v) Captive
Insurance Subsidiary and (vi) any Restricted Subsidiary that is not a Wholly
Owned Subsidiary.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the


        

--------------------------------------------------------------------------------

20
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligation, and agreed by the Administrative Agent. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender (such as a withholding tax levied on interest payments made to that
Lender) with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Credit Party’s failure to comply with Section
2.20(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA and (e)
all penalties and interest with respect to any of the foregoing.
“Existing Credit Agreement”: that certain Credit Agreement, dated as of April 6,
2016, as amended as of April 4, 2017, as further amended as of January 8, 2019,
as further amended as of June 4, 2019 and as further amended prior to the date
hereof, among the Parent Borrower, the several banks and other financial
institutions or entities from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent.
“Existing Letter of Credit”: each letter of credit issued prior to the Amendment
and Restatement Effective Date by a Person that shall be an Issuing Lender
hereunder as of the Amendment and Restatement Effective Date and listed on
Schedule 3.1(c).
“Extended Revolving Commitment”: any Class of Revolving Commitments the maturity
of which shall have been extended pursuant to ‎Section 2.28.
“Extended Revolving Loans”: any Revolving Loans made pursuant to the Extended
Revolving Commitments.
“Extended Term Loans”: any Class of Term Loans the maturity of which shall have
been extended pursuant to ‎Section 2.28.
“Extension”: as defined in Section 2.28(a).
“Extension Offer”: as defined in Section 2.28(a).



        

--------------------------------------------------------------------------------

21
“Facility”: each of (a) the Term Facility; (b) the Revolving Commitments
(including, if applicable, any Incremental Revolving Commitments) and the
extensions of credit made thereunder (the “Revolving Facility”); (c) the
Incremental Term Loans (the “Incremental Term Facility”); and (d) Credit
Agreement Refinancing Facilities and the extensions of credit thereunder.
“Factoring Indebtedness”: at any time, the amount at such time of outstanding
receivables or similar obligations sold by the Parent Borrower or Restricted
Subsidiaries pursuant to factoring agreements with a non-affiliated third party
that would be characterized as principal with respect to Indebtedness if such
factoring agreement were structured as a secured lending transaction rather than
as a purchase of receivables.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any applicable intergovernmental
agreements with respect thereto, and any fiscal or regulatory legislation or
rules adopted pursuant thereto.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB; provided, that if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“Financial Covenant Increase Period”: as defined in Section 7.1(b).
“Fixed Amount”: as defined in Section 1.2(l).
“Fixed Incremental Amount”: as defined in the definition of “Incremental Cap”.
“Flood Documents”: (a) a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination and confirmation that the Parent
Borrower has received the notice required pursuant to Section 208.25(i) of
Regulation H of the Board (if applicable) and (b) if any improvement comprising
part of a Mortgaged Property is identified by the Federal Emergency Management
Agency (or any successor agency) as being in a special flood hazard area with
respect to which flood insurance has been made available under Flood Insurance
Laws, a copy of, or a certificate as to coverage under, and a declaration page
relating to, flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws, each of which shall (A) be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (to the extent available), (B) identify the addresses of each
property located in a special flood hazard area, (C) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto, (D) provide that to the extent commercially available the insurer will
give the Administrative Agent thirty (30) days written notice of cancellation or
non-renewal and (E) shall be otherwise in form and substance reasonably
satisfactory to the Administrative Agent (any such flood insurance, a “Flood
Policy”).
“Flood Insurance Laws”: collectively, (a) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster


        

--------------------------------------------------------------------------------

22
Protection Act of 1973) as now or hereafter in effect or any successor statute
thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (c) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.
“Flood Policy”: has the meaning assigned to such term in the definition of
“Flood Documents”.
“Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Japanese Yen
and any additional currencies determined after the Amendment and Restatement
Effective Date by mutual agreement of the Parent Borrower, the Revolving Lenders
and the Administrative Agent; provided each such currency is a lawful currency
that is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.
“Foreign Currency Loans”: as defined in Section 2.4(a).
“Foreign Currency Sublimit”: $250,000,000.
“Foreign Guarantee Agreement”: the Guarantee Agreement to be executed and
delivered by any Additional Borrower and any of its Material Foreign Restricted
Subsidiaries, substantially in the form of Exhibit K.
“Foreign Holding Company”: any (i) Domestic Subsidiary all or substantially all
of the assets of which consist of the Capital Stock of one or more CFCs and/or
intercompany loans, indebtedness or receivables owed or treated as owed by one
or more CFCs (“CFC Debt”), and (ii) Disregarded Entity all or substantially all
of the assets of which consist of the Capital Stock of one or more Subsidiaries
described in part (i) of this definition.
“Foreign Loan Parties”: any Additional Borrower that is a Foreign Subsidiary and
any other Foreign Subsidiary that is party to the Foreign Guarantee Agreement.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member.
“Foreign Plan Event”: with respect to any Foreign Plan, (a) the failure to make
or, if applicable, accrue in accordance with normal accounting practices, any
employer or employee contributions required by applicable law or by the terms of
such Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered; (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan; or (d) the occurrence of any event or the existence of any
circumstance which causes the termination or windup of a Foreign Plan or gives
any Governmental Authority the discretion to order the termination or windup of
a Foreign Plan.
“Foreign Restricted Subsidiary”: any Restricted Subsidiary of the Parent
Borrower that is a Foreign Subsidiary.
“Foreign Subsidiary”: any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.



        

--------------------------------------------------------------------------------

23
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change (as defined below)
occurring after the Amendment and Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC. Notwithstanding any
other provisions of this Agreement, the adoption or issuance of any accounting
standards after the Closing Date will not cause any rental obligation that was
not or would not have been a Capital Lease Obligation prior to such adoption or
issuance to be deemed a Capital Lease Obligation.
“Global Intercompany Note”: the Global Intercompany Note, dated as of the
Amendment and Restatement Effective Date, executed by the Parent Borrower and
its Restricted Subsidiaries, as amended, restated, supplemented or otherwise
modified from time to time.
“Governmental Authority”: any nation or government (including any supra-national
bodies such as the European Union or the European Central Bank), any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Parent Borrower and its
respective Restricted Subsidiaries.
“Guarantee and Collateral Agreement”: (i) the Amended and Restated Guarantee and
Collateral Agreement, dated as of the Amendment and Restatement Effective Date,
among the Parent Borrower, the Subsidiary Guarantors party thereto from time to
time and JPMorgan Chase Bank, N.A. (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time) and (ii) any agreements or
documentation reaffirming the guarantee provided under clause (i) above.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the


        

--------------------------------------------------------------------------------

24
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.
“Immaterial Subsidiary”: at any date, a Restricted Subsidiary of the Parent
Borrower that is not a Material Subsidiary; provided that in no event shall any
Borrower be an Immaterial Subsidiary.
“Impacted Interest Period”: with respect to any Screen Rate, an Interest Period
which shall not be available at the applicable time.
“Impacted Lender”: as defined in Section 2.19(h).
“Incremental Cap”:
a.$550,000,000 (the “Fixed Incremental Amount”), plus
b.the amount of any voluntary prepayment of any Term Loan in accordance with
Section 2.11 and the amount of any permanent reduction of any Revolving
Commitment in accordance with Section 2.9, in each case, to the extent not
funded with the proceeds of any long-term Indebtedness, plus
c.an unlimited amount so long as, in the case of this clause (c), on the date of
incurrence thereof on a pro forma basis after giving effect to the incurrence of
the Incremental Facility or the Permitted Incremental Equivalent Debt, as
applicable, the application of the proceeds thereof (without netting the cash
proceeds thereof) and, in the case of any Incremental Revolving Loans, assuming
a full drawing thereunder, the Consolidated Secured Leverage Ratio does not
exceed 2.50 to 1.00 (the “Ratio Incremental Amount”);
provided that:
(1)  if the Parent Borrower concurrently incurs Indebtedness under any
Incremental Facilities or Permitted Incremental Equivalent Debt using the Fixed
Incremental Amount and the Ratio Incremental Amount, the incurrence of the
portion of such Incremental Facilities or Permitted Incremental Equivalent Debt
to be incurred under the Ratio Incremental Amount shall first be calculated
without giving effect to any amounts concurrently incurred in reliance on the
Fixed Incremental Amount, but giving full pro forma effect to the use of
proceeds of all such Incremental Facilities or Permitted Incremental Equivalent
Debt and related transactions (but without netting the proceeds thereof), and
(2)  if both the Fixed Incremental Amount and the Ratio Incremental Amount are
available, and the Parent Borrower does not make an election, the Parent
Borrower shall be deemed to have elected to use the Ratio Incremental Amount.



        

--------------------------------------------------------------------------------

25
“Incremental Facility”: as defined in Section 2.25(a).
“Incremental Facility Activation Date”: any Business Day on which Parent
Borrower, the other Loan Parties, the Administrative Agent, any Issuing Lender,
the Swingline Lender, any Lender and New Lenders party thereto, as applicable,
shall execute and deliver to the Administrative Agent an Additional Credit
Extension Amendment in respect of an Incremental Facility.
“Incremental Facility Closing Date”: any Business Day designated as such in an
Additional Credit Extension Amendment in respect of an Incremental Facility.
“Incremental Revolving Commitments”: as defined in Section 2.25(a).
“Incremental Revolving Loans”: any revolving loans made pursuant to Section
2.25(a).
“Incremental Term Commitments”: the commitments (if any) of Lenders (including
New Lenders) to make Incremental Term Loans in accordance with Section 2.25(a)
and the Incremental Term Loans in respect thereof.
“Incremental Term Facility”: as defined in the definition of “Facility”.
“Incremental Term Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Term Loans, the Lenders (including any New Lenders)
signatory to the relevant Additional Credit Extension Amendment and (b)
thereafter, each Lender that is a holder of an Incremental Term Loans.
“Incremental Term Loans”: any term loans made pursuant to Section 2.25(a).
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Additional Credit Extension Amendment, the maturity date
specified in such Additional Credit Extension Amendment, which date shall not be
earlier than the final maturity of the Term Loans.
“Incurrence-Based Amount”: as defined in Section 1.2(l).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
current trade payables incurred in the ordinary course of such Person’s business
and (ii) any earn-out, purchase price adjustment, indemnification or similar
obligation of such Person until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Receivables Transaction Attributed Indebtedness of such
Person, (i) all Synthetic Lease Attributed Indebtedness of such Person, (j) all
Factoring Indebtedness of such Person, (k) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(j) above and (l) all obligations of the kind referred to in clauses (a) through
(k) above secured by any Lien on


        

--------------------------------------------------------------------------------

26
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; provided that the amount of such Indebtedness will be the lesser of
the fair market value of such asset at the date of determination and the amount
of Indebtedness so secured, and (m) (i) for the purposes of Section 7.2 and 8(e)
only, all obligations of such Person in respect of Swap Agreements and (ii) for
purposes of the definition of “Consolidated Indebtedness”, all obligations in
respect of Swap Agreements but excluding those entered into in the ordinary
course of business and not for speculative purposes; provided that, in each
case, the amount of “Indebtedness” included with respect to any such Swap
Agreement shall be based on the net termination value thereof. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor; provided
that Indebtedness shall not include any indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Cash
Equivalents (in an amount sufficient to satisfy all such indebtedness at
maturity or redemption, as applicable, and all payments of interest and premium,
if any) in a trust or account created or pledged for the sole benefit of the
holders of such indebtedness, and subject to no other Liens, and the other
applicable terms of the instrument governing such indebtedness (“Defeased
Debt”).
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Indentures”: the collective reference to the 2023 Indenture and the 2026
Indenture.
“Initial Term Lender: as defined in Section ‎2.1(a).
“Initial Term Loan”: as defined in Section 2.1(a).
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including (i) copyrights and
copyright licenses, (ii) patents and patent licenses, (iii) trademarks, service
marks, domain names, and licenses in respect of any of the foregoing, and all
goodwill associated therewith, (iv) technology, trade secrets, proprietary
information, know-how and processes, (v) all registrations and applications for
registration in respect of any of the foregoing, and (vi) all rights to sue at
law or in equity for any past, present and future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.



        

--------------------------------------------------------------------------------

27
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending seven days or one, two, three or six months
thereafter (in each case to the extent quoted on the applicable Screen Rate page
or successor), as selected by the applicable Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending seven days or
one, two, three or six months thereafter (in each case to the extent quoted on
the applicable Screen Rate page or successor), as selected by the applicable
Borrower by irrevocable notice to the Administrative Agent not later than 12:00
P.M., Local Time, on the date that is three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) no Borrower may select an Interest Period under a particular Facility that
would extend beyond the Maturity Date or beyond the date final payment is due on
the relevant Term Loans, as the case may be; and
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Screen Rate”: at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. Notwithstanding anything to the contrary in this
Agreement, if any Interpolated Screen Rate shall be less than zero, such
Interpolated Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution to,
guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor undertakes any Support Obligation with respect to
Indebtedness or other obligation of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS”: the United States Internal Revenue Service.



        

--------------------------------------------------------------------------------

28
“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Wells Fargo Bank, N.A. and Fifth Third Bank and any other Revolving Lender
approved by the Administrative Agent and the Parent Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
“Japanese Yen” means the lawful currency of Japan.
“Judgment Currency”: as defined in Section 10.15(a).
“Judgment Currency Conversion Date”: as defined in Section 10.15(a).
“Junior Financing”: as defined in Section 7.8(a).
“Kentucky Headquarters”: the real property located at 1000 Tempur Way,
Lexington, Kentucky.
“L/C Commitment”: on and after the Amendment and Restatement Effective Date, as
to any Issuing Lender, the obligation of such Issuing Lender, if any, to issue
Letters of Credit pursuant to Section 3.1 in an aggregate amount not to exceed
the amount set forth under the heading “L/C Commitment” opposite such Issuing
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The amount of the aggregate L/C Commitments
on the Amendment and Restatement Effective Date is $60,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.
“L/C Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Japanese
Yen and any additional currencies determined after the Amendment and Restatement
Effective Date by mutual agreement of the Parent Borrower, the Issuing Lenders
and the Administrative Agent; provided each such currency is a lawful currency
that is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the applicable Issuing Lender
in respect of such Letter of Credit.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto, which, for the avoidance of doubt,
shall include the Swingline Lender and/or each Issuing Lender, as the context
may require.
“Letters of Credit”: any letter of credit issued pursuant to this Agreement and
each Existing Letter of Credit.



        

--------------------------------------------------------------------------------

29
“LIBOR”: in relation to any Loan (other than a Loan denominated in Canadian
Dollars or Euros):
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for the currency of that Loan and for a period equal in length to the
Interest Period of that Loan.
“Lien”: any mortgage, pledge, hypothecation, cash collateral or other similar
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or other security agreement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing, but not including any operating lease).
“Limited Conditionality Acquisition”: as defined in Section 2.25(a).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Amendment and Restatement Agreement, the
Security Documents, the Foreign Guarantee Agreement and except for purpose of
Section 10.1, the Global Intercompany Note and, the Notes, and any amendment,
waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the collective reference to the U.S. Loan Parties and the
Foreign Loan Parties.
“Local Time”: (a) with respect to Foreign Currency Loans and Letters of Credit
denominated in Canadian Dollar, Euros, Pounds Sterling or Yen, local time in
London, (b) with respect to Foreign Currency Loans denominated in currencies
other than Canadian Dollars, Euros, Pounds Sterling and Yen and Letters of
Credit denominated in L/C Foreign Currencies other than Canadian Dollars, Euros,
Pounds Sterling and Yen, local time in the Principal Financial Center for the
applicable currency and (b) with respect to any other Loans, local time in New
York City. For purposes of this definition, “Principal Financial Center” means,
in the case of any currency other than Dollars, the principal financial center
where such currency is cleared and settled, as determined by the Administrative
Agent.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
“Material Acquisition”: as defined in the definition of “pro forma basis”.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, as a whole, to perform their payment obligations under the Loan
Documents; or (c) a


        

--------------------------------------------------------------------------------

30
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Loan Party of any Loan Document to which it is a
party or on the rights or remedies, taken as a whole, of the Administrative
Agent or the Lenders hereunder or thereunder.
“Material Disposition”: as defined in the definition of “pro forma basis”.
“Material Foreign Restricted Subsidiary”: any Foreign Restricted Subsidiary that
is a Material Subsidiary.
“Material Real Property”: any owned real property located in the United States
with a fair market value in excess of $15,000,000, as reasonably determined by
the Parent Borrower (it being agreed that in no event shall an appraisal or
other third-party valuation be required unless required by an applicable
Requirement of Law).
“Material Subsidiary”: as of any date of determination, any Restricted
Subsidiary (a) whose total assets at the last day of the Reference Period ending
on the last day of the most recent fiscal period for which financials have been
delivered pursuant to Section 6.1(a) or (b) were equal to or greater than 5.0%
of the Consolidated Total Assets of the Parent Borrower and its Subsidiaries at
such date or (b) whose revenues during such Reference Period were equal to or
greater than 5.0% of the consolidated revenues of the Parent Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Amendment and
Restatement Effective Date, Subsidiaries that are not Material Subsidiaries
have, in the aggregate, (i) total assets at the last day of the most recently
ended Reference Period equal to or greater than 10.0% of the Consolidated Total
Assets of the Parent Borrower and its Subsidiaries at such date or (ii) revenues
during such Reference Period equal to or greater than 10.0% of the consolidated
revenues of the Parent Borrower and its Subsidiaries for such period, in each
case determined in accordance with GAAP, then the Parent Borrower shall, no
later than ten Business Days subsequent to the date on which financial
statements for such fiscal period are delivered pursuant to this Agreement,
designate in writing to the Administrative Agent one or more of such
Subsidiaries as “Material Subsidiaries” such that, following such
designation(s), Immaterial Subsidiaries have, in the aggregate (i) total assets
at the last day of such Reference Period of less than 10.0% of the Consolidated
Total Assets of the Parent Borrower and its Subsidiaries at such date and (ii)
total revenues during such Reference Period of less than 10.0% of the
consolidated revenues of the Parent Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, including those defined or regulated as such in
or under any Environmental Law, including asbestos, polychlorinated biphenyls,
radon gas and urea-formaldehyde insulation.
“Maturity Date”: October 16, 2024; provided that to the extent the 2023 Senior
Notes are outstanding as of the date that is 180 days prior to the stated
maturity thereof, the Maturity Date shall be such earlier date.
“Moody’s”: as defined in the definition of “Cash Equivalents”.
“Mortgaged Properties”: (x) as of the Amendment and Restatement Effective Date,
the Albuquerque Property and (y) any Material Real Property acquired by any
Borrower or Subsidiary Guarantor that is a Domestic Subsidiary or owned by any
Subsidiary Guarantor that is a Domestic


        

--------------------------------------------------------------------------------

31
Subsidiary acquired after the Amendment and Restatement Effective Date, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages and deeds of trust made by any U.S. Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or are otherwise reasonably
acceptable to the Administrative Agent).
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Parent Borrower or any Restricted
Subsidiary in the form of cash, Cash Equivalents and marketable U.S. debt
securities (determined in accordance with GAAP) (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) (provided, that with respect to marketable U.S. debt
securities, such securities shall be included as Net Cash Proceeds only as and
when the proceeds thereof are received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document), survey costs, title insurance premiums and related search
and recording charges and other customary fees and expenses actually incurred by
the Parent Borrower or any such Restricted Subsidiary, as applicable, in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
incurrence of Indebtedness by the Parent Borrower or any Restricted Subsidiary,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“Netted Cash”: at any day, the aggregate amount of (i) domestic unrestricted
cash and domestic cash equivalents of the Parent Borrower and its Domestic
Subsidiaries and (ii) 100% of the aggregate amount of unrestricted cash and cash
equivalents of Foreign Restricted Subsidiaries. For the avoidance of doubt, the
term “cash equivalents” as set forth in this definition will be interpreted in
accordance with GAAP.
“New Lender”: at any time, any Person that is not an existing Lender and that
agrees to provide any portion of any (a) Loans under Incremental Facilities,
Incremental Revolving Commitments or Incremental Term Commitments in accordance
with ‎Section 2.25 or (b) Credit Agreement Refinancing Facilities pursuant to an
Additional Credit Extension Amendment in accordance with ‎Section 2.20; provided
that such New Lender shall be (x) with respect to Incremental Term Loans,
Incremental Term Commitments or Refinancing Term Loans, an eligible Assignee
with respect to Term Loans and (y) with respect to Incremental Revolving
Commitments or Replacement Revolving Commitments, an eligible Assignee with
respect to Revolving Commitments.
“Non-Consenting Lender”: as defined in Section 2.23.
“Non-Domestic Subsidiary”: any Subsidiary of the Parent Borrower that is not (a)
a Domestic Subsidiary or (b) a Domestic Unrestricted Subsidiary. For the
avoidance of doubt, the term “Non-Domestic Subsidiary” shall include each
Foreign Subsidiary.



        

--------------------------------------------------------------------------------

32
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to the Administrative Agent or to any Lender
(or, in the case of Bilateral L/C Facilities, Specified Swap Agreements and
Specified Cash Management Agreements, any affiliate of the Administrative Agent
or any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Bilateral L/C Facility, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by any Loan Party pursuant
hereto) or otherwise; provided that for purposes of determining any Guarantee
Obligations of (i) any U.S. Loan Party pursuant to the Guarantee and Collateral
Agreement, the definition of “Obligations” shall not create any guarantee by any
U.S. Loan Party of (or grant of security interest by any U.S. Loan Party to
support, if applicable) any Excluded Swap Obligations; and (ii) any Foreign Loan
Party pursuant to the Foreign Guarantee Agreement, the definition of
“Obligations” shall not create any guarantee by any Foreign Loan Party of any
Excluded Swap Obligations.
“Organization Documents”: (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and the operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in


        

--------------------------------------------------------------------------------

33
any other transaction pursuant to, or enforced, any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent Borrower”: as defined in the preamble hereto.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.19.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.
“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
“Perfection Certificate”: a perfection certificate, executed and delivered by
the Parent Borrower and each other U.S. Loan Party as of the Amendment and
Restatement Effective Date.
“Permitted Acquisition”: any Purchase that satisfies the following conditions:
(a) in the case of an Purchase of 100% of the Capital Stock of any other Person
(exclusive of director qualifying shares or similar shareholdings), the board of
directors (or other comparable governing body) of such other Person shall have
approved the Purchase;
(b) (i) (x) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a pro forma
basis or (y) at the election of the Parent Borrower, in the case of a Limited
Conditionality Acquisition being funded with the proceeds of Incremental Term
Loans hereunder, no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a pro forma
basis as of the date the definitive acquisition agreement for such Limited
Conditionality Acquisition is entered into, (ii) (x) the Parent Borrower shall
be in pro forma compliance with the financial covenants set forth in Section 7.1
as of the last day of the fiscal quarter of the Parent Borrower most recently
ended for which financial statements have been delivered under Section 6.1,
determined on a pro forma basis or (y) at the election of the Parent Borrower,
in the case of a Limited Conditionality Acquisition being funded with the
proceeds of Incremental Term Loans hereunder, the Parent Borrower shall be in
pro forma compliance with the financial covenants set forth in Section 7.1 as
herein provided on the date the definitive


        

--------------------------------------------------------------------------------

34
acquisition agreement for such Limited Conditionality Acquisition is entered
into, determined on a pro forma basis as of such date and (iii) the Purchase
Consideration paid to acquire a Person that will not be a Loan Party following
the acquisition thereof, or to acquire property or assets that will not be owned
by a Loan Party, together with all other such acquisitions, shall not exceed
$450,000,000; and
(c) within two (2) Business Days of the consummation of such Purchase, a
Responsible Officer of the Parent Borrower shall provide a compliance
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, affirming compliance with each of the items set forth in clauses (a) and
(b) hereof, as applicable.
“Permitted External Refinancing Debt”: any Indebtedness incurred by one or more
of the Borrowers to refinance all or a portion of any existing Class of Term
Loans in the form of one or more series of secured or unsecured debt securities
or loans; provided that (i) the final maturity date of any such Indebtedness
shall not be earlier than the date that is 91 days following the Maturity Date;
(ii) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or other payment
(other than periodic interest payments) prior to the date that is 91 days
following the Maturity Date, other than customary offers to purchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default; (iii) such debt securities or
loans shall be either (A) solely in the case of debt securities, secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and shall not be secured by any property or assets of the
Parent Borrower or any Restricted Subsidiary other than Collateral, and a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to a first lien intercreditor agreement or collateral trust
agreement having customary terms and reasonably satisfactory to the
Administrative Agent reflecting the pari passu status of the Liens securing such
Indebtedness, (B) secured by the Collateral on a junior basis (including with
respect to the control of remedies) with the Obligations and shall not be
secured by any property or assets of the Parent or any Subsidiary other than
Collateral, and a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a junior lien intercreditor agreement or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the second (or more junior) lien status of the Liens securing such
Indebtedness or (C) unsecured; (iv) none of the obligors or guarantors with
respect to such Indebtedness shall be a Person that is not a Loan Party; (v) the
terms and conditions (excluding any subordination, pricing, fees, rate floors,
discounts, premiums and optional prepayment or redemption terms) of such
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than those applicable to the refinanced Term Loans, except for
covenants or other provisions applicable only to periods after the Maturity
Date; (vi) the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the refinanced Term Loans except by an amount equal to any
interest capitalized, any premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing; and (vii)
substantially concurrently with the incurrence or issuance of such debt
securities or loans, 100% of the net proceeds thereof shall be applied to repay
the refinanced Term Loans including accrued interest, fees, costs and expenses
relating thereto. Permitted External Refinancing Debt shall include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Incremental Equivalent Debt”: any Indebtedness incurred by one or
more of the Borrowers in the form of one or more series of secured or unsecured
debt securities or loans; provided that (i) the final maturity date of any such
Indebtedness not be earlier than the date that is 91 days following the Maturity
Date, (ii) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or other payment
(other than periodic interest


        

--------------------------------------------------------------------------------

35
payments) prior to the date that is 91 days following the Maturity Date, other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default, (iii) such Indebtedness shall be either (A) solely in the case of
debt securities, secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and shall not be secured
by any property or assets of the Parent Borrower or any Restricted Subsidiary
other than Collateral, and a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to a first lien
intercreditor or collateral trust agreement having customary terms and
reasonably satisfactory to the Administrative Agent reflecting the pari passu
status of the Liens securing such Indebtedness, (B) secured by the Collateral on
a junior basis (including with respect to the control of remedies) with the
Obligations and shall not be secured by any property or assets of the Parent
Borrower or any Restricted Subsidiary other than Collateral, and a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a junior lien
intercreditor agreement or collateral trust agreement having customary terms and
reasonably satisfactory to the Administrative Agent reflecting the second (or
more junior) lien status of the Liens securing such Indebtedness or (C)
unsecured, (iv) none of the obligors or guarantors with respect to such
Indebtedness shall be a Person that is not a Loan Party and (v) the terms and
conditions (excluding any subordination, pricing, fees, rate floors, discounts,
premiums and optional prepayment or redemption terms) of such Indebtedness,
taken as a whole, shall not be materially less favorable to the Loan Parties
than those applicable to the Term Loans, except for covenants or other
provisions applicable only to periods after the Maturity Date.
“Permitted Liens”: as defined in Section 7.3.
“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (including any Defeased Debt) (collectively, to “Refinance”),
the Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and any premium
(including tender, call or make-whole premiums) thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) (i) such Permitted
Refinancing Indebtedness has a final maturity date equal to or later than the
earlier of (x) the final maturity date of the Indebtedness being Refinanced and
(y) 91 days after the Maturity Date (it being understood that, in each case, any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale shall not violate the foregoing restriction) and
(ii) such Permitted Refinancing Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is by
its terms subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms not materially less favorable to
the Loan Parties as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole, (d) no Permitted Refinancing
Indebtedness as of the date of incurrence of such Permitted Refinancing
Indebtedness shall have obligors or contingent obligors that were not as of such
date obligors or contingent obligors (or that would not have been required to
become obligors or contingent obligors) in respect of the Indebtedness being
Refinanced (it being understood that the terms of any such Permitted Refinancing
Indebtedness shall not, as of the date of the incurrence thereof, require any
new obligors or contingent obligations that were not as of such date obligors or
required to become obligors or contingent obligors under the Indebtedness being
Refinanced) and (e) if the Indebtedness being Refinanced is (or would have been
required to be) secured by the Collateral, such Permitted Refinancing
Indebtedness may


        

--------------------------------------------------------------------------------

36
be secured by such Collateral on terms not materially more favorable, taken as a
whole, to the Secured Parties than the Indebtedness being Refinanced; provided
that with respect to any Indebtedness secured by a Lien on the Collateral, any
Liens securing such Permitted Refinancing Indebtedness shall, to the extent the
Indebtedness being Refinanced was subject to an intercreditor agreement with
respect to the Obligations hereunder, be subject to an intercreditor agreement
that is not materially less favorable, taken as a whole, to the Loan Parties
than the intercreditor agreement outstanding in respect of the Indebtedness
being Refinanced.
“Permitted Restructuring”: any activities related to tax planning and tax
reorganization entered into after the date hereof so long as such Permitted
Restructuring does not materially impair the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement or the security interests of the Lenders
on the Collateral, in each case, taken as a whole, and is otherwise not
materially adverse to the Lenders (as determined by the Parent Borrower in good
faith) and after giving effect to such Permitted Restructuring, the Parent
Borrower and its Restricted Subsidiaries shall otherwise be in compliance with
Section 6.10.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.
“Pledged Stock”: as defined in the Guarantee and Collateral Agreement. For the
avoidance of doubt, the term “Pledged Stock” shall not include any Excluded
Collateral.
“Pounds Sterling”: the lawful currency of the United Kingdom.
“Prime Rate”: the rate of interest per annum last quoted by The Wall Street
Journal in the U.S. or, if The Wall Street Journal ceases to quote such rate,
the highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.
“pro forma basis”: in connection with any transaction for which a determination
on a pro forma basis for any period of four consecutive fiscal quarters (each, a
“Reference Period”) is required to be made hereunder, “pro forma basis” shall
mean that such determination shall be made (i) after giving effect to any
Material Acquisition and any Material Disposition during such Reference Period
and to include any Indebtedness incurred, assumed or repaid in connection
therewith (assuming, to the extent such Indebtedness bears interest at a
floating rate, the rate in effect at the time of calculation for the entire
period of calculation) and (ii) assuming that such Material Acquisition or
Material Disposition occurred and such Indebtedness was incurred, assumed or
repaid at the beginning of such Reference Period; provided that any pro forma
calculation made by the Parent Borrower either (i) based on Regulation S-X


        

--------------------------------------------------------------------------------

37
or (ii) as calculated in good faith and set forth in an officer’s certificate of
the Parent Borrower (and in the case of this clause (ii), based on audited
financials of the target company or other financials reasonably satisfactory to
the Administrative Agent) shall be acceptable. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Parent Borrower and its Restricted Subsidiaries in
excess of $5,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that (a) comprises all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) that yields gross
proceeds to the Parent Borrower or any of its Restricted Subsidiaries in excess
of $5,000,000.
“Process Agent”: as defined in Section 10.12(b).
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Proposed Change”: as defined in Section 2.23.
“PTE”: means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase”: any transaction, or any series of related transactions, consummated
on or after the date of this Agreement, by which the Parent Borrower or any of
its Restricted Subsidiaries (i) acquires all or substantially all of the assets
of any firm, corporation or limited liability company, or business unit or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the Capital Stock of a Person.
“Purchase Consideration”: with respect to any Purchase, the aggregate cash and
non-cash consideration for such Purchase. The “Purchase Consideration” for any
Purchase expressly includes Indebtedness assumed in such Purchase and the good
faith estimate by the Parent Borrower of the maximum amount of any deferred
purchase price obligations (including earn-out payments) incurred in connection
with such Purchase. The “Purchase Consideration” for any Purchase expressly
excludes (a) Capital Stock of the Parent Borrower issued to the seller as
consideration for such Purchase and (b) the Net Cash Proceeds of the sale or
issuance of Capital Stock by the Parent Borrower to the extent such Purchase is
made within ninety days of the receipt of such Net Cash Proceeds by the Parent
Borrower.
“QFC”: any “qualified financial contract” as defined in, and interpreted in
accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support”: as defined in Section 10.22.
“QMA Notice”: as defined in the definition of “Qualifying Material Acquisition”.



        

--------------------------------------------------------------------------------

38
“Qualified Receivables Transaction”: (x) any transaction or series of
transactions that may be entered into by the Parent Borrower or any Restricted
Subsidiary pursuant to which the Parent Borrower or any Restricted Subsidiary
may sell, convey or otherwise transfer to a newly-formed Restricted Subsidiary
or other special-purpose entity, or any other Person, any accounts or notes
receivable and rights related thereto and (y) any Qualified Receivables
Transaction described in clause (x) above that is secured by the accounts or
notes receivable and rights related thereto underlying another Qualified
Receivables Transaction on a junior Lien basis; provided that, in each case, all
of the terms and conditions of such transaction or series of transactions,
including without limitation the amount and type of any recourse to the Parent
Borrower or any Restricted Subsidiary with respect to the assets transferred,
are reasonably acceptable to the Administrative Agent.
“Qualifying Material Acquisition”: any Permitted Acquisition or other Purchase
permitted by this Agreement, if (i) the aggregate Purchase Consideration of such
Permitted Acquisition or Purchase is at least $150,000,000 and (ii) the Parent
Borrower has designated such Permitted Acquisition or Purchase as a “Qualifying
Material Acquisition” by a written notice (a “QMA Notice”) provided to the
Administrative Agent within 10 Business Days after consummating such Permitted
Acquisition or Purchase.
“Quotation Day”: in relation to any period for which an interest rate is to be
determined:
(i) if the currency is Pounds Sterling or Canadian Dollars, the first day of
that period;
(ii) if the currency is the Euro, two TARGET Days before the first day of that
period; or
(iii) for any other currency, two Business Days before the first day of that
period,
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
“Ratio Incremental Amount”: as defined in the definition of “Incremental Cap”.
“Real Estate Collateral Requirement”: at any time, subject to (x) the applicable
limitations set forth in this Agreement and/or any other Loan Document and (y)
the time periods (and extensions thereof) set forth in Section 6.10, the
requirement that the Administrative Agent shall have received (i) a Mortgage
with respect to each Mortgaged Property, delivered pursuant to Section 6.10,
duly executed by the record owner of such Mortgaged Property granting a Lien on
such Mortgaged Property subject to no other Liens other than Liens permitted by
Section 7.3, (ii) a policy or policies of title insurance reasonably acceptable
to the Administrative Agent, naming the Administrative Agent as the insured for
the benefit of the Lenders, issued by a nationally recognized title insurance
company reasonably acceptable to the Administrative Agent insuring the Lien of
each such Mortgage in the amount of the fair market value of the land and
improvements thereon as reasonably determined by the Parent Borrower (it being
agreed that in no event shall an appraisal or other third-party valuation be
required unless required by an applicable Requirement of Law) as a valid and
enforceable Lien on the Mortgaged Property described therein subject to no Liens
other than Liens permitted by Section 7.3, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
(it being agreed that the Administrative Agent shall accept zoning reports from
a nationally recognized zoning company in lieu of zoning endorsements to such
title insurance policies), and (iii) such surveys,


        

--------------------------------------------------------------------------------

39
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;
provided however, that no new survey will be required of any Mortgaged Property
if there is a survey available for such Mortgaged Property that is acceptable to
the issuer of the title insurance policy to issue customary survey-related
endorsements thereto; provided, further, in any jurisdiction in which a mortgage
tax or similar charge is assessed on the making or filing of a mortgage or deed
of trust, the amount of the Obligation secured by such mortgage or deed of trust
shall be limited to the fair market value of the land and improvements subject
thereto as reasonably determined by the Parent Borrower (it being agreed that in
no event shall an appraisal or other third-party valuation be required unless
required by an applicable Requirement of Law).
“Receivables Entity”: a Wholly Owned Subsidiary of the Parent Borrower (or
another Person formed for the purposes of engaging in a Qualified Receivables
Transaction with the Parent Borrower in which the Parent Borrower or any
Subsidiary of the Parent Borrower makes an Investment and to which the Parent
Borrower or any Subsidiary of the Parent Borrower transfers accounts receivable
and related assets) which engages in no activities other than in connection with
the financing of accounts receivable of the Parent Borrower and its
Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to that business, and (with respect to any Receivables
Entity formed after the Amendment and Restatement Effective Date) which is
designated by the board of directors of the Parent Borrower (as provided below)
as a Receivables Entity and
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which
(1) is guaranteed by the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower other than another Receivables Entity (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings),
(2) is recourse to or obligates the Parent Borrower or any Restricted Subsidiary
of the Parent Borrower (other than another Receivables Entity) in any way other
than pursuant to Standard Securitization Undertakings, or
(3) subjects any property or asset of the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower (other than another Receivables Entity),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;
(b) with which neither the Parent Borrower nor any Restricted Subsidiary of the
Parent Borrower (other than another Receivables Entity) has any material
contract, agreement, arrangement or understanding other than on terms which the
Parent Borrower reasonably believes to be no less favorable to the Parent
Borrower or the Restricted Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of the Parent Borrower, and
(c) to which neither the Parent Borrower nor any Restricted Subsidiary of the
Parent Borrower (other than another Receivables Entity) has any obligation to
maintain or preserve the entity’s financial condition or cause the entity to
achieve certain levels of operating results other than pursuant to Standard
Securitization Undertakings.
Any designation of this kind by the board of directors of the Parent Borrower
shall be evidenced to the Administrative Agent by filing a certificate of a
Responsible Officer of the Parent Borrower certifying that the designation
complied with the foregoing conditions.



        

--------------------------------------------------------------------------------

40
“Receivables Transaction Attributed Indebtedness”: the amount of obligations
outstanding under the legal documents entered into as part of any Qualified
Receivables Transaction on any date of determination that would be characterized
as principal if such Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Reference Period”: as defined in the definition of “pro forma basis”.
“Refinance”: as defined in the definition of “Permitted Refinancing
Indebtedness”.
“Refinanced Term Loans”: as defined in Section 2.29(a).
“Refinancing Term Loans”: one or more new Classes of Term Loans that result from
an Additional Credit Extension Amendment in accordance with Section 2.28.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(b)(iv).
“Registered Equivalent Notes”: with respect to any debt securities originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, as amended, substantially identical notes (having the
same guarantees) issued in a dollar-for-dollar exchange therefore pursuant to an
exchange offer registered with the SEC.
“Regulation U”: Regulation U of the Board as in effect from time to time and all
official rulings and interpretations thereunder or thereof.
“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.12(b) as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business
or otherwise invest in the business of the Parent Borrower or its Restricted
Subsidiaries.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Parent Borrower’s business.



        

--------------------------------------------------------------------------------

41
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months (or, if the Parent Borrower or a
Restricted Subsidiary shall have entered into a legally binding commitment
within twelve months after such Reinvestment Event to acquire or repair assets
useful in the Parent Borrower’s or the applicable Restricted Subsidiary’s
business or otherwise invest in the business of the Parent Borrower or its
Restricted Subsidiaries with the applicable Reinvestment Deferred Amount,
eighteen months) after such Reinvestment Event and (b) the date on which the
Parent Borrower shall have determined not to, or shall have otherwise ceased to,
acquire or repair assets useful in the Parent Borrower’s or the applicable
Restricted Subsidiary’s business or otherwise invest in the business of the
Parent Borrower or its Restricted Subsidiaries with all or any portion of the
relevant Reinvestment Deferred Amount.
“Relevant Interbank Market”: (a) in relation to the Euro, the European interbank
market, (b) in relation to Canadian Dollars, the Canadian interbank market and
(c) in relation to any other currency, the London interbank market.
“Replaced Revolving Commitments”: as defined in Section 2.29(a).
“Replacement Revolving Commitments”: one or more new Classes of Revolving
Commitments established pursuant to an Additional Credit Extension Amendment in
accordance with Section 2.29.
“Replacement Revolving Lender”: a Revolving Lender with a Replacement Revolving
Commitment or an outstanding Replacement Revolving Loan.
“Replacement Revolving Loans”: Revolving Loans made pursuant to Replacement
Revolving Commitments.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reset Date”: as defined in Section 2.26(a).
“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Parent Borrower.
“Restricted Payments”: any dividend or other distribution (whether in cash,
securities or other property) by the Parent Borrower or its Restricted
Subsidiaries in respect of its Capital Stock, or any payment (whether in cash,
securities or other property) including any sinking fund payment or similar


        

--------------------------------------------------------------------------------

42
deposit, for or on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Capital Stock of the Parent Borrower or its
Restricted Subsidiaries or any option, warrant or other right to acquire any
such Capital Stock of the Parent Borrower or its Restricted Subsidiaries.
“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary.
“Revolving Commitment”: on and after the Amendment and Restatement Effective
Date, as to any Lender, the obligation of such Lender, if any, to make Revolving
Loans and participate in Swingline Loans and Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“Revolving Commitment Period”: the period from and including the Amendment and
Restatement Effective Date to the Maturity Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding
(including such Lender’s Revolving Percentage of the Dollar Equivalent of L/C
Obligations outstanding in a currency other than Dollars), (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding and (d) such Lender’s Revolving Percentage of the Dollar Equivalent
of the aggregate principal amount of Foreign Currency Loans then outstanding.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.25 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.
“S&P”: means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction”: with respect to the Parent Borrower or any of
its Subsidiaries, any arrangement, directly or indirectly, with any Person
(other than a Loan Party) whereby the Parent Borrower or such Subsidiary shall
sell or transfer any real or personal property, used or useful


        

--------------------------------------------------------------------------------

43
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.
“Sanctioned Country”: at any time, a country or territory which is itself the
target of any comprehensive Sanctions (as of the Amendment and Restatement
Effective Date, Cuba, Iran, North Korea, the Crimea region of Ukraine, and
Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, Canada or any EU member state, (b)
any Person located, organized or resident in a Sanctioned Country or (c) any
Person with whom dealings are restricted or prohibited under Sanctions as a
result of being owned or controlled by any such Person or Persons.
“Screen Rate”:
(a) in relation to CDOR, with respect to any Interest Period, the annual rate of
interest equal to the average rate applicable to Canadian Dollar Canadian
bankers’ acceptances with a tenor equal to such Interest Period displayed and
identified as such on the CDOR page of the Reuters screen (or on any successor
or substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) as of the Specified Time on the Quotation Day for such
Interest Period (as adjusted by the Administrative Agent after the Specified
Time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest);
(b) in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen (or any replacement Reuters page which displays that rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion); and
(c) in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Association (or any other Person that takes over the administration of
that rate) for the relevant currency and period displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen (or any replacement Reuters page which displays
that rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion);
provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement.



        

--------------------------------------------------------------------------------

44
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
“Senior Notes”: the collective reference to the 2023 Senior Notes and the 2026
Senior Notes.
“Senior Representative”: with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or other agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Shared Addback Cap”: an amount equal to 20% of Consolidated EBITDA for the
applicable period of four consecutive fiscal quarters (prior to giving effect to
any adjustments pursuant to clause (a) of the definition of “Consolidated Net
Income” and clause (b)(7) of the definition of “Consolidated EBITDA”).
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the fair value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that the amount of any contingent or disputed liability
at any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability at such time.
“Specified Cash Management Agreement”: any Cash Management Agreement between a
Borrower or any Restricted Subsidiary and any Person that is a Lender or an
affiliate of a Lender as of the Amendment and Restatement Effective Date (in the
case of a Cash Management Agreement existing on such date) or at the time such
Cash Management Agreement is entered into and, in the case of Cash Management
Agreements with any Lender (other than the Administrative Agent) or an affiliate
thereof, which has been designated by such Lender and the Parent Borrower, by
notice to the Administrative Agent not later than 90 days after the execution
and delivery by the applicable Borrower or such Restricted Subsidiary, as
applicable (or not later than 90 days after the Amendment and Restatement


        

--------------------------------------------------------------------------------

45
Effective Date, in the case of a Cash Management Agreement existing on such
date) as a “Specified Cash Management Agreement”.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates between a Borrower or any Restricted Subsidiary and any
Person that is a Lender or an affiliate of a Lender as of the Amendment and
Restatement Effective Date (in the case of a Swap Agreement existing on such
date) or at the time such Swap Agreement is entered into and, in the case of
Swap Agreements with any Lender (other than the Administrative Agent) or an
affiliate thereof, which has been designated by such Lender and the Parent
Borrower, by notice to the Administrative Agent not later than 90 days after the
execution and delivery by the applicable Borrower or such Restricted Subsidiary,
as applicable (or not later than 90 days after the Amendment and Restatement
Effective Date, in the case of a Swap Agreement existing on such date) as a
“Specified Swap Agreement”.
“Specified Time”: the applicable time and day as determined in accordance with
Schedule 1.1C.
“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Parent Borrower or any Subsidiary of the
Parent Borrower which are customary in an accounts receivable securitization
transaction involving a comparable company.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the relevant Lender is subject with respect to the Eurocurrency
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
“Subsidiary Guarantor”: each Wholly Owned Restricted Subsidiary other than any
Excluded Subsidiary; provided that any applicable Subsidiary Guarantor shall
cease to be a Subsidiary Guarantor upon release from its Guarantee Obligation in
respect of the Obligations pursuant to the terms hereof or any Security
Document; provided further that any Restricted Subsidiary not required to become
a Subsidiary Guarantor pursuant to the terms of this Agreement that elects by
written notice to the Administrative Agent to become a party to a Loan Document
as a guarantor of the Obligations of the Parent Borrower shall be a Subsidiary
Guarantor.



        

--------------------------------------------------------------------------------

46
“Support Obligations”: as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Supported QFC”: as defined in Section 10.22.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Restricted Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Agreements, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Lender or any Affiliate of a Lender).
“Swingline Commitment”: the agreement of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.



        

--------------------------------------------------------------------------------

47
“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (i) for any Revolving Lender
(other than in the case of any Swingline Loan made by the Swingline Lender in
its capacity as the Swingline Lender), the amount equivalent to its Revolving
Percentage of the total Swingline Exposure at such time related to such
Swingline Loans, and (ii) for the Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Swingline Lender outstanding at such
time less the participation amounts otherwise funded by the Revolving Lenders
other than the Swingline Lender.
“Swingline Lender”: JPMorgan Chase Bank, N.A. in its capacity as the lender of
Swingline Loans.
“Swingline Loans”: as defined in Section 2.6(a).
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Syndication Agent”: the Co-Syndication Agents identified on the cover page of
this Agreement.
“Synthetic Lease Attributed Indebtedness”: with respect to any Person, on any
date, in respect of any so-called synthetic, off-balance sheet or tax retention
lease considered borrowed money indebtedness for United States federal income
tax purposes, but is classified as an operating lease in accordance with GAAP,
the capitalized amount of the remaining lease payments under the relevant lease
or agreement that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.
“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.
“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Tax Authority”: any government, state, or municipality or any local, state,
federal, or other fiscal, revenue, customs, or excise authority, body, or
official competent to impose, administer, levy, assess, or collect any Taxes.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make an Initial Term Loan to the Parent Borrower hereunder on the Amendment and
Restatement Effective Date in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The aggregate amount of the Term Commitments as of the Amendment
and Restatement Effective Date is $425,000,000.
“Term Facility”: the Term Commitments and the Term Loans made available
thereunder.



        

--------------------------------------------------------------------------------

48
“Term Lenders”: the collective reference to the Initial Term Lenders, the
Lenders (including New Lenders) in respect of the Credit Agreement Refinancing
Facilities and the Incremental Term Lenders.
“Term Loans”: the collective reference to the Initial Term Loans, Refinancing
Term Loans and the Incremental Term Loans.
“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of all Term Loans then
outstanding.
“Termination Date”: as defined in Section 10.14(c).
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The amount of the Total Revolving
Commitments on the Amendment and Restatement Effective Date is $425,000,000
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Transactions”: collectively, (i) the execution, delivery and performance by the
Loan Parties of this Agreement, the Amendment and Restatement Agreement and the
Guarantee and Collateral Agreement and the Loans to be made hereunder and the
use of proceeds thereof, (ii) the Amendment and Restatement Date Refinancing and
(iii) the payment of fees and expenses in connection with the foregoing.
“Transferee”: any Assignee or Participant.
“Trinity Property”: each of the real properties located at (a) 239 Sealy Drive,
Trinity (High Point), NC 27370, (b) One Office Parkway - Test Center, Trinity
(High Point), NC 27370 and (c) One Office Parkway - Corporate Office, Trinity
(High Point), NC 27370.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“Unfunded Pension Liability”: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan for purposes of Section 430 of the Internal Revenue Code for
the applicable plan year.
“United States”: the United States of America.
“Unrestricted Subsidiary”: any Subsidiary designated by the Parent Borrower as
an Unrestricted Subsidiary pursuant to Section 6.13 and any Subsidiary of any
such Unrestricted Subsidiary; provided that in no event shall any Borrower be an
Unrestricted Subsidiary.
“U.S. Loan Parties”: the Parent Borrower, each Additional Borrower that is a
Domestic Subsidiary and each Subsidiary Guarantor that is a Domestic Subsidiary.



        

--------------------------------------------------------------------------------

49
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code (including, for the avoidance of doubt, an entity that
is disregarded as separate from such entity for U.S. federal income tax
purposes).
“U.S. Special Resolution Regimes”: as defined in Section 10.22.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(ii)(B)(3).
“Wholly Owned Restricted Subsidiary”: any Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2Other Interpretive Provisions. (a)Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member or any Unrestricted Subsidiary not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (x) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent Borrower or any
Subsidiary at “fair value”, as defined therein and (y) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof), (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time, and (vi)


        

--------------------------------------------------------------------------------

50
references to accounting determinations to be made “on” or “as of” a particular
day or date shall, unless otherwise specified, be construed to mean as of the
close of business in Local Time on such day.
(c) Prior to the first delivery of financial statements pursuant to Section 6.1,
with respect to any provision requiring a calculation of Consolidated Total
Leverage Ratio and/or Consolidated Secured Leverage Ratio hereunder (other than,
for avoidance of doubt, for purposes of the definition of “Applicable Margin” or
“Applicable Pricing Grid”), such calculation shall be based on a certificate by
the chief financial officer of the Parent Borrower dated as of Amendment and
Restatement Effective Date and delivered to the Credit Parties hereunder setting
forth computations of such financial ratios in reasonable detail satisfactory to
the Administrative Agent.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f) Notwithstanding any other provision hereof or of any other Loan Document but
subject to Section 10.21 with respect to any Obligations of any Additional
Borrower that is a Foreign Subsidiary, no Foreign Subsidiary shall be required
to guarantee (or provide collateral security for), any Obligations or Guarantee
Obligations of any U.S. Person (including any Guarantee Obligations with respect
thereto), and no Excluded Collateral shall be pledged with respect thereto.
Notwithstanding any other provision hereof or of any other Loan Document, the
provisions set forth herein and in the other Loan Documents applicable to any
Additional Borrower shall be inapplicable to any Subsidiary unless and until
such Subsidiary becomes an Additional Borrower pursuant to the provisions of
Section 10.21 hereof (and shall be effective as to such Additional Borrower only
so long as such Subsidiary remains an Additional Borrower). Notwithstanding any
other provision hereof or of any other Loan Document, with respect to any U.S.
Loan Party, no actions in any jurisdiction outside the United States shall be
required in order to create or perfect any security interest in respect of any
assets of such U.S. Loan Party, located outside of the United States (including
any Intellectual Property registered or applied for in any jurisdiction outside
the United States) and no foreign law security or pledge agreements, foreign law
mortgages or deeds or foreign Intellectual Property filings or searches shall be
required outside of the United States with respect to such U.S. Loan Party.
(g) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Revolving Loan, the issuance, amendment or
extension of a Letter of Credit or any assignment, any required minimum or
multiple amount, is expressed in Dollars, but such borrowing, Loan or Letter of
Credit or any such assignment is denominated in a Foreign Currency, such amount
expressed in Dollars shall be deemed to be an amount expressed in the applicable
Foreign Currency.
(h) In connection with a Limited Conditionality Acquisition, if compliance with
any financial ratio with respect to the incurrence of Indebtedness or the making
of Permitted Acquisitions (but, for the avoidance of doubt, excluding, for
purposes of calculating the financial covenants set forth in Section 7.1, or for
purposes of determining the Applicable Margin) is being determined on the date
the definitive acquisition agreement for such Limited Conditionality Acquisition
is entered into, then on or following the date of such determination and prior
to the earlier of the date on which such Limited


        

--------------------------------------------------------------------------------

51
Conditionality Acquisition is consummated or the definitive agreement for such
Limited Conditionality Acquisition is terminated, any determination of the
Consolidated Total Leverage Ratio or the Consolidated Secured Leverage Ratio
shall be calculated on a pro forma basis assuming such Limited Conditionality
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated, except to the extent that such calculation would result in a lower
Consolidated Total Leverage Ratio or Consolidated Secured Leverage Ratio than
would apply if such calculation was made without giving pro forma effect to such
Limited Conditionality Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof).
(i) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).
(j) Unless otherwise specified herein, when the payment of any obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment or performance (other than as described in the
definition of Interest Period) shall extend to the immediately succeeding
Business Day.
(k) For the avoidance of doubt, if any transaction (including without limitation
any Investment, any incurrence of Indebtedness, and any Restricted Payment) is
permitted at the time of consummation of such transaction under Sections 7.2
through 7.15 of this Agreement based on the calculation of a financial test or
definition (including without limitation any financial test or definition based
on Consolidated Net Income, the Consolidated Secured Leverage Ratio, the
Consolidated Total Assets or Consolidated Total Leverage Ratio, and including
without limitation any such financial test or definition determined on a pro
forma basis) then such transaction will be deemed to be in compliance with
Sections 7.2 through 7.15 of this Agreement notwithstanding any future change in
such financial test or definition.
(l) Notwithstanding anything to the contrary herein, in calculating any
financial ratio or test that constitutes an Incurrence-Based Amount (as defined
below), with respect to any amount incurred or transaction entered into or
consummated in reliance on a provision of Section 7 of this Agreement that
requires compliance with a fixed dollar amount (any such amount, a “Fixed
Amount”) substantially concurrently with any portion of such amount incurred or
such transaction entered into or consummated in reliance on a provision of
Section 7 of this Agreement that requires compliance with a financial ratio or
test (including, without limitation, any Consolidated Secured Leverage Ratio
test, any Consolidated Total Leverage Ratio test and/or Section 7.1 (but not,
for the avoidance of doubt, regular quarterly compliance with Section 7.1)) (any
such amount, an “Incurrence-Based Amount”), it is understood and agreed that
such portion of the amounts incurred, or transactions entered into or
consummated, in compliance with any Fixed Amount shall be disregarded in the
calculation of the financial ratio or test applicable to the relevant
Incurrence-Based Amount.





        

--------------------------------------------------------------------------------

52
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each Term
Lender (acting through any of its branches or affiliates) severally agrees to
make a term loan (an “Initial Term Loan”) in Dollars to the applicable Borrower
on the Amendment and Restatement Effective Date in an amount equal to the amount
of the Term Commitment of such Term Lender (such Term Lenders, the “Initial Term
Lenders”).
(b) The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the applicable Borrower and notified to the Administrative Agent
in accordance with Sections 2.2 and 2.13.
2.2 Procedure for Term Loan Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the anticipated Amendment and Restatement Effective Date),
substantially in the form of Exhibit H, requesting that the Term Lenders make
the Term Loans on the Amendment and Restatement Effective Date and specifying
the amount to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 12:00 Noon, New
York City time, on the Amendment and Restatement Effective Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds in Dollars equal to the Term Loan or Term Loans
to be made by such Lender. The Administrative Agent shall credit the account of
the applicable Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.
2.3 Repayment of Term Loans. (a) The Term Loans of each Term Lender shall mature
in consecutive quarterly installments, each of which shall be in an amount in
Dollars equal to such Lender’s Term Percentage multiplied by the percentage set
forth below of the original principal amount of the Initial Term Loans made on
the Amendment and Restatement Effective Date; provided that each installment set
forth hereunder shall be reduced by the application of any prepayments of the
Term Loans as provided in Sections 2.11 and 2.12 hereof; provided further that
the outstanding balance of the Term Loans shall be paid on the Maturity Date:


        

--------------------------------------------------------------------------------

53

DatePercentage of the original principal amount of the Term Loans to be
repaidMarch 31, 20201.25%June 30, 20201.25%September 30, 20201.25%December 31,
20201.25%March 31, 20211.25%June 30, 20211.25%September 30, 20211.25%December
31, 20211.25%March 31, 20221.25%June 30, 20221.25%September 30,
20221.25%December 31, 20221.25%March 31, 20231.875%June 30, 20231.875%September
30, 20231.875%December 31, 20231.875%March 31, 20241.875%June 30,
20241.875%September 30, 20241.875%



(b) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Additional Credit Extension Amendment pursuant to which such
Incremental Term Loans were made; provided that each installment with respect to
any tranche of Incremental Term Loans shall be reduced by the application of any
prepayments to such tranche of Incremental Term Loans as provided in Sections
2.11 and 2.12 hereof.
2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender (acting through any of its branches or affiliates) severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars or in one
or more Foreign Currencies (such Revolving Loans, “Foreign Currency Loans”) to
the Borrowers from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added (after
giving effect to the use of proceeds thereof) to the sum of (i) such Lender’s
Revolving Percentage of the sum of (x) the L/C Obligations then outstanding and
(y) the aggregate principal amount of the Revolving Loans (including the Dollar
Equivalent of Foreign Currency Loans) then outstanding, (ii) such Lender’s
Swingline Exposure then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment and (iii) the Total Revolving Extensions of Credit
outstanding at such time (including the Dollar Equivalent of any Revolving
Extensions of Credit outstanding in currencies other than Dollars) does not
exceed the Total Revolving Commitments. During the Revolving Commitment Period
the Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. Revolving Loans may from time to time be
Eurocurrency Loans or (other than in the case of Foreign Currency Loans) ABR
Loans, as


        

--------------------------------------------------------------------------------

54
determined by the applicable Borrower and notified to the Administrative Agent
in accordance with Sections 2.5 and 2.13.
(b) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make Foreign Currency Loans to the Borrowers from time to time during the
Revolving Commitment Period; provided that (i) after giving effect to the
requested Foreign Currency Loan, the Dollar Equivalent of the sum of the
aggregate principal amount of Foreign Currency Loans and any L/C Exposure
denominated in any L/C Foreign Currency outstanding at such time does not exceed
the Foreign Currency Sublimit, (ii) after giving effect to the requested Foreign
Currency Loan (and the use of proceeds thereof), the sum of (x) such Lender’s
Revolving Percentage of the sum of (1) the L/C Obligations then outstanding
(including the Dollar Equivalent of any L/C obligations denominated in any L/C
Foreign Currency) and (2) the aggregate principal amount of the Revolving Loans
(including the Dollar Equivalent of Foreign Currency Loans) then outstanding and
(y) such Lender’s Swingline Exposure then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment and (iii) the Total Revolving
Extensions of Credit outstanding at such time (including the Dollar Equivalent
of any Revolving Extensions of Credit outstanding in currencies other than
Dollars) does not exceed the Total Revolving Commitments. The Foreign Currency
Loans shall be Eurocurrency Loans.
(c) Each Borrower shall repay all of its outstanding Revolving Loans, including
Foreign Currency Loans, on the Maturity Date.
(d) Notwithstanding anything to the contrary contained herein, each Lender at
its option may make any Loan to any Additional Borrower by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of such Additional
Borrower to repay such Loan in accordance with the terms of this Agreement and
shall not cause any Borrower or other Loan Party to incur as of the date of the
exercise of such option any greater liability than it shall then have under
Section 2.19 or Section 2.20(a).
2.5 Procedure for Revolving Loan Borrowing. (a) Any Borrower may borrow under
the Available Revolving Commitments in Dollars during the Revolving Commitment
Period on any Business Day, provided that such Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit H
(which notice must be received by the Administrative Agent prior to (i) 3:00
P.M., New York City time, three Business Days prior to the requested Borrowing
Date, in the case of Eurocurrency Loans, or (ii) 1:00 P.M., New York City time,
on the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (A) the
applicable Borrower, (B) the amount and Type of Revolving Loans to be borrowed,
(C) the requested Borrowing Date and (D) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan (and the respective lengths of the
initial Interest Period therefor). Each borrowing under the Revolving
Commitments in Dollars shall be in an amount equal to (x) in the case of ABR
Loans, $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole
multiple of $500,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Borrowers, borrowings under the Revolving Commitments
that are ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any
such notice from the applicable Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the Funding
Office prior to 2:30 P.M., New York City time, on the Borrowing


        

--------------------------------------------------------------------------------

55
Date requested by the applicable Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent crediting the account of the
applicable Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.
(b) Any Borrower may borrow under the Available Revolving Commitments in any
Foreign Currency during the Revolving Commitment Period on any Business Day;
provided that such Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 2:00
P.M., Local Time, three Business Days prior to the requested Borrowing Date),
specifying (i) the applicable Borrower, (ii) the amount of Foreign Currency
Loans to be borrowed, (iii) the Foreign Currency in which such Foreign Currency
Loans will be denominated, (iv) the requested Borrowing Date, (v) the length of
the initial Interest Period therefor and (vi) the applicable account of such
Borrower to which such funds will be credited or disbursed. Upon receipt of any
such notice from the applicable Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount as
set forth on the Administrative Schedule. With respect to any borrowing of
Foreign Currency Loans, the Foreign Currency Loan of each Revolving Lender shall
be in an amount equal to its Revolving Percentage of the applicable borrowing.
On each Borrowing Date, each Revolving Lender will make the amount of its share
of such borrowing available to the Administrative Agent at the applicable office
specified on the Administrative Schedule, prior to the time specified on the
Administrative Schedule for the relevant Foreign Currency, in the relevant
Foreign Currency in funds immediately available. Such borrowing will then be
made available to the applicable Borrower in like funds as received by the
Administrative Agent, by the Administrative Agent crediting or disbursing the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders to the account set forth by the applicable Borrower in the
applicable borrowing notice.
2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, (i)
the Swingline Lender (acting through any of its branches or affiliates) agrees
to make a portion of the credit otherwise available to the Borrowers under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) in Dollars to the Borrowers;
provided that (i) any Swingline Loan shall be made in the sole discretion of the
Swingline Lender, (ii) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and, (iii) the sum of (x) the
Swingline Exposure of such Swingline Lender (in its capacity as a Swingline
Lender and a Revolving Lender), (y) the aggregate principal amount of
outstanding Revolving Loans made by such Swingline Lender (in its capacity as a
Revolving Lender) and (z) the L/C Exposure of such Swingline Lender (in its
capacity as a Revolving Lender) shall not exceed its Revolving Commitment then
in effect and (iv) no Borrower shall request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrowers may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
(b) Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
last day of a calendar month and is at least two


        

--------------------------------------------------------------------------------

56
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Loan is borrowed, the applicable Borrower shall repay all of its
Swingline Loans then outstanding.
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever any Borrower desires that the Swingline Lender make Swingline Loans, it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:30 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the applicable Borrower, (ii) the amount to be borrowed and (iii)
the requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each Swingline Loan made under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. If the Swingline Lender agrees, in its sole discretion, to make
a Swingline Loan, not later than 3:30 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the applicable Borrower on such Borrowing
Date by depositing such proceeds in the account of the applicable Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (and each Borrower
hereby irrevocably directs the Swingline Lender to act on its behalf), on notice
given by the Swingline Lender no later than 1:30 P.M., New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”), outstanding on the date of such notice, to repay
the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 3:30 P.M., New York City time, on
the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. Each Borrower irrevocably authorizes the Swingline Lender to
charge such Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans of such Borrower to the extent amounts received from
the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the


        

--------------------------------------------------------------------------------

57
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or any Borrower may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
2.8 Commitment Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Amendment and Restatement Effective Date
to the last day of the Revolving Commitment Period, computed at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Lender during the period for which payment is made, due and payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Amendment and Restatement Effective Date.
(b) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.9 Termination or Reduction of Revolving Commitments. The Parent Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
Any notice of termination given by the Parent Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Parent Borrower
(by notice to the Administrative Agent prior to the specified effective date) if
such condition is not satisfied.
2.10 [Reserved].
2.11 Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than (a) 12:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans (other than Foreign Currency Loans), (b) no later than 12:00


        

--------------------------------------------------------------------------------

58
P.M., New York City time, on the date of such prepayment, in the case of ABR
Loans and (c) no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule in the case of Foreign Currency Loans,
which notice shall, in each case, specify the date and amount of prepayment, the
Loans to be prepaid and whether the prepayment is of Eurocurrency Loans
denominated in Dollars, Foreign Currency Loans (and if a Foreign Currency Loan
is to be prepaid, the Foreign Currency in which such Loans are denominated) or
ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the applicable
Borrower shall also pay any amounts owing pursuant to Section 2.21. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid; provided, however, that any notice
of prepayment given by any Borrower may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or capital raising
or other transaction, in which case such notice may be revoked by such Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Partial prepayments of Term Loans and
Revolving Loans (other than Foreign Currency Loans) shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Partial prepayments of Foreign Currency Loans shall be in a
minimum amount as set forth for the relevant Foreign Currency on the
Administrative Schedule. Optional prepayments shall be applied to the prepayment
of Term Loans as directed by the Parent Borrower.
2.12 Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2 (other than any Credit Agreement Refinancing Facilities or Permitted
External Refinancing Debt)), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.12(d).
(b) Subject to Section 2.12(e), if on any date any Group Member shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event, which, together with
the Net Cash Proceeds received from all other Asset Sales or Recovery Events in
such fiscal year exceed $40,000,000, then, unless a Reinvestment Notice shall be
delivered within five (5) Business Days following the receipt of such Net Cash
Proceeds in respect thereof, an amount equal to such Net Cash Proceeds in excess
of $40,000,000, and an amount equal to all Net Cash Proceeds received thereafter
in such fiscal year, shall be applied on the fifth Business Day after receipt
toward the prepayment of the Term Loans as set forth in Section 2.12(d);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.12(d)
(c) [Reserved].
(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b). Each prepayment of the Term Loans under Section 2.12 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
(e) Notwithstanding any provision to the contrary in this Agreement, the
following amounts shall be excluded from the calculation of the amount of Net
Cash Proceeds from any Asset Sale or Recovery Event, as applicable:


        

--------------------------------------------------------------------------------

59
(i.)any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, as
applicable, the distribution of which by a Foreign Subsidiary to the Parent
Borrower or a Domestic Subsidiary or any holder of Capital Stock of such Foreign
Subsidiary is prohibited or delayed by applicable local law. Any amount that is
excluded from the calculation of Net Cash Proceeds in accordance with this
Section 2.12(e)(i) will not be required to be applied to repay Loans at the
times provided in Section 2.12(b) and may be deducted from any amounts otherwise
due under Section 2.12(b), so long, but only so long, as the applicable local
law will not permit a distribution of those funds by the Foreign Subsidiary (the
Parent Borrower hereby agreeing to use commercially reasonable efforts to take
and to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to take all commercially reasonable actions required by the
applicable law to eliminate such limitations). Once the distribution of any of
such affected Net Cash Proceeds is permitted under the applicable local law, the
Parent Borrower shall prepay the Term Loans (not later than five (5) Business
Days after such distribution is permitted) by an amount equal to such portion of
such affected amount, except, for the avoidance of doubt, to the extent that a
Reinvestment Notice has been or shall be validly delivered pursuant to Section
2.12(b) in respect of such Net Cash Proceeds or to the extent Section
2.12(e)(ii) precludes such prepayment; and
(ii.)any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, in
each case, to the extent that the Parent Borrower has determined in its
reasonable judgment that the distribution of any of or all such items to the
Parent Borrower or any Domestic Subsidiary or any holder of Capital Stock of
such Foreign Subsidiary would have any adverse tax consequence (the Parent
Borrower hereby agreeing to use commercially reasonable efforts to take and to
use commercially reasonable efforts to cause the applicable Foreign Subsidiary
to take all commercially reasonable actions required by the applicable law to
avoid any such adverse tax consequence). Any amount that is excluded from the
calculation of Net Cash Proceeds in accordance with this paragraph 2.12(e)(ii)
will not be required to be applied to repay Loans at the times provided in
Section 2.12(b) and may be deducted from any amounts otherwise due under Section
2.12(b). Once the Parent Borrower determines in its reasonable judgment that a
distribution of any of such affected Net Cash Proceeds would cease to result in
adverse tax consequences, the Parent Borrower shall prepay the Term Loans (not
later than five (5) Business Days after such determination) by an amount equal
to such portion of such affected amount, except, for the avoidance of doubt, to
the extent that a Reinvestment Notice has been or shall be validly delivered
pursuant to Section 2.12(b) in respect of such Net Cash Proceeds or to the
extent Section 2.12(e)(i) precludes such prepayment.
Notwithstanding anything to the contrary in this Section 2.12, in no event shall
any Group Member be required to repatriate cash of Non-Domestic Subsidiaries to
the United States.
(f) If, on any date, (i) the aggregate Dollar Equivalents of the sum of the
aggregate outstanding principal amounts of Foreign Currency Loans and any
outstanding L/C Obligations denominated in any L/C Foreign Currency exceeds an
amount equal to 105% of the Foreign Currency Sublimit, the Borrowers shall,
without notice or demand, immediately repay such of the outstanding Foreign
Currency Loans and cash collateralize any outstanding Letters of Credit
denominated in any L/C Foreign Currency in an aggregate principal amount such
that, after giving effect thereto, the aggregate Dollar Equivalents of the
outstanding principal amounts of Foreign Currency Loans does not exceed the
Foreign Currency Sublimit or (ii) the Total Revolving Extensions of Credit
(including the Dollar Equivalents of any Revolving Extensions of Credit
outstanding in a currency other than Dollars) exceed


        

--------------------------------------------------------------------------------

60
the Total Revolving Commitments, and the Total Revolving Extensions of Credit
(including the Dollar Equivalents of any Revolving Extensions of Credit
outstanding in a currency other than Dollars) exceed the Total Revolving
Commitments for two consecutive Business Days thereafter, then on such second
Business Day thereafter, the Borrowers shall, without notice or demand,
immediately repay such of the outstanding Revolving Extensions of Credit and
cash collateralize any outstanding Letters of Credit in an aggregate principal
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit (including the Dollar Equivalents of any Revolving Extensions of Credit
outstanding in a currency other than Dollars) do not exceed the Total Revolving
Commitments.
2.13 Conversion and Continuation Options. (a) The applicable Borrower may elect
from time to time to convert Eurocurrency Loans that are denominated in Dollars
to ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:30 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The applicable Borrower may elect from time to time to convert
ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 3:00 P.M., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to any Borrower is in existence, provided, further,
that (i) with respect to Eurocurrency Loans denominated in Dollars, if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso any such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period and (ii) with respect to
Eurocurrency Loans denominated in a currency other than Dollars, (x) if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph, such Loans shall be continued as Eurocurrency Loans with a
three-month Interest Period and (y) if such continuation is not permitted
pursuant to the preceding proviso any such Loans shall be subject to a rate of
interest determined pursuant to negotiations (for a period of not more than
thirty days) between the Administrative Agent and the Parent Borrower with a
view to agreeing a substitute basis for determining the rate of interest and,
pending such negotiations, the rate of interest on each Revolving Lender’s share
of the relevant Foreign Currency Loan for the relevant Interest Period shall be
the percentage rate per annum which is the sum of (A) the Applicable Margin and
(B) the rate notified to the Administrative Agent by that Revolving Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to the relevant Revolving Lender of funding its participation
in that Foreign Currency Loan from whatever source it may reasonably select
(which if negative shall be deemed to be zero), and the relevant Revolving
Lender shall provide a certificate to the Administrative Agent setting out in
reasonable detail how it has calculated such cost,


        

--------------------------------------------------------------------------------

61
provided that nothing in this clause (y) shall require such Revolving Lender to
disclose information that it is prevented from disclosing pursuant to any
applicable laws, regulations or confidentiality obligations, and any alternative
basis agreed pursuant to the foregoing shall be binding on all Loan Parties; and
provided further that any such Eurocurrency Loan is continued in the same
currency. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
2.14 Limitations on Eurocurrency Tranches and Foreign Currency Loans.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans denominated in Dollars and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans denominated in Dollars comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
denominated in Dollars shall be outstanding at any one time. There shall be no
more than six Foreign Currency Loans denominated in Foreign Currencies
outstanding at any time.
2.15 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment) (such increased rate, in each
case, as applicable, the “Default Rate”).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
2.16 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (i) ABR Loans or Canadian Prime Rate Loans
the rate of interest on which is calculated on the basis of the Prime Rate or
the Canadian Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed and
(ii) Loans denominated in Pounds Sterling or Canadian Dollars, the interest
thereon shall be calculated on the basis of a 365-day year for the actual days
elapsed; provided that with respect to Loans denominated in a Foreign Currency,
the interest thereon shall be calculated in accordance with market practice, if
market practice differs from the foregoing. The Administrative Agent shall as
soon as practicable notify the Parent Borrower and the


        

--------------------------------------------------------------------------------

62
relevant Lenders of each determination of a Eurocurrency Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Canadian Prime
Rate shall become effective as of the opening of business on the day on which
such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of the effective
date and the amount of each such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
2.17 Alternate Rate of Interest. If prior to the first day of any Interest
Period:
(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate (including
because the applicable Screen Rate is not available or published on a current
basis), for the applicable currency and such Interest Period; or
(ii) the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility that the Eurocurrency Rate for the applicable
currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans for the applicable currency and during such
Interest Period,
the Administrative Agent shall give notice thereof to the Parent Borrower and
the relevant Lenders by telephone, telecopy or electronic mail as soon as
practicable thereafter. If such notice is given (A) in respect of Eurocurrency
Loans denominated in Dollars, (x) any Eurocurrency Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
shall be continued as ABR Loans and (z) any outstanding Eurocurrency Loans under
the relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans, (B) in respect of Eurocurrency Loans denominated
in Canadian Dollars, (x) any CDOR Loans under the relevant Facility requested to
be made on the first day of such Interest Period shall be made as a Canadian
Prime Rate Loan, (y) any CDOR Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurocurrency
Loans shall be continued as Canadian Prime Rate Loans and (z) any outstanding
CDOR Loans under the relevant Facility shall be converted, on the last day of
the then-current Interest Period, to Canadian Prime Rate Loans and (C) in
respect of Foreign Currency Loans denominated in any currency other than
Canadian Dollars, any Foreign Currency Loans requested to be made on the first
day of such Interest Period and/or any outstanding Foreign Currency Loans shall
be, at the Parent Borrower’s election, (i) made as, or converted to, ABR Loans
denominated in Dollars (and the Eurocurrency Rate component shall no longer be
used in determining ABR) or (ii) repaid (to the extent outstanding) in full,
provided that if no such election is made by the Parent Borrower within three
days after receipt of such notice, the Parent Borrower will be deemed to have
elected clause (i). Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrowers have the right to convert Loans
under the relevant Facility to Eurocurrency Loans.
(b) If at any time the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)


        

--------------------------------------------------------------------------------

63
(i) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement that the administrator of the applicable Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (x) the administrator of the applicable Screen Rate has
made a public statement identifying a specific date after which the applicable
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (y) the supervisor for the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published or (z) the supervisor for the administrator of the applicable
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the applicable Screen Rate may no longer be used for determining
interest rates for loans denominated in the applicable currency, then the
Administrative Agent and the Parent Borrower shall endeavor to establish an
alternate rate of interest to the applicable Screen Rate for such currency that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the applicable currency in the United
States at such time (including any mathematical or other adjustments to such
alternate rate of interest consistent with the prevailing market convention at
such time), and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
10.1, any such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the relevant Lenders, a written notice from the
Majority Facility Lenders stating that such Majority Facility Lenders object to
such amendment. Unless and until an alternate rate of interest is determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 2.17(b), only to the extent the applicable Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any notice or conversion that requests the
conversion of any Revolving Loan to, or continuation of any Revolving Loan as, a
Eurocurrency Loan shall be ineffective and (y)(1) if any notice of borrowing
requests a Eurocurrency Loan denominated in Dollars, such Loan shall be made as
an ABR Loan, (2) if any notice of borrowing requests a Revolving Loan that is a
Eurocurrency Loan denominated in Canadian Dollars, such Loan shall be made as a
Canadian Prime Rate Loan and (3) if any notice of borrowing requests a Revolving
Loan that is a Eurocurrency Loan denominated in any other Foreign Currency, such
Loan shall be made based on the calculation described in clause (a)(ii)(C)
above.
2.18 Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower from
the Lenders hereunder, each payment by the Parent Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.
(b) Each payment (including each prepayment pursuant to Section 2.12 but
excluding any prepayment pursuant to Section 2.11) by the Parent Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans pursuant to Section 2.12 shall be applied to scheduled installments of the
Term Loans in direct order of maturity or as otherwise directed by the Parent
Borrower. Each prepayment pursuant to Section 2.11 by the Parent Borrower on
account of principal of and interest on the Term Loans shall be


        

--------------------------------------------------------------------------------

64
made pro rata according to the respective principal amounts of the Term Loans
then held by the Term Lenders and shall be applied to the installments of the
Term Loans as elected by the Parent Borrower. Amounts prepaid on account of the
Term Loans may not be reborrowed.
(c) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Revolving Loans (other than Foreign Currency
Loans) shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
(d) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Foreign Currency Loan shall be made pro rata
according to the respective outstanding principal amounts of such Foreign
Currency Loan then held by the applicable Revolving Lenders.
(e) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise (other than in
respect of the principal or interest on the Foreign Currency Loans), shall be
made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. All payments (including prepayments) to be made by any Borrower
hereunder on account of principal or interest on the Foreign Currency Loans
shall be made in the relevant Foreign Currency, without setoff and counterclaim
and shall be made on the due date thereof to the Administrative Agent, for the
account of the applicable Revolving Lenders, at the office, and prior to the
time for payment for the relevant currency, set forth on the Administrative
Schedule. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate per annum equal to the greater of (i) the daily average Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum equal to the greater of (i) the daily average Federal Funds Effective
Rate and (ii) a rate determined


        

--------------------------------------------------------------------------------

65
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent, on demand, from the
applicable Borrower.
(g) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the greater of (i) the daily average Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against such Borrower.
(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.18(f), 2.20(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
2.19 Requirements of Law. (a)If the adoption of or any change in any reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System shall be made subsequent to the Amendment and
Restatement Effective Date, and the result of such requirement shall be to
increase the cost to any Lender of making or maintaining any Eurocurrency Loans
and such Lender shall have requested, by notice to the Parent Borrower and the
Administrative Agent (which notice shall specify the Statutory Reserve Rate
applicable to such Lender), compensation under this paragraph, then the Parent
Borrower will pay to such Lender (until the earlier of the date such requirement
is no longer in effect or the date such Lender shall withdraw such request)
amounts sufficient to compensate such Lender for such additional costs of making
or maintaining such Eurocurrency Loans.
(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Amendment and Restatement Effective Date:
(i) shall subject any Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;



        

--------------------------------------------------------------------------------

66
(ii) shall, without duplication of reserves or other deposits contemplated by
Section 2.19(a), impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurocurrency Rate; or
(iii.)shall impose on such Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, converting into, continuing or maintaining Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Parent
Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable. If any Lender
or such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Parent Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.
(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Amendment and Restatement
Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount reasonably deemed by such Lender to be material, then from time to time,
after submission by such Lender to the Parent Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Parent Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.
(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
(e) If by reason of any change in a Requirement of Law subsequent to the
Amendment and Restatement Effective Date, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, the funding of any
Foreign Currency Loan in any relevant Foreign Currency or the funding of any
Foreign Currency Loan in any relevant Foreign Currency to an office located
other than in New York shall be impossible or such Foreign Currency is no longer
available or readily convertible to Dollars, or the Dollar Equivalent of such
Foreign Currency is no longer readily calculable, then, at the election of any
affected Lender, no Foreign Currency Loans in the relevant currency shall be
made or any Foreign Currency Loan in the relevant currency shall be made to an
office of the Administrative Agent located in New York, as the case may be.



        

--------------------------------------------------------------------------------

67
(f) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Amendment
and Restatement Effective Date, disruption of currency or foreign exchange
markets, war or civil disturbance or similar event, payment of such Obligations
in such currency or such place of payment shall be impossible or such Foreign
Currency is no longer available or readily convertible to Dollars, or the Dollar
Equivalent of such Foreign Currency is no longer readily calculable, then, at
the election of any affected Lender, the applicable Borrower shall make payment
of such Loan in Dollars (based upon the Exchange Rate in effect for the day on
which such payment occurs, as determined by the Administrative Agent in
accordance with the terms hereof) and/or in New York or (ii) if any Foreign
Currency in which Loans are outstanding is redenominated then, at the election
of any affected Lender, such affected Loan and all obligations of the applicable
Borrower in respect thereof shall be converted into obligations in Dollars
(based upon the Exchange Rate in effect on such date, as determined by the
Administrative Agent in accordance with the terms hereof), and, in each case,
the applicable Borrower shall indemnify the Lenders, against any currency
exchange losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.
(g) A certificate as to any additional amounts payable pursuant to Sections
2.19(a), (b) or (c) submitted by any Lender to the Parent Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
(h) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Amendment and Restatement Effective Date shall
make it unlawful for any Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to any Additional Borrower or
to give effect to its obligations as contemplated by this Agreement with respect
to any extension of credit to any Additional Borrower, then, upon written notice
by such Lender (each such Lender providing such notice, an “Impacted Lender”) to
the Parent Borrower and the Administrative Agent:
(i) the obligations of the Lenders hereunder to make extensions of credit to
such Additional Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Parent Borrower and the Administrative Agent in writing that
it is no longer unlawful for such Lender to issue, make, maintain, fund or
charge interest with respect to any extension of credit to such Additional
Borrower or (y) to the extent required by law, cancelled;
(ii) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Additional Borrower, such
Additional Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Parent Borrower) (x) all outstanding ABR Loans made to such
Additional Borrower within three Business Days or such earlier period as
required by law and (y) all outstanding Eurocurrency Loans made to such
Additional Borrower on the last day of the then current Interest Periods with
respect to such Eurocurrency Loans or within such earlier period as required by
law; and



        

--------------------------------------------------------------------------------

68
(iii) if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Additional Borrower, such Additional Borrower shall deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the L/C Obligations with respect to such Letters of Credit within three Business
Days or within such earlier period as required by law.
2.20 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. Notwithstanding
the preceding sentence, if any applicable law (as determined in the good faith
discretion of an applicable withholding agent or Loan Party, as the case may be)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent or Loan Party, as the case may be, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party to the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 2.20), the amount received by the applicable Credit Party equals
the sum it would have received had no such deduction or withholding been made.
(b) The Loan Parties shall severally timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, any Other Taxes.
(c) As soon as practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent, or the Administrative
Agent shall deliver to the Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent or the Loan
Party, as the case may be.
(d) The Loan Parties shall jointly and severally, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Credit Party and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such


        

--------------------------------------------------------------------------------

69
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or the Borrowers to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent or the Borrowers under this paragraph (e).
(f) (i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:
1. in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
2. executed originals of IRS Form W-8ECI;



        

--------------------------------------------------------------------------------

70
3. in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W8BEN or IRS Form W-8BEN-E, as applicable; or
4. to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-4 on behalf of each such direct and indirect partner;
(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii) Each Lender shall, to the extent it is legally entitled to do so, deliver
to the Parent Borrower and Administrative Agent, at the time or times and in
such number of copies as shall be reasonably requested by the recipient,
executed copies of any form prescribed by applicable law (other than any form
required to be delivered pursuant to Section 2.20(f)(i) or (ii)) as a basis for
claiming exemption from or a reduction in withholding Tax imposed by the
jurisdiction in which any relevant Loan Party is organized or located, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to (X) permit such Loan Party or Administrative Agent to
determine the withholding or deduction required to be made; or


        

--------------------------------------------------------------------------------

71
(Y) obtain authorization from any relevant Tax Authority to permit such Loan
Party to make that payment without, or with a reduction in, withholding Tax. The
Lender shall cooperate with such Loan Party, the Administrative Agent, and the
Tax Authority in doing anything necessary to enable payment to be made without,
or with a reduction in, withholding Tax. Notwithstanding anything to the
contrary in this Section 2.20(f)(iii), the completion, execution and submission
of such forms or other documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any unreimbursed cost or would materially prejudice the legal or
commercial position of such Lender.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made,
including additional amounts paid, under this Section with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
(i) For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender and the Swingline Lender.
2.21 Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) the failure of such Borrower in making a borrowing
of, conversion into, conversion from or continuation of Eurocurrency Loans after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) the failure of such Borrower in making any
prepayment of or conversion from Eurocurrency Loans after such Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a payment by such Borrower of Eurocurrency Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would


        

--------------------------------------------------------------------------------

72
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. A certificate as to any
amounts payable pursuant to this Section submitted to the Parent Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19 or 2.20(a) with respect
to such Lender, it will, if requested by the Parent Borrower, use reasonable
efforts to designate another lending office for any Loans affected by such event
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates with the object of avoiding or minimizing the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
offices to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to Section
2.19 or 2.20(a).
2.23 Replacement of Lenders. The Parent Borrower shall be permitted to replace
any Lender if (a) the Lender requests reimbursement for amounts owing pursuant
to Section 2.19 or 2.20(a) or if the Loan Parties are required to pay
Indemnified Taxes or additional amounts with respect thereto to any Governmental
Authority for the account of any Lender pursuant to Section 2.20(a), (b) the
Lender is then a Defaulting Lender, or (c) the Lender (the “Non-Consenting
Lender”) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
(a “Proposed Change”) that requires the consent of each of the Lenders or each
of the Lenders affected thereby (so long as the consent of the Required Lenders
has been obtained), with a replacement financial institution; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.22 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) each Borrower shall
be liable to such replaced Lender under Section 2.21 if any Eurocurrency Loan of
such Borrower owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) to the extent the
Administrative Agent, the Swingline Lender and/or any Issuing Lender would have
consent rights over an assignment of the applicable Loans or Commitments to the
replacement financial institution pursuant to Section 10.6, the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, the Swingline Lender and/or such Issuing Lender (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Parent Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the case may
be and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the


        

--------------------------------------------------------------------------------

73
Parent Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.
2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);
(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) all or any part of the Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (ii) of the definition of such term)
and L/C Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure and L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrowers’ obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding for so long as the circumstances giving rise to such
obligation to provide such cash collateral remain relevant (which cash
collateralization requirement shall be satisfied by the Borrowers depositing
such cash collateral into an account opened by the Administrative Agent);
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure of the Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.8(a) and Section 3.3(a) shall be adjusted in accordance with such Defaulting
Lender’s Revolving Percentages; and
(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a)


        

--------------------------------------------------------------------------------

74
with respect to such Defaulting Lender’s L/C Exposure shall be payable to the
Issuing Lender until and to the extent that such L/C Exposure is reallocated
and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If a Bankruptcy Event with respect to a Lender Parent of any Lender shall occur
following the Amendment and Restatement Effective Date and for so long as such
event shall continue, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing
Lender, as the case may be, shall have entered into arrangements with the Parent
Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Lender, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment, and
on such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage, in accordance with its ratable share thereof.
2.25 Incremental Facilities. (a) The Parent Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Incremental Term Loans or Revolving
Commitments (any such increased Revolving Commitments, “Incremental Revolving
Commitments” and any facility under which such Incremental Term Loans or
Incremental Revolving Commitments are made available, an “Incremental
Facility”), as applicable, by executing and delivering to the Administrative
Agent an Additional Credit Extension Amendment specifying the amount of such
increase and the Facility or Facilities involved, the applicable Incremental
Facility Closing Date and in the case of Incremental Term Loans, (w) the
applicable Incremental Term Maturity Date, (x) the amortization schedule for
such Incremental Term Loans and (y) the Applicable Margin for such Incremental
Term Loans; provided, that:
(A) the aggregate principal amount (or committed amount, if applicable) of all
Incremental Term Loans and Incremental Revolving Commitments, together with the
aggregate principal amount of any Permitted Incremental Equivalent Debt and the
outstanding principal amount (or committed amount, if applicable) of any Term
Loans or Revolving Commitments, shall not exceed the Incremental Cap;
(B) (x) with respect to any Incremental Term Loans being incurred to finance a
Permitted Acquisition designated by the Parent Borrower as a “Limited
Conditionality Acquisition”, no Default or Event of Default has occurred and is
continuing as of the date of entry into the applicable acquisition, merger or
similar agreement governing such acquisition or (y) otherwise, as of the
applicable


        

--------------------------------------------------------------------------------

75
Incremental Facility Activation Date, immediately prior to and after giving
effect to any Additional Credit Extension Amendment (including the making of any
Incremental Term Loans or Incremental Revolving Commitments pursuant thereto),
no Default or Event of Default has occurred and is continuing or shall result
therefrom;
(C) the Parent Borrower shall be in compliance, as of any Incremental Facility
Activation Date, on a pro forma basis (including giving pro forma effect to the
applicable Additional Credit Extension Amendment (including the making of any
Incremental Term Loans and any Incremental Revolving Commitments thereunder (and
assuming, in the case of any Additional Credit Extension Amendment with respect
to Incremental Revolving Commitments that such commitments are fully drawn)
without the netting of proceeds thereof and any Permitted Acquisition made with
the proceeds thereof)), with the financial covenants set forth in Section 7.1,
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements are available;
(D) Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) (x) with respect to Incremental Term Loans
being incurred to finance a Limited Conditionality Acquisition, as of the date
of execution and delivery of the applicable acquisition, merger or similar
agreement governing such acquisition (provided that, if agreed by the Lenders
providing such Incremental Term Loans, the only representations and warranties
that shall be required to be true and correct shall be those as are customarily
required to be so true and correct in an acquisition subject to limited
conditionality (which representations and warranties shall be required to be
true and correct in all material respects as of the applicable Incremental
Facility Activation Date, unless stated to relate to a specific earlier date, in
which case, such representations and warranties shall be required to be so true
and correct in all material respects as of such earlier date)) or (y) otherwise,
as of the applicable Incremental Facility Activation Date, immediately prior to
and after giving effect to the applicable Additional Credit Extension Amendment
(including the making of any Incremental Term Loans or Incremental Revolving
Commitments (or Revolving Loans in respect thereof) pursuant thereto), in each
case, unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date;
(E) the weighted average life to maturity of any Incremental Term Facility shall
be no earlier than the weighted average life to maturity of the Term Facility;
(F) all Incremental Term Loans and any Revolving Loans made in respect of
Incremental Revolving Commitments shall rank pari passu in right of payment and
right of security in respect of the Collateral with the Term Loans and the
Revolving Loans and none of the obligors or guarantors with respect thereto
shall be a Person that is not a Loan Party;
(G) except with respect to pricing and fees or as otherwise set forth in this
Section 2.25(a), all terms of any Incremental Term Facility, if not consistent
with the applicable existing Term Facility, shall be determined between the
Parent Borrower and the lenders for such Incremental Term Facility and
reasonably satisfactory to the Administrative Agent; provided that each
Incremental Term Facility shall share ratably in any prepayments of the
applicable Term Facility unless the Parent Borrower and the lenders in respect
of such Incremental Term Facility elect lesser payments;
(H) any Incremental Revolving Commitments and the Revolving Loans in respect
thereof shall be pursuant to the terms hereof otherwise applicable to the
Revolving Facility and


        

--------------------------------------------------------------------------------

76
such Incremental Revolving Commitments shall become Revolving Commitments under
this Agreement after giving effect to such Additional Credit Extension
Amendment;
(I) without the consent of the Administrative Agent, (x) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $50,000,000
and (y) no more than five Incremental Facility Closing Dates may be selected by
the Parent Borrower after the Amendment and Restatement Effective Date; and
(J) no Lender shall have any obligation to participate in any increase described
in this paragraph unless it agrees to do so in its sole discretion.
(b) Any New Lender that elects to provide Commitments under an Incremental
Facility (i) to the extent such consent would be required for an assignment of
such Loans or Commitments pursuant to Section 10.6 (such consent not to be
unreasonably withheld, delayed or conditioned), shall be reasonably satisfactory
to the Administrative Agent and, in the case of any Incremental Revolving Loans,
the Issuing Lenders and the Swingline Lender and (ii) shall become a Lender
under this Agreement pursuant to an Additional Credit Extension Amendment.
(c) Unless otherwise agreed by the Administrative Agent, on each Incremental
Facility Closing Date with respect to the Revolving Facility, each Borrower
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in an amount determined
by reference to the amount of each Type of Loan of such Borrower (and, in the
case of Eurocurrency Loans, of each Eurocurrency Tranche) which would then have
been outstanding from such Lender if (i) each such Type or Eurocurrency Tranche
had been borrowed or effected by such Borrower on such Incremental Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurocurrency
Tranche requested to be so borrowed or effected by such Borrower had been
proportionately increased. The Eurocurrency Rate applicable to any Eurocurrency
Loan borrowed pursuant to the preceding sentence shall equal the Eurocurrency
Rate then applicable to the Eurocurrency Loans of the other Lenders in the same
Eurocurrency Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Parent Borrower and
the relevant Lender).
(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Facility Closing Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans or Revolving
Commitments evidenced thereby. Any such amendment may be effected in writing by
the Administrative Agent and the Parent Borrower and furnished to the other
parties hereto.
2.26 Currency Fluctuations
(a) No later than 11:00 A.M. (Local Time) on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each applicable Foreign Currency, provided that, upon
receipt of a borrowing notice pursuant to Section 2.5(b), the Administrative
Agent shall determine the Exchange Rate with respect to the relevant Foreign
Currency on the related Calculation Date (it being acknowledged and agreed that
the Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.4(b) with respect to such borrowing
notice). The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 10.15 and any other provision expressly


        

--------------------------------------------------------------------------------

77
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and any Foreign Currency.
(b) No later than 11:00 A.M. (Local Time) on each Reset Date, the Administrative
Agent shall determine the aggregate amount of the Dollar Equivalents of (i) the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans to be made or repaid on such date) and (ii)
the L/C Obligations then outstanding in a currency other than Dollars.
(c) The Administrative Agent shall promptly notify the Parent Borrower and the
Revolving Lenders of each determination of an Exchange Rate hereunder.
2.27 Borrower Representative
(a) Each Additional Borrower hereby irrevocably designates and appoints the
Parent Borrower as its agent, attorney-in-fact and legal representative on its
behalf for all purposes hereunder, including delivering borrowing and conversion
notices, compliance or similar certificates; giving instructions with respect to
the disbursement of the proceeds of the Loans; paying, prepaying and reducing
Loans, Commitments or any other amounts owing under the Loan Documents;
selecting interest rate options; giving, receiving, accepting and rejecting all
other notices, consents or other communications hereunder or under any of the
other Loan Documents; and taking all other actions (including in respect of
compliance with covenants) on behalf of such Additional Borrower under the Loan
Documents. The Parent Borrower hereby accepts such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Parent Borrower on behalf
of any Additional Borrower as a notice or communication from such Additional
Borrower. Each warranty, covenant, agreement and undertaking made by the Parent
Borrower on behalf of any Additional Borrower shall be deemed for all purposes
to have been made by such Additional Borrower and shall be binding upon and
enforceable against such Additional Borrower to the same extent as if the same
had been made directly by such Additional Borrower. Any action, notice,
delivery, receipt, acceptance, approval, rejection or any other undertaking
under any of the Loan Documents to be made by the Parent Borrower in respect of
the Obligations of any Additional Borrower shall be deemed, where applicable, to
be made in the Parent Borrower’s capacity as representative and agent on behalf
of such Additional Borrower, and any such action, notice, delivery, receipt,
acceptance, approval, rejection or other undertaking shall be deemed for all
purposes to have been made by such Additional Borrower, and shall be binding
upon and enforceable against such Additional Borrower to the same extent as if
the same had been made directly by such Additional Borrower.
(b) Each Additional Borrower that is not an Excluded Foreign Subsidiary hereby
severally agrees to indemnify each Lender and the Administrative Agent and hold
each Lender and the Administrative Agent harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lenders and the
Administrative Agent by such Additional Borrower or by any third party
whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of such Additional Borrower, except that such Additional Borrower will
have no liability under this subsection 2.27(b) with respect to any liability
that is found by a court of competent jurisdiction in a final, nonappealable
determination to have resulted from the gross negligence or willful misconduct
of such Lender or the Administrative Agent or such Lender or the Administrative
Agent’s material breach of this Agreement. The agreements in this Section
2.27(b) shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder



        

--------------------------------------------------------------------------------

78
2.28 Amend and Extend Transactions.
(a) The Parent Borrower may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the maturity or
termination date of any Class of Revolving Commitments and/or Term Loans to the
extended maturity or termination date specified in such notice. Such notice
shall set forth (i) the amount of the applicable Class of Revolving Commitments
and/or Term Loans to be extended (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or, in the case of Foreign
Currency Loans, the Dollar Equivalent thereof), (ii) the date on which such
Extension are requested to become effective (which shall be not less than 10
Business Days nor more than 60 days after the date of such Extension request (or
such longer or shorter periods as the Administrative Agent shall agree)) and
(iii) identifying the relevant Class of Revolving Commitments and/or Term Loans
to which the Extension request relates. Each Lender of the applicable Class
shall be offered (an “Extension Offer”) an opportunity to participate in such
Extension on a pro rata basis and on the same terms and conditions as each other
Lender of such Class pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent. If the aggregate principal amount of
Term Loans (calculated on the face amount thereof) or Revolving Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, offered to be extended by the Parent Borrower
pursuant to such Extension Offer, then the Term Loans or Revolving Commitments,
as applicable, of Lenders of the applicable Class shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer.
(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Section 4 and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) the Issuing Lenders and the Swingline Lender
shall have consented to any Extension of the Revolving Commitments, to the
extent that such extension provides for the issuance of Letters of Credit or
making of Swingline Loans at any time during the extended period and (iv) the
terms of such Extended Revolving Commitments and Extended Term Loans shall
comply with Section 2.28(c).
(c) The terms of each Extension shall be determined by the Parent Borrower and
the applicable extending Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Commitment shall be no earlier than the maturity or
termination date of the Class of Term Loans or Revolving Commitments being
extended, (ii)(A) there shall be no scheduled amortization of the Extended
Revolving Commitments and (B) the weighted average life to maturity of the
Extended Term Loans shall be no shorter than the remaining weighted average life
to maturity of the Class of Term Loans being extended, (iii) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the Revolving Loans and the Term Loans
and (A) there shall be no additional Collateral with respect thereto not
constituting security for the Obligations and (B) none of the obligors or
guarantors with respect thereto shall be a Person that is not a Loan Party,
(iv) the interest rate margin, rate floors, fees, original issue discounts and
premiums applicable to any Extended Term Loans or Extended Revolving Commitments
(and the Extended Revolving Loans thereunder) shall be determined by the Parent
Borrower and the lenders providing such Extended Term Loans or Extended
Revolving Commitments, as applicable and (v) to the extent the terms of the
Extended Term Loans or the Extended Revolving Commitments are inconsistent with
the terms set forth herein (except as set forth in clauses (i) through (iv)
above), such terms shall be reasonably satisfactory to the Administrative Agent.



        

--------------------------------------------------------------------------------

79
(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Parent Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Term Loans or Extended Revolving Commitments as a new Class
or tranche of Term Loans or Revolving Commitments, as applicable, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent Borrower in connection with
the establishment of such new Class or tranche (including to preserve the pro
rata treatment of the extended and non-extended Classes or tranches and to
provide for the reallocation of participation in Letters of Credit or Swingline
Loans upon the expiration or termination of the commitments under any Class or
tranche), in each case on terms not inconsistent with this Section 2.28.
2.29 Refinancing Facilities.
(a)  The Parent Borrower may, by written notice to the Administrative Agent from
time to time, request (x) Replacement Revolving Commitments to replace all or a
portion of any existing Class of Revolving Commitments (the “Replaced Revolving
Commitments”) in an aggregate amount not to exceed the aggregate amount of the
Replaced Revolving Commitments plus any accrued interest, fees, costs and
expenses related thereto and (y) Refinancing Term Loans to refinance all or a
portion of any existing Class of Term Loans (the “Refinanced Term Loans”) in an
aggregate principal amount not to exceed the aggregate principal amount of the
Refinanced Term Loans plus any accrued interest, fees, costs and expenses
related thereto (including any original issue discount or upfront fees). Such
notice shall set forth (i) the amount of the applicable Credit Agreement
Refinancing Facility (which shall be in minimum increments of $1,000,000 and a
minimum amount of $5,000,000), (ii) the date on which the applicable Credit
Agreement Refinancing Facility is to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice (or
such longer or shorter periods as the Administrative Agent shall agree)) and
(iii) whether such Credit Agreement Refinancing Facilities are Replacement
Revolving Commitments or Refinancing Term Loans. The Parent Borrower may seek
Credit Agreement Refinancing Facilities from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) or
any New Lender.
(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Section 4 and
in each other Loan Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made; (iii) the terms of the Credit
Agreement Refinancing Facility shall comply with ‎Section 2.29(c) and (iv) (x)
substantially concurrently with the incurrence of any such Refinancing Term
Loans, 100% of the proceeds thereof shall be applied to repay the Refinanced
Term Loans (including to pay accrued interest, fees and premiums (if any)
payable in connection therewith) and (y) substantially concurrently with the
effectiveness of such Replacement Revolving Commitments, all or an equivalent
portion of the Revolving Commitments in effect immediately prior to such
effectiveness shall be terminated, and all or an equivalent portion of the


        

--------------------------------------------------------------------------------

80
Revolving Loans then outstanding, together with interest thereon and all other
amounts accrued for the benefit of the Revolving Lenders, shall be repaid or
paid.
(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Parent Borrower and the applicable Credit Agreement Refinancing Facility
Lenders and set forth in an Additional Credit Extension Amendment; provided that
(i) the final maturity date of any Refinancing Term Loans or Replacement
Revolving Commitments shall not be earlier than the maturity or termination date
of the applicable Refinanced Term Loans or Replaced Revolving Commitments,
respectively, (ii) (A) there shall be no scheduled amortization of the
Replacement Revolving Commitments and (B) the weighted average life to maturity
of the Refinancing Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Refinanced Term Loans, (iii) the Credit
Agreement Refinancing Facilities will rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans and (A) there shall be no
additional Collateral with respect thereto not constituting security for the
Obligations and (B) none of the obligors or guarantors with respect thereto
shall be a Person that is not a Loan Party, (iv) the interest rate margin, rate
floors, fees, original issue discount and premiums applicable to the Credit
Agreement Refinancing Facilities shall be determined by the Parent Borrower and
the applicable Credit Agreement Refinancing Facility Lenders and (v) to the
extent the terms of the Credit Agreement Refinancing Facilities are inconsistent
with the terms set forth herein (except as set forth in clause ‎(i) through
‎(iv) above), such terms shall be reasonably satisfactory to the Administrative
Agent.
(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this ‎Section 2.29, the Borrowers, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to effect the
provisions of this ‎Section 2.29, including any amendments necessary to
establish the applicable Credit Agreement Refinancing Facility as a new Class or
tranche of Term Loans or Revolving Commitments (as applicable) and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent Borrower in connection with
the establishment of such Classes or tranches (including to preserve the pro
rata treatment of the refinanced and non-refinanced tranches and to provide for
the reallocation of participation in outstanding Letters of Credit and Swingline
Loans upon the expiration or termination of the commitments under any Class or
tranche), in each case on terms consistent with this ‎Section 2.29. Upon
effectiveness of any Replacement Revolving Commitments pursuant to this ‎Section
2.29, each Revolving Lender with a Revolving Commitment immediately prior to
such effectiveness will automatically and without further act be deemed to have
assigned to each Replacement Revolving Lender, and each such Replacement
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such existing Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit and Swingline Loans held by each Revolving Lender (including each such
Replacement Revolving Lender) will equal its Revolving Percentage. If, on the
date of such effectiveness, there are any Revolving Loans outstanding, such
Revolving Loans shall upon the effectiveness of such Replacement Revolving
Commitment be prepaid from the proceeds of additional Revolving Loans made
hereunder so that Revolving Loans are thereafter held by the Revolving


        

--------------------------------------------------------------------------------

81
Lenders (including each Replacement Revolving Lender) according to their
Revolving Percentage, which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Revolving
Lender in accordance with ‎Section 2.21. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
SECTION 3. LETTERS OF CREDIT
3.1 L/C Commitment. (a)Subject to the terms and conditions hereof, each Issuing
Lender (acting through any of its branches or affiliates) in each case in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue Letters of Credit for the account of the Borrowers (or
so long as the Parent Borrower is a co-applicant with respect to any such Letter
of Credit any of its Restricted Subsidiaries (other than an Additional
Borrower)) on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the applicable Issuing Lender;
provided that no Issuing Lender shall have an obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations
(including the Dollar Equivalent of any L/C Obligations outstanding in any
currency other than Dollars) would exceed the L/C Commitments, (ii) the L/C
Obligations in respect of all Letters of Credit issued by such Issuing Lender
would exceed such Issuing Lender’s L/C Commitment, (iii) the aggregate amount of
the Available Revolving Commitments would be less than zero or (iv) with respect
to Letters of Credit denominated in an L/C Foreign Currency, the aggregate
Dollar Equivalent of the sum of the aggregate outstanding principal amounts of
Foreign Currency Loans and any outstanding L/C Obligations denominated in any
L/C Foreign Currency would exceed the Foreign Currency Sublimit. Each Letter of
Credit shall (i) be denominated in Dollars or another L/C Foreign Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Maturity
Date, provided that (A) any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above) and (B) clause (x) above
shall not apply to a Letter of Credit if such long-dated Letter of Credit is
consented to by the applicable Issuing Lender (but with an expiration date of no
longer than two years after the date of issuance, which shall in no event extend
beyond the date referred to in clause (y) above).
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause any Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
(c) For the avoidance of doubt, the Letters of Credit outstanding immediately
prior to giving effect to the Amendment and Restatement Effective Date shall
continue to be outstanding hereunder immediately after giving effect to the
Amendment and Restatement Effective Date. The Parent Borrower represents and
warrants to the Administrative Agent, the Issuing Lenders and the Lenders that
Schedule 3.1(c) to this Agreement sets forth a true and complete listing of all
Existing Letters of Credit.
3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit for its account by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, such
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit


        

--------------------------------------------------------------------------------

82
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the applicable Borrower. Such Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. Such Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
3.3 Fees and Other Charges. (a)Each Borrower will pay a fee on all outstanding
Letters of Credit requested by it at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facility, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, each
Borrower shall pay to the applicable Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit requested by it, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
(b) In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by the Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant agrees with each Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the applicable Borrower in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the applicable Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the greater of (x)
the daily average Federal


        

--------------------------------------------------------------------------------

83
Funds Effective Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not made available to
the applicable Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum equal to the greater of (i)
the daily average Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such L/C Participant Lender makes such amount
immediately available to the Issuing Lender. A certificate of the applicable
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from a Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof (it being
understood that any such distribution shall be in Dollars and the Issuing Lender
shall convert any amounts received by it in a currency other than Dollars into
the Dollar Equivalent thereof for purposes of such distribution); provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit requested by a Borrower, such Borrower shall reimburse the
applicable Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 1:00 P.M., Local Time on the
first Business Day after such Borrower receives such notice by 11:00 A.M., Local
Time on such date (or if such Borrower receives such notice thereafter, no later
than 1:00 P.M., Local Time on the subsequent Business Day). Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in the same currency as such draft was paid and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.15(b) and (y) thereafter, Section 2.15(c).
3.6 Obligations Absolute. Each Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that such Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. Each Borrower also agrees with each Issuing Lender that the
Issuing Lender shall not be responsible for, and such Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things,
(i) the validity, enforceability or genuineness of any draft, demand,
certificate or other document or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, (ii) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under a Letter of Credit, (iii) any dispute between or among any
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claim, counterclaim, setoff,
defense or


        

--------------------------------------------------------------------------------

84
other right whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee or (iv) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Issuing Lender. Each Borrower agrees that any action
taken or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, as determined by a final nonappealable
decision by a court of competent jurisdiction, shall be binding on the Borrowers
and shall not result in any liability of any Issuing Lender to any Borrower.
3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Borrower that requested such Letter of Credit of the date and amount thereof.
The responsibility of the Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.
3.9 Cash Collateralization. If on any date the L/C Obligations (including the
Dollar Equivalent of any L/C Obligations outstanding in a currency other than
Dollars) exceeds the L/C Commitment, then the Borrowers shall within three
Business Days after notice thereof from the Administrative Agent deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
such excess plus accrued and unpaid interest thereon.
3.10 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.
(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to subsection
3.4 in respect of any Letter of Credit denominated in a currency other than
Dollars, the applicable Issuing Lender shall convert the Borrowers’ obligations
under subsection 3.4 to reimburse the Issuing Lender in such currency into an
obligation to reimburse the Issuing Lender in Dollars. The Dollar amount of the
reimbursement obligation of the Borrowers and the L/C Participants shall be
computed by the applicable Issuing Lender based upon the Exchange Rate in effect
for the day on which such conversion occurs, as determined by the Administrative
Agent in accordance with the terms hereof.







        

--------------------------------------------------------------------------------

85
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that (i) as of the Amendment and Restatement Effective Date and (ii)
as of any other date such representations and warranties must be made hereunder:
4.1 Financial Condition. (a) The audited consolidated balance sheets of the
Parent Borrower as at December 31, 2018, and the related consolidated statements
of income, stockholders’ equity and cash flows for the fiscal year ended on such
date, reported on by and accompanied by an unqualified report from Ernst & Young
LLP, present fairly, in all material respects, the consolidated financial
condition of the Parent Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. The unaudited consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the last day of any subsequent fiscal
quarter ended at least 45 days prior to the Amendment and Restatement Effective
Date and the related unaudited consolidated statements of income and cash flows
for the three-month periods ended on such dates, present fairly, in all material
respects, the consolidated financial condition of the Parent Borrower and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the three-month periods then ended (subject
to normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).
(b) As of the Amendment and Restatement Effective Date, no Group Member has any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are required to be reflected in
financial statements in accordance with GAAP and are not reflected in the most
recent financial statements referred to in paragraph (b). During the period from
December 31, 2018 to and including the Amendment and Restatement Effective Date
there has been no Disposition by any Group Member of any material part of the
business or property of the Group Members, taken as a whole (other than in the
ordinary course of business).
4.2 No Change. Since December 31, 2018, including after giving effect to the
Transactions, there shall not have been any event or state of facts that has had
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority, and the legal
right, (i) to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is qualified to do business in, and is in good standing (or,
if applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) in, every
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, and (d) is in compliance
with all Requirements of Law and its Contractual Obligations except, in each
case (other than with respect to clause (b)(ii) or any Borrower in


        

--------------------------------------------------------------------------------

86
connection with clause (a) above) to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
4.4 Power; Authorization; Enforceable Obligations. The Transactions are within
each Loan Party’s corporate powers and (i) in the case of U.S. Loan Parties,
have been duly authorized by all necessary corporate, stockholder, and
shareholder action and (ii) in the case of Foreign Loan Parties, will have been
duly authorized by all necessary corporate stockholder and shareholder action as
of the date when the first Loan is made to the applicable Additional Borrower
hereunder. As of (i) the Closing Date, each Loan Document dated on the Closing
Date, (ii) the Amendment and Restatement Effective Date, each Loan Document
dated on the Amendment and Restatement Effective Date and (iii) any date after
the Amendment and Restatement Effective Date on which the representations or
warranties in this Section 4.4 are made, each Loan Document dated on or prior to
such date, has, in each case, been duly executed and delivered by each Loan
Party party thereto and, assuming due execution and delivery by all parties
other than the Loan Parties, constitutes a legal, valid and binding obligation
of each Loan Party party thereto, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and (b)
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents), in each case (a) and (b), except to the extent such violation (other
than any violation of the Certificate of Incorporation and By-Laws or other
organizational or governing documents of any Group Member) or Lien, could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
4.6 Litigation. There are no actions, suits, disputes or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower or any of its Restricted Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) as of the Amendment and Restatement Effective Date, that involve
this Agreement.
4.7 No Default. Neither the Parent Borrower nor any Loan Party is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
4.8 Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold (or license or similar)
interests in, all its real and personal property material to its business,
except where such failure to have good title or valid leasehold (or license or
similar) interests could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. None of the assets of the
Parent Borrower or any of its Restricted Subsidiaries is subject to any Lien
other than Liens permitted under Section 7.3.
4.9 Intellectual Property. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Group Member owns, or otherwise possesses a license or other valid and
enforceable rights to use, all Intellectual Property necessary for the


        

--------------------------------------------------------------------------------

87
conduct of its business as currently conducted. Except as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, no claim has been asserted and is pending or, to the knowledge of the
Parent Borrower, is threatened, which challenges the use, validity or
enforceability of any Intellectual Property rights held by any of the Group
Members, nor does the Parent Borrower know of any valid basis for any such
claim. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, the use of Intellectual
Property by each Group Member does not infringe on the Intellectual Property
rights held by any Person.
4.10 Taxes. Each Group Member has filed or caused to be filed all Federal,
material state and other Tax returns that are required to be filed and has paid
all material Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material Taxes
imposed on it or any of its property by any Governmental Authority to the extent
such Taxes have become due and payable (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no Tax Lien has been filed, and, to the
knowledge of the Parent Borrower, no claim is being asserted, with respect to
any such Tax that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Parent
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
4.12 Labor Matters. Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made to employees of each Group Member have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member to the extent required by GAAP.
4.13 ERISA. (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws and each Group Member and ERISA Affiliate is in material compliance
with ERISA, the Internal Revenue Code and other United States federal or United
States state laws with respect to each Multiemployer Plan. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS (or an application for
such a letter is currently pending before the IRS with respect thereto) or is
maintained under a prototype document that has received a favorable opinion
letter from the IRS and, to the best knowledge of the Group Members, nothing has
occurred that would prevent, or cause the loss of, such qualification. Each
Group Member and ERISA Affiliate have made all required contributions that are
due and owing to each Plan subject to Section 412 of the Internal Revenue Code
or Section 303 of ERISA and to each Multiemployer Plan under Section 412 of the
Internal Revenue Code or Section 304 of ERISA, and no application for a waiver
of the minimum funding


        

--------------------------------------------------------------------------------

88
standard pursuant to Section 412 of the Internal Revenue Code or Section 302 of
ERISA has been made with respect to any Plan.
(b) There are no pending or, to the best knowledge of the Group Members or ERISA
Affiliates, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no Prohibited
Transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.
(c) (i) No ERISA Event or Foreign Plan Event has occurred or is reasonably
expected to occur, (ii) no Pension Plan has any Unfunded Pension Liability,
(iii) no Group Member or ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan, and (iv) no Group Member
or ERISA Affiliate has engaged in a transaction involving any Pension Plan or
Multiemployer Plan that would reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA, in each case, as to clauses (i), (ii), (iii) or (iv),
that has resulted or would reasonably be expected to result in a Material
Adverse Effect.
(d) All Foreign Plans are maintained in compliance with applicable law, except
as would not reasonably be expected to have a Material Adverse Effect.
4.14 Investment Company Act; Other Regulations. None of the Loan Parties is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.
4.15 Subsidiaries. As of the Amendment and Restatement Effective Date, (a)
Schedule 4.15(a)(i) sets forth the name and jurisdiction of organization of each
Restricted Subsidiary and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party and Schedule 4.15(a)(ii) sets
forth the name and jurisdiction of each Unrestricted Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Parent Borrower or any Restricted Subsidiary, except
as created by the Loan Documents.
4.16 [Reserved].
4.17 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:
(a) the facilities and properties currently and formerly owned, leased or
operated by any Group Member (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;



        

--------------------------------------------------------------------------------

89
(c) Materials of Environmental Concern have not been transported from or to or
disposed of from or at the Properties or in connection with the Business in
violation of, or in a manner or to a location that could give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, in, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent Borrower, threatened, under or related to any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under or related to any
Environmental Law with respect to the Properties or the Business;
(e) there has been no release or threat of release of Materials of Environmental
Concern at, in, on, under or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
(f) each Group Member, the Properties, the Business and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, in, on, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
(g) no Group Member has assumed any liability of any other Person arising under
or relating to Environmental Laws.
4.18 Accuracy of Information, etc. (a) No statement or information, other than
projections, pro forma financial statements, forward-looking statements,
estimates with respect to future performance and information of a general
economic or industry specific nature, contained in this Agreement, any other
Loan Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum (as
supplemented), as of the date thereof), any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, not misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements thereto). The projections, pro forma financial information,
forward-looking statements and estimates with respect to future performance
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Parent Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
(b) As of the Amendment and Restatement Effective Date, the information included
in the Beneficial Ownership Certification provided on or prior to the Amendment
and Restatement Effective Date to any Lender in connection with this Agreement
is true and correct in all material respects.



        

--------------------------------------------------------------------------------

90
4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, upon the proper filing of UCC financing statements and
other filings, in each case in appropriate form in the offices specified on
Schedule 1(a) of the Perfection Certificate, the Administrative Agent shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the U.S. Loan Parties in such Collateral (other than Intellectual
Property governed by or arising or existing under the laws of any jurisdiction
other than the United States) and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
to the extent security interests in such Collateral can be perfected by delivery
of such Pledged Stock, the filing of UCC financing statements or the filings
specified on Schedule 1(a) of the Perfection Certificate, as applicable, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).
(b) Each of the Mortgages from and after the execution, delivery and appropriate
filing thereof, will be effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
applicable Mortgage is filed in the applicable office specified on Schedule 5(a)
of the Perfection Certificate, each such Mortgage shall constitute (or continue
to constitute, as applicable) a fully perfected Lien on, and security interest
in, all right, title and interest of the U.S. Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), of first priority, subject only to Liens permitted by
Section 7.3.
4.20 Solvency. As of the Amendment and Restatement Effective Date, the Parent
Borrower and its Subsidiaries are, on a consolidated basis, and after giving
effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, Solvent.
4.21 EEA Financial Institutions. Neither the Parent Borrower nor any Subsidiary
Guarantor is an EEA Financial Institution.
4.22 OFAC; Anti-Money Laundering; Patriot Act. (a) Each Group Member is in
compliance, in all material respects, with the Patriot Act.
(b) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, and the Parent Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Parent Borrower,
their respective directors, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent Borrower,
any Subsidiary or to the knowledge of the Parent Borrower or such Subsidiary any
of their respective directors or officers, or (b) to the knowledge of the Parent
Borrower, any agent of the Parent Borrower or any Subsidiary that will act in
any capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.



        

--------------------------------------------------------------------------------

91
4.23 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Credit Agreement or any other Loan Document
(other than (a) as have already been obtained and are in full force and effect
and (b) filings to perfect security interests granted pursuant to the Loan
Documents).
SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to the Amendment and Restatement Effective Date. The conditions
to the effectiveness of the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement are set forth in Section 3 of the
Amendment and Restatement Agreement.
5.2 Conditions to Each Extension of Credit On or After the Amendment and
Restatement Effective Date. The agreement of each Lender to make any extension
of credit requested to be made by it on any date on or after the Amendment and
Restatement Effective Date is subject to the satisfaction of the following
conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c) Additional Borrower. If such extension of credit is the first extension of
credit requested by an Additional Borrower, the conditions contained in the
Amendment and Restatement Agreement with respect to such Additional Borrower and
Section 5.3 have been satisfied with respect to such Additional Borrower.
(d) Notice. The Administrative Agent, Issuing Lender and/or Swingline Lender
shall have received a notice of borrowing, continuation or conversion, an
Application for the issuance of a Letter of Credit, or extension of the expiry
date thereof, or the increase of the amount thereof, as applicable, in
accordance with the requirements hereof.
Each request for an extension of credit as required by Section 5.2(d) (other
than a notice requesting only a conversion of Loans to other Types of Loans, or
a continuation of Eurocurrency Loans) submitted by a Borrower shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in ‎Section 5.2(a) through ‎(c) have been satisfied (to the extent such
conditions are required to be satisfied with respect to such extension of
credit) on and as of the date of the applicable extension of credit.
5.3 Conditions to Initial Extension of Credit to Each Additional Borrower. The
agreement of each Revolving Lender, Swingline Lender or Issuing Lender to make
any Loans or issue


        

--------------------------------------------------------------------------------

92
any Letters of Credit to any Additional Borrower is subject to the satisfaction
of the following conditions precedent:
(a) Foreign Guarantee Agreement. In respect of any Additional Borrower that is a
Foreign Subsidiary, the Administrative Agent shall have received the Foreign
Guarantee Agreement (or a joinder in respect thereof), executed and delivered by
such Additional Borrower and each of its Subsidiaries that is a Material Foreign
Restricted Subsidiary.
(b) Guarantee and Collateral Agreement. In respect of any Additional Borrower
that is a Domestic Subsidiary, such Additional Borrower shall have become party
to the Guarantee and Collateral Agreement.
(c) Joinder Agreement. The Administrative Agent shall have received an
Additional Borrower Joinder Agreement, substantially in the form of Exhibit J-1
or J-2, as applicable, executed and delivered by such Additional Borrower and
the Parent Borrower.
(d) Legal Opinion. The Administrative Agent shall have received an opinion of
counsel for such Additional Borrower reasonably acceptable to the Administrative
Agent, covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.
(e) Other Documents. The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Additional Borrower, the authorization of the transactions contemplated hereby
relating to such Additional Borrower and any other legal matters relating to
such Additional Borrower, all in form and substance reasonably satisfactory to
the Administrative Agent, including (i) a certificate of such Additional
Borrower substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation (or equivalent) of such
Additional Borrower certified by the relevant authority of the jurisdiction of
incorporation (or equivalent) of such Additional Borrower (in each case, to the
extent applicable in such jurisdiction of incorporation), and (ii) a long form
good standing certificate (or equivalent) for such Additional Borrower from its
jurisdiction of incorporation (in each case, to the extent applicable in such
jurisdiction of incorporation).
(f) Know Your Customer Information. The Administrative Agent and each requesting
Lender shall have received, at least three Business Days prior to the date on
which the conditions of this Section 5.3 are satisfied, all documentation and
other information about such Additional Borrower as has been reasonably
requested in writing at least 10 Business Days prior to the date on which the
conditions of this Section 5.3 are satisfied by the Administrative Agent as the
Administrative Agent and the Lenders reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and if such
Additional Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least three Business Days prior to the to the date on
which the conditions of this Section 5.3 are satisfied, any Lender that has
requested at least 10 Business Days prior to such date a Beneficial Ownership
Certification in relation to such Additional Borrower shall have received such
Beneficial Ownership Certification.



        

--------------------------------------------------------------------------------

93
(g) Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:
(i) Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Additional Borrower under this Agreement, when executed and delivered by
such Additional Borrower, will rank at least pari passu on a contractual basis
with all unsecured Indebtedness of such Additional Borrower.
(ii) No Immunities, etc. Such Additional Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Additional Borrower of
this Agreement constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Additional Borrower nor any of its
property, whether or not held for its own account, has any immunity (sovereign
or other similar immunity) from any suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or other similar immunity) under laws of the jurisdiction
in which such Additional Borrower is organized and existing in respect of its
obligations under this Agreement or any Note. To the extent permitted by
applicable law, such Additional Borrower has waived, and hereby does waive,
every immunity (sovereign or otherwise) to which it or any of its properties
would otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court and from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
in which such Additional Borrower is organized and existing in respect of its
obligations under this Agreement and any Note. The waiver by such Additional
Borrower described in the immediately preceding sentence is the legal, valid and
binding obligation of such Additional Borrower, subject to customary
qualifications and limitations.
(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Additional
Borrower is organized and existing for the enforcement hereof or thereof against
such Additional Borrower under the law of such jurisdiction, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement and any such Note, subject to customary qualifications and
limitations. It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement and any such Note
that this Agreement, any Note or any other document be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Additional Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
this Agreement, any Note or any other document, except (x) for any such filing,
registration or recording, or execution or notarization or payment of any
registration charge or stamp or similar tax as has been made or is not required
to be made until this Agreement, any Note or any other document is sought to be
enforced or that is required to perfect the grant of any security or is
otherwise required pursuant to the Loan Documents and (y) for any charge or tax
as has been timely paid.
(iv.)Exchange Controls. The execution, delivery and performance by such
Additional Borrower of this Agreement, any Note or the other Loan Documents is,
under applicable foreign exchange control regulations of the jurisdiction in
which such Additional Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).



        

--------------------------------------------------------------------------------

94
SECTION 6. AFFIRMATIVE COVENANTS
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall and shall cause
each of its Restricted Subsidiaries to:
6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to the Lenders):
(a) (x) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent Borrower (or, if later, the date of required
delivery to the SEC after giving effect to any permitted extensions of time),
such consolidated annual reports and information of the Parent Borrower and its
Subsidiaries, documents and other reports as specified in Section 13 and 15(d)
of the Exchange Act and applicable to a U.S. corporation subject to those
Sections notwithstanding that the Parent Borrower may not be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, reported on
without a “going concern” or like qualification or exception (other than with
respect to, or resulting solely from an upcoming maturity date under any
Facility occurring within one year from the time such opinion is delivered), or
qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of recognized national standing
and (y) if there are any Unrestricted Subsidiaries as of the last day of any
fiscal year, simultaneously with the delivery of each set of consolidated
financial statements referred to in clause (x), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements; and
(b) (x) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Parent Borrower (or, if later, the date of required delivery to the SEC after
giving effect to any permitted extensions of time), such consolidated quarterly
reports and information of the Parent Borrower and its Subsidiaries, documents
and other reports as specified in Section 13 and 15(d) of the Exchange Act and
applicable to a U.S. corporation subject to those Sections notwithstanding that
the Parent Borrower may not be subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act and (y) if there are any Unrestricted
Subsidiaries as of the last day of any fiscal quarter, simultaneously with the
delivery of each set of consolidated financial statements referred to in clause
(x), the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
consolidated financial statements.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be)
consistently throughout the periods reflected therein and with prior periods.
Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Parent Borrower’s website at
http://www.tempursealy.com. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.



        

--------------------------------------------------------------------------------

95
6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the Lenders) (or, in the case of clause (g), to the relevant
Lender):
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 7.1, except as specified in such certificate;
(b) Within five Business Days of the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Parent Borrower, as the case may be, setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the financial covenants contained herein, the calculation of and
the amount of the Available Amount and the usage thereof (for such period and in
the aggregate) and (y) in the Compliance Certificate with respect to annual
financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any registered or applied for
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Amendment and Restatement Effective
Date);
(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on estimates,
information and assumptions determined reasonable at the time;
(d) [reserved];
(e) within five days after the same are sent, copies of all financial statements
and reports that the Parent Borrower sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that the Parent
Borrower may make to, or file with, the SEC or any national securities exchange;
(f) promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA


        

--------------------------------------------------------------------------------

96
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Parent Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and
(g) promptly, (x) such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary of a Loan Party, or
compliance with the terms of the Loan Documents, and (y) information and
documentation for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation, in each case as the Administrative Agent
(including at the direction of a Lender) may from time to time reasonably
request.
Information required to be delivered pursuant to this Section 6.2 (including the
certification of the public accountant referenced in clause (a)) shall be deemed
to have been delivered if such information or certification, or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the SEC at http://www.sec.gov or on the Parent Borrower’s website at
http://www.tempursealy.com. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
6.3 Payment of Tax Obligations. Pay and discharge, as the same shall become due
and payable (beyond any period of grace or cure, if applicable), all its Tax
liabilities that, if not paid, could reasonably be expected to result in a
Material Adverse Effect, before the same shall become delinquent or in default,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings and (ii) the Parent Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.
6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and good standing and (ii)
take all reasonable action to maintain all rights, privileges, franchises,
licenses and permits necessary or desirable in the normal conduct of its
business, except, in the case of this clause (ii), as otherwise permitted by
Section 7.4 or, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; and (b) comply with all
Requirements of Law except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
6.5 Maintenance of Property; Insurance. (a) Except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, keep and maintain all real and
personal property material to the conduct of its business in good working order
and condition (except for disposition of assets permitted under this Agreement
and ordinary wear and tear, (b) maintain in full force and effect with
financially sound and reputable insurance companies that are not Affiliates of
the Parent Borrower, flood, casualty and liability insurance with respect to its
material properties (that are necessary for the operation of their respective
businesses) and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons (provided that the Parent Borrower and its Restricted Subsidiaries
may self-insure to the extent customary among companies engaged in similar
businesses) and identifying the Administrative Agent as loss payee as its
interests may appear, with respect to flood hazard and casualty insurance, and
as additional insured, with respect to liability insurance and providing for, to
the extent commercially available, not less than 30 days’ (or, with respect to a
cancellation of any such


        

--------------------------------------------------------------------------------

97
insurance by the provider thereof resulting from a failure of the Parent
Borrower or such Restricted Subsidiary to pay the premium thereof, 10 days’)
prior notice to the Administrative Agent of the termination, lapse or
cancellation of any such insurance (or such shorter period as agreed to by the
Administrative Agent) and (c) maintain all Flood Policies and deliver to the
Administrative Agent evidence of annual renewals of such insurance in form and
substance reasonably acceptable to the Administrative Agent.
6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries (i) that are full, true and
correct in all material respects and (ii) are in conformity in all material
respects with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent, upon reasonable prior notice during
normal business hours, to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (other than, in each case,
any privileged materials) at any reasonable time and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants (it being understood that, in the case of any such
meetings or advice from such independent accountants, the Parent Borrower shall
be deemed to have satisfied its obligations under this Section 6.6 to the extent
that it has used commercially reasonable efforts to cause its independent
accountants to participate in any such meeting); provided, however, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Parent Borrower at any time during normal business hours and
without advance notice (unless otherwise required by any applicable lease of
real property); provided further, that, excluding any such visits and
inspections during the continuance of an Event of Default, the Parent Borrower
will be responsible for the costs and expenses of the Administrative Agent only
for one such visit and inspection in any fiscal year of the Parent Borrower.
6.7 Notices. Promptly give notice to the Administrative Agent (for delivery to
the Lenders) of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to result in a Material Adverse Effect;
(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, has had or could reasonably be expected to result in a Material
Adverse Effect, as soon as possible; and
(d) any development or event that has had or could reasonably be expected to
result in a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8 Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material


        

--------------------------------------------------------------------------------

98
respects with and maintain, and use commercially reasonable efforts to ensure
that all tenants and subtenants obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, other than such orders and directives as to which an appeal has been
timely and properly taken in good faith.
(c) Any breach of any covenant in this Section 6.8 by the Parent Borrower or any
Subsidiary in the observance or performance of its obligations contained in
Section 6.8(a) or (b) shall not be deemed to be a default or an Event of Default
so long as (i) such breach, individually or in the aggregate with all other
breaches in respect of Section 6.8(a) or (b), could not reasonably be expected
to result in a Material Adverse Effect and (ii) the Parent Borrower undertakes a
prompt response that is diligently pursued, consistent with principles of
prudent environmental management and all applicable Environmental Laws, to
remedy or mitigate any facts, conditions, events or circumstances that what
would otherwise be a breach of any covenant in this Section 6.8.
6.9 [Reserved].
6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Amendment and Restatement Effective Date by any U.S. Loan Party (other than
(x) Excluded Collateral, (y) any property described in paragraph (b), (c) or (d)
below and (z) any property subject to a Lien expressly permitted by Section
7.3(k)) as to which the Administrative Agent, for the benefit of the Lenders,
does not have a perfected Lien, within 60 days after the acquisition thereof
(subject to extension by the Administrative Agent in its reasonable discretion)
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including (if applicable) the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.
(b) Within 120 days (subject to extension by the Administrative Agent in its
reasonable discretion) of (x) the acquisition by Parent Borrower or a Subsidiary
Guarantor that is a Domestic Subsidiary of any Material Real Property or (y) the
acquisition of any Subsidiary Guarantor that is a Domestic Subsidiary that owns
Material Real Property, the Parent Borrower (i) shall, or shall cause the
respective Subsidiary Guarantor, to comply with the requirements set forth in
the definition of “Real Estate Collateral Requirement” with respect to the
relevant Material Real Property and (ii) shall deliver, or cause to be
delivered, the Flood Documents with respect to the relevant Material Real
Property; provided that if any improvement comprising part of such Material Real
Property is identified by the Federal Emergency Management Agency (or any
successor agency) as being in a special flood hazard area, the Administrative
Agent may, in its sole discretion, waive the requirements of this Section
6.10(b) with respect to such Material Real Property located in a special flood
hazard area.
(c) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Amendment and Restatement Effective Date directly
by any U.S. Loan Party (which,


        

--------------------------------------------------------------------------------

99
for the purposes of this paragraph (c), shall include any such existing
Subsidiary created or acquired after the Amendment and Restatement Effective
Date directly by any U.S. Loan Party that ceases to be an Excluded Subsidiary)
within 60 days after the creation or acquisition of such Subsidiary (subject to
extension by the Administrative Agent in its reasonable discretion), provided
that with respect to an Excluded Foreign Subsidiary that ceases to be an
Excluded Foreign Subsidiary, these provisions shall not apply earlier than the
first day of the taxable year following the taxable year in which the Subsidiary
ceased to be an Excluded Foreign Subsidiary, (i) execute and deliver to the
Administrative Agent such supplements or amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any U.S. Loan Party, (ii) if applicable, deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary that is a
Subsidiary Guarantor (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
(subject to Liens permitted under Section 7.3) security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(d) With respect to any new Foreign Subsidiary (including any Excluded Foreign
Subsidiary) created or acquired after the Amendment and Restatement Effective
Date by (1) any U.S. Loan Party, within 60 days after the creation or
acquisition thereof (subject to extension by the Administrative Agent in its
reasonable discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any such U.S. Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged and,
provided further, that, for the avoidance of doubt, no Capital Stock of any such
new Subsidiary that is owned directly or indirectly by a CFC shall be required
to be so pledged (unless such CFC shall have elected to become a Subsidiary
Guarantor pursuant to the proviso of the definition thereof)), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant U.S. Loan Party, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (2) any Additional Borrower that is a Foreign
Subsidiary, to the extent such Foreign Subsidiary is a Material Foreign
Restricted Subsidiary (including any such existing Subsidiary created or
acquired after the Amendment and Restatement Effective Date directly by such
Additional Borrower that ceases to be an Immaterial Subsidiary) within 45 days
after such creation or acquisition, execute and deliver to the Administrative
Agent a joinder to the Foreign Guarantee Agreement.



        

--------------------------------------------------------------------------------

100
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any Material Real Property acquired by any U.S. Loan
Party after the Amendment and Restatement Effective Date until the date that
occurs thirty (30) days after the Administrative Agent has delivered to the
Lenders (which may be delivered electronically) the following documents in
respect of such Material Real Property (it being understood that the 120-day
deadline described in Section 6.10(b) above shall also be accordingly
extended):‎ (i) a completed flood hazard determination from a third party
vendor; (ii) if such Material Real Property is located in a special flood hazard
area, (A) a notification to the applicable U.S. Loan Party of that fact and (if
applicable) notification to the applicable U.S. Loan Party that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable U.S.
Loan Party of such notice; and (iii) if such notice is required to be provided
to the applicable U.S. Loan Party and flood insurance is available in the
community in which such Material Real Property is located, evidence of required
flood insurance.
6.11 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Loan Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.
6.12 [Reserved].
6.13 Designation of Subsidiaries. (a) he Parent Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) no Subsidiary may be designated as
an Unrestricted Subsidiary if it has Indebtedness with recourse to any Group
Member (other than usual and customary carve out matters in connection with a
receivables or similar securitization for which the Parent Borrower provides an
unsecured guarantee with respect to fraud, misappropriation, breaches of
representations and warranties and misapplication for which no claim for payment
or performance thereof has been made that would constitute a liability of the
Parent Borrower in accordance with GAAP), (iii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary; provided that any Restricted Subsidiary designated as
an Unrestricted Subsidiary prior to or as of the Amendment and Restatement
Effective Date may be redesignated as a Restricted Subsidiary after the
Amendment and Restatement Effective Date and subsequently as an Unrestricted
Subsidiary, but no further redesignations with respect to such Subsidiary shall
be permitted, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary
if such Subsidiary is a Person with respect to which any Group Member has any
direct or indirect obligation to make capital contributions or to maintain such
Subsidiary’s financial condition, (v) after giving effect to such designation,
the Parent Borrower is in compliance with the financial covenants set forth in
Section 7.1 for the most recently ended Reference Period for which financial
statements have been delivered pursuant to Section 6.1, on a pro forma basis,
giving effect to the respective designation (as well as all other designations
of Unrestricted Subsidiaries and Restricted Subsidiaries consummated during the
most recently ended Reference Period for which financial statements have been
delivered pursuant to Section 6.1), (vi) no Subsidiary may be designated an
Unrestricted Subsidiary if, after giving effect to such designation,
Unrestricted Subsidiaries have, in the aggregate, (x) at the last day of the
Reference Period most recently ended, total assets equal to or greater than 7.5%
of the Consolidated Total Assets of the Parent Borrower and its Subsidiaries at
such date or (y) revenues during such Reference Period equal to or greater than
7.5% of the consolidated revenues of the Parent Borrower and its Subsidiaries
for such period, in each case determined in accordance with GAAP and (vii) no
Borrower may be designated as an Unrestricted Subsidiary.



        

--------------------------------------------------------------------------------

101
(b) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent Borrower therein, at the date of
designation in an amount equal to the fair market value of the Parent Borrower’s
investment therein as determined in good faith by the board of directors of the
Parent Borrower. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall, at the time of such designation, constitute the incurrence of
any Indebtedness of or Liens on such Subsidiary existing at such time. Upon a
redesignation of any Subsidiary as a Restricted Subsidiary, the Investments of
the Parent Borrower in Unrestricted Subsidiaries shall be reduced by the fair
market value of the Parent Borrower’s Investment in such Subsidiary at the time
of such redesignation (as determined in good faith by the board of directors of
the Parent Borrower) (it being understood that such reduction shall not exceed
the Parent Borrower’s initial Investment in such Subsidiary, less returns on
such Investment received by the Parent Borrower). Any property transferred to or
from an Unrestricted Subsidiary shall be valued at its fair market value at the
time of such transfer, in each case as determined in good faith by the board of
directors of the Parent Borrower.
(c) If, as of the last day of any Reference Period ended after the Amendment and
Restatement Effective Date, Unrestricted Subsidiaries have, in the aggregate,
(i) total assets at such day equal to or greater than 7.5% of the Consolidated
Total Assets of the Parent Borrower and its Subsidiaries at such date or (ii)
revenues during such Reference Period equal to or greater than 7.5% of the
consolidated revenues of the Parent Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Parent
Borrower shall, no later than five Business Days subsequent to the date on which
financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Unrestricted Subsidiaries as Restricted Subsidiaries in accordance with Section
6.13(a) such that, following such designation(s), Unrestricted Subsidiaries
have, in the aggregate (i) total assets at the last day of such Reference Period
of less than 7.5% of the Consolidated Total Assets of the Parent Borrower and
its Subsidiaries at such date and (ii) total revenues during such Reference
Period of less than 7.5% of the consolidated revenues of the Parent Borrower and
its Subsidiaries for such period, in each case determined in accordance with
GAAP.
6.14 Use of Proceeds. The proceeds of the Initial Term Loans shall be used for
the Amendment and Restatement Date Refinancing and to pay related fees and
expenses. The proceeds of the Revolving Loans, the Swingline Loans and the
Letters of Credit shall be used to finance working capital needs and for general
corporate purposes, including, to the extent permitted hereunder, for Permitted
Acquisitions and Restricted Payments.
6.15 Anti-Corruption Laws; Sanctions. (i) Maintain in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws; and (ii) within a reasonable time after the date hereof,
implement a commercially reasonable risk-based compliance program designed to
ensure compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Sanctions.
6.16 MIRE Events. In connection with any amendment to this Agreement pursuant to
which any increase, extension or renewal of Loans is contemplated, the Borrowers
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, the applicable Flood Documents.







        

--------------------------------------------------------------------------------

102
SECTION 7. NEGATIVE COVENANTS
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:
7.1 Financial Covenants.
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Parent Borrower to be less than 3.00:1.00.
(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the last day of any fiscal quarter of the Parent Borrower to be
greater than 5.00:1.00; provided that, subject to the limitations set forth in
the definition of Qualifying Material Acquisition (including the delivery of a
QMA Notice within the required time period set forth in the definition of
Qualifying Material Acquisition), such ratio shall be increased to 5.50:1.00 for
four consecutive full fiscal quarters (and no other fiscal quarters) commencing
with, and including, the fiscal quarter in which the relevant Qualifying
Material Acquisition is consummated (such period, the “Financial Covenant
Increase Period”); provided, further that upon a return to a maximum
Consolidated Total Leverage Ratio of 5.00:1.00 after any such election, such
level must be maintained for at least two full fiscal quarters before the Parent
Borrower can make an election for the commencement of a new Financial Covenant
Increase Period; provided, further that there shall be no more than two
Financial Covenant Increase Periods during the life of the Facilities and prior
to the Maturity Date.
(c) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as of the last day of any fiscal quarter of the Parent Borrower
to be greater than 3.50:1.00; provided that, subject to the limitations set
forth in the definition of Qualifying Material Acquisition (including the
delivery of a QMA Notice within the required time period set forth in the
definition of Qualifying Material Acquisition), such ratio shall be increased to
4.00:1.00 for the Financial Covenant Increase Period; provided, further that
upon a return to a maximum Consolidated Secured Leverage Ratio of 3.50:1.00
after any such election, such level must be maintained for at least two full
fiscal quarters before the Parent Borrower can make an election for the
commencement of a new Financial Covenant Increase Period; provided, further that
there shall be no more than two Financial Covenant Increase Periods during the
life of the Facilities and prior to the Maturity Date.
7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the Amendment and Restatement Effective Date
and, to the extent the principal amount of any such Indebtedness is in excess of
$2,500,000, listed on Schedule 7.2 and any Permitted Refinancing Indebtedness in
respect thereof;
(c) Permitted Incremental Equivalent Debt and Permitted External Refinancing
Debt and any Permitted Refinancing Indebtedness in respect thereof; provided
that it shall be a condition precedent to the effectiveness of any Permitted
Incremental Equivalent Debt that (i) after giving effect thereto, the Aggregate
Incremental Amount does not exceed the Incremental Cap (provided that no such


        

--------------------------------------------------------------------------------

103
unsecured indebtedness may be incurred under the Ratio Incremental Amount), (ii)
no Default or Event of Default shall have occurred and be continuing immediately
prior to or immediately after giving effect to such Permitted Incremental
Equivalent Debt, (iii) the Parent Borrower is in compliance with the financial
covenants set forth in Section 7.1, determined as of the fiscal quarter of the
Parent Borrower most recently ended for which financial statements have been
delivered pursuant to Section 6.1 and on a pro forma basis as of such fiscal
quarter end and (iv) the representations and warranties set forth in Section 4
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Permitted Incremental Equivalent Debt,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that with respect to any Permitted
Incremental Equivalent Debt being incurred to finance a Permitted Acquisition
designated by the Parent Borrower as a “Limited Conditionality Acquisition”,
such compliance with clauses (ii) and (iv) may be determined as of the date of
entry into the applicable acquisition, merger or similar agreement governing
such acquisition;
(d) obligations (contingent or otherwise) of the Parent Borrower or any
Restricted Subsidiary existing or arising under any Swap Agreement, provided
that such obligations are entered into by such Person in the ordinary course of
business and not for purposes of speculation or taking a “market view”;
(e) intercompany Indebtedness among the Parent Borrower and its Restricted
Subsidiaries to the extent permitted by Section 7.7; provided that any such
Indebtedness owed by a Loan Party to a Restricted Subsidiary that is not a Loan
Party shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;
(f) (i) Indebtedness (including Indebtedness under Capital Leases, Synthetic
Lease Attributed Indebtedness and purchase money obligations but excluding
Indebtedness arising under Capital Leases entered into in connection with a Sale
and Leaseback Transaction permitted under ‎Section 7.5(g)) incurred to provide
all or a portion of the purchase price (or cost of construction or acquisition),
in each case, for capital assets and refinancings, refundings, renewals or
extensions thereof, provided that the aggregate principal amount of all such
Indebtedness shall not at any time exceed the greater of (x) $200,000,000 and
(y) 6.50% of Consolidated Total Assets of the Parent Borrower and its Restricted
Subsidiaries as of such date; and (ii) Indebtedness arising under Capital Leases
entered into in connection with a Sale and Leaseback Transaction permitted under
‎Section 7.5(g) and any Permitted Refinancing Indebtedness in respect thereof;
(g) Indebtedness under the Albuquerque IRB Financing in an aggregate principal
amount not to exceed $100,000 and any Permitted Refinancing Indebtedness in
respect thereof;
(h) other unsecured Indebtedness; provided that (i) no Default or Event of
Default shall exist immediately before or immediately after giving effect
thereto on a pro forma basis, (ii) the Consolidated Total Leverage Ratio as of
the last day of the fiscal quarter of the Parent Borrower most recently ended
for which financial statements have been delivered under Section 6.1, determined
on a pro forma basis, is less than 4.75:1.00, (iii) the final maturity date of
any such Indebtedness shall be no earlier than six months following the Maturity
Date and (iv) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or other payment
(other than periodic interest payments) prior to the date that is six months
following the Maturity Date, other than customary offers to purchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default; provided, further, that with
respect to any such Indebtedness being incurred to finance a Permitted
Acquisition designated by the Parent Borrower as a


        

--------------------------------------------------------------------------------

104
“Limited Conditionality Acquisition”, such compliance with clause (i) and (ii)
may be determined as of the date of entry into the applicable acquisition,
merger or similar agreement governing such acquisition; provided, further, that
any such Indebtedness of any Subsidiaries that are not Loan Parties shall not
exceed, in the aggregate at the time of incurrence thereof, the greater of (x)
$100,000,000 and (y) 3.25% of Consolidated Total Assets of the Parent Borrower
and its Restricted Subsidiaries as of such date;
(i) Support Obligations by the Parent Borrower and its Restricted Subsidiaries
in respect of Indebtedness otherwise permitted hereunder, provided that Support
Obligations by the Loan Parties with respect to Indebtedness of Restricted
Subsidiaries that are not Loan Parties is an Investment permitted by Section
7.7;
(j) (x) Indebtedness in an aggregate principal amount of up to $5,000,000
consisting of letters of credit or bank guarantees not arising under the Loan
Documents issued to support the obligations of the Parent Borrower or any
Restricted Subsidiary incurred in the ordinary course of business and (y)
Indebtedness consisting of letters of credit under Bilateral L/C Facilities in
an aggregate principal amount, together with any Indebtedness incurred under
clause (j)(x), of up to $50,000,000;
(k) Indebtedness consisting of bankers acceptances, statutory obligations,
surety or appeal bonds, performance bonds or similar arrangements in the
ordinary course of business, consistent with past practices and not in
connection with Indebtedness for borrowed money;
(l) (i) Indebtedness of Restricted Subsidiaries that are not U.S. Loan Parties
provided that the aggregate principal amount of such Indebtedness shall not
exceed the greater of (x) $150,000,000 and (y) 5.00% of Consolidated Total
Assets of the Parent Borrower and its Restricted Subsidiaries as of such date
outstanding at any time and (ii) Indebtedness of Foreign Subsidiaries incurred
to satisfy the Danish Tax Assessment;
(m) [reserved];
(n) Indebtedness outstanding under the 2023 Senior Notes and the 2026 Senior
Notes in an aggregate principal amount not to exceed $1,050,000,000 and any
Permitted Refinancing Indebtedness in respect thereof;
(o) Indebtedness of any Person that becomes a Restricted Subsidiary on or after
the Amendment and Restatement Effective Date; provided that (A) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
(B) such Indebtedness is not made in anticipation or contemplation of such
Person becoming a Restricted Subsidiary;
(p) other Indebtedness in an aggregate principal amount not to exceed at any
time outstanding the greater of (x) $100,000,000 and (y) 3.25% of Consolidated
Total Assets of the Parent Borrower and its Restricted Subsidiaries as of such
date;
(q) Receivables Transaction Attributed Indebtedness and Factoring Indebtedness
in an aggregate amount outstanding at any time not to exceed the greater of (x)
$250,000,000 and (y) 8.00% of Consolidated Total Assets of the Parent Borrower
and its Restricted Subsidiaries as of such date;
(r) Indebtedness of the Parent Borrower or any Restricted Subsidiary incurred in
the ordinary course of business under guarantees of Indebtedness of suppliers,
licensees, franchisees or customers in an aggregate principal amount at any time
outstanding not to exceed $15,000,000;



        

--------------------------------------------------------------------------------

105
(s) Indebtedness of the Parent Borrower or any Restricted Subsidiary arising
from guarantees of Indebtedness of joint ventures in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $35,000,000 and
(y) 5.00% of Consolidated EBITDA for the four full fiscal quarters, treated as
one period, ending prior to the date of determination for which financial
statements have been delivered under Section 6.1 on a pro forma basis; and
(t) Indebtedness arising under Cash Management Agreements.
For purposes of determining compliance with this Section 7.2, (A) Indebtedness
need not be incurred solely by reference to one category described in this
Section 7.2, but is permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that
Indebtedness (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness described in this Section 7.2, the Parent
Borrower, in its sole discretion, may divide or classify any such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 7.2 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one or more (as relevant) of
the above clauses (or any portion thereof) and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided that all
Indebtedness incurred hereunder on the Amendment and Restatement Effective Date
will, at all times, be treated as incurred on the Closing Date under Section
7.2(a).
7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):
(a) Liens pursuant to any Loan Document securing the Obligations, including cash
collateral and other assurance pledged to the Issuing Lenders and the Swingline
Lender to secure obligations of Defaulting Lenders, as such Issuing Lender
and/or the Swingline Lender may require in its discretion, which may be in the
form of cash collateral, posting of letters of credit or other arrangements;
(b) Liens securing Indebtedness permitted by Section 7.2(c);
(c) Liens securing obligations pursuant to any Bilateral L/C Facility, a Swap
Agreement or a Cash Management Agreement permitted hereunder in favor of a
Person that was (or was an Affiliate of) a Lender hereunder on the Amendment and
Restatement Effective Date or on the date such transaction was entered into, but
only to the extent that (i) for any Swap Agreement, the obligations under such
Swap Agreement are permitted under ‎Section 7.2(d), (ii) such Liens are on the
same collateral that secures the Obligations, (iii) the obligations under such
Bilateral L/C Facility, Swap Agreement or Cash Management Agreement and the
Obligations share pari passu in the collateral that is subject to such Liens and
(iv) for any such Bilateral L/C Facility the obligations thereunder are
permitted under Section 7.2(j)(y);
(d) Liens existing on the Amendment and Restatement Effective Date and, to the
extent the outstanding principal amount of the obligations secured thereby is in
excess of $2,500,000, listed on Schedule 7.3 and any renewals or extensions
thereof, provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.2(b);



        

--------------------------------------------------------------------------------

106
(e) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (including, without limitation, security for bonds and/or amounts deposited
to secure the Danish Tax Assessment);
(f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(g) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(i) zoning restrictions, easements, rights-of-way, restrictions, reservations,
and other similar encumbrances affecting real property that, in the aggregate,
are not substantial in amount, and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h) or securing appeal or other surety bonds related
to such judgments;
(k) Liens securing, or in respect of, obligations under Capital Leases or
Synthetic Lease Attributed Indebtedness and purchase money obligations for fixed
or capital assets permitted pursuant to Section 7.2(f); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(m) Liens on property or assets acquired in connection with a Permitted
Acquisition, provided that (i) the indebtedness secured by such Liens is
permitted under Section 7.2 and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition, such Liens are
not “blanket liens” (except with respect to the assets of any Person so
acquired) and such Liens do not attach or extend to any other property or
assets;
(n) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Parent Borrower or any
Restricted Subsidiary in the ordinary course of business;



        

--------------------------------------------------------------------------------

107
(o) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Parent Borrower and its Restricted
Subsidiaries in the ordinary course of business to the owners of such property
which are operating leases; provided that such Lien does not extend to any other
property of the Parent Borrower and its Restricted Subsidiaries;
(p) Liens such as banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business;
(q) deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;
(r) Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.2(j)(x);
(s) Liens on Intellectual Property arising from non-exclusive Intellectual
Property licenses or sublicenses entered into in the ordinary course of
business;
(t) Liens on property or assets of Restricted Subsidiaries that are not U.S.
Loan Parties securing indebtedness of such Foreign Subsidiary permitted by
Section 7.2(l);
(u) Liens in favor of the Parent Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.2(e); provided that, with respect to
Indebtedness required to be subordinated to the Obligations under Section
7.2(e), such Lien shall be subordinated to the Liens on the Collateral securing
the Obligations in a manner reasonably satisfactory to the Administrative Agent;
provided, further, that any such Indebtedness owed to a Loan Party shall be
evidenced by the Global Intercompany Note or another intercompany note that is
pledged to the Administrative Agent;
(v) statutory Liens arising as a result of contributions deducted from members’
pay but not yet due under Canadian pension standards legislation and any
employer contributions accrued but not yet due under Canadian pension standards
legislation;
(w) easements, leases and subleases granted to others in the ordinary course of
business and not interfering in any material respect with the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;
(x) deposits of cash in connection with the defeasance, discharge or redemption
of the Senior Notes;
(y) Liens on the accounts receivables and related assets subject thereto
securing factoring arrangements and Qualified Receivables Transactions permitted
by Section 7.2(q);
(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property and bailee
arrangements in the ordinary course of business and permitted by this Agreement;
provided that such Liens arise only under the applicable conditional sale, title
retention, consignment, bailee or similar arrangements and such Liens only
encumber the good so sold thereunder;
(aa) additional Liens so long as the aggregate principal amount of the
obligations so secured do not exceed $75,000,000 at any time outstanding;



        

--------------------------------------------------------------------------------

108
(bb) any interest or title of a lessor or sublessor under any lease or sublease
(including financing statements regarding property subject to lease) entered
into by the Parent Borrower or any Restricted Subsidiary not in violation of
this Agreement; provided that with respect to this clause (bb), such Liens are
only in respect of the property subject to, and secure only, the respective
lease or sublease (and any other lease or sublease with the same or an
affiliated lessor or sublessor); and
(cc) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of the Restricted Subsidiaries are located.
For purposes of determining compliance with this Section 7.3, (A) a Lien need
not be incurred solely by reference to one category described in this Section
7.3, but is permitted to be incurred in part under any combination thereof and
of any other available exemption and (B) in the event that a Lien (or any
portion thereof) meets the criteria of more than one of the categories of
Permitted Liens described in this Section ‎7.3, the Parent Borrower, in its sole
discretion, may divide or classify any such Lien (or any portion thereof) in any
manner that complies with this Section 7.3 and will be entitled to only include
the amount and type of such Lien (or any portion thereof) in one or more (as
relevant) of the above clauses (or any portion thereof) and such Lien (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided that all Liens
incurred under the Security Documents on the Amendment and Restatement Effective
Date will, at all times, be treated as incurred on the Closing Date under
Section 7.3(a).
7.4 Mergers and Dissolutions.
(a) Enter into a transaction of merger or consolidation; provided that so long
as no Default or Event of Default then exists or would result therefrom:
(i) the Parent Borrower and its Restricted Subsidiaries may merge or consolidate
with any Loan Party; provided that (A) if the Parent Borrower is a party to the
merger or consolidation, it shall be the surviving entity and (B) if the Parent
Borrower is not a party to the merger or consolidation, then the other Loan
Party thereto (and if an Additional Borrower is a party to such merger or
consolidation, such Additional Borrower) shall be the surviving entity;
(ii) a Restricted Subsidiary of the Parent Borrower that is not a Loan Party may
merge or consolidate with any other Restricted Subsidiary that is not a Loan
Party; and
(iii) the Parent Borrower and its Restricted Subsidiaries may merge or
consolidate with Persons that are not Loan Parties, provided that (A) if the
Parent Borrower is a party to the merger or consolidation, it shall be the
surviving entity, (B) if a Restricted Subsidiary of the Parent Borrower that is
a Loan Party is a party to the merger or consolidation, the Restricted
Subsidiary that is a Loan Party will be the surviving entity, and such
transaction shall be an Investment permitted under Section 7.7, and (C) the
transaction shall be a Permitted Acquisition or a Disposition permitted under
Section 7.5 (other than under Section 7.5(f));
(b) Loan Parties (other than the Parent Borrower) may (i) be dissolved or
liquidated into another Loan Party or (ii) otherwise have their existence
terminated to the extent that the assets of such Loan Party are distributed,
upon such termination, to one or more Loan Parties; and
(c) Restricted Subsidiaries that are not Loan Parties may be dissolved,
liquidated or otherwise have their existence terminated.



        

--------------------------------------------------------------------------------

109
7.5 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition to or in favor of any Person, except:
(a) (i) Dispositions between and among Loan Parties, (ii) Dispositions between
and among Restricted Subsidiaries that are not Loan Parties and (iii)
Dispositions between Loan Parties, on the one hand, and Restricted Subsidiaries
that are not Loan Parties, on the other hand, provided that in the case of any
disposition by a Loan Party to a Restricted Subsidiary that is not a Loan Party,
such Disposition shall be (x) made at fair market value (as determined by the
Parent Borrower in good faith) and in the ordinary course of business or (y) an
Investment permitted by Section 7.7;
(b) other Dispositions by the Parent Borrower or any Restricted Subsidiary,
provided that (i) at the time of such Disposition, no Default or Event of
Default shall exist or would result from such Disposition, (ii) the
consideration for any such Disposition shall be at least 75% cash or Cash
Equivalents; provided that, any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value (with the fair
market value of each item of Designated Non-Cash Consideration being measured as
of the closing of the applicable Disposition for which such non-cash
consideration is received and without giving effect to subsequent changes in
value), taken together with all other Designated Non-Cash Consideration received
pursuant to this proviso, not to exceed $50,000,000, shall be deemed to be cash
for the purposes of this clause (ii) and (iii) such Disposition shall be for at
least the fair market value (as determined by the Parent Borrower in good faith)
of the assets or property subject to such Disposition;
(c) Dispositions of obsolete or worn-out property no longer used or useful in
the business of the Parent Borrower or its Subsidiaries;
(d) Dispositions consisting of the licensing or sublicensing of Intellectual
Property and licenses, leases or subleases of other property, in each case in
the ordinary course of business;
(e) use of cash and Cash Equivalents for transactions not expressly prohibited
hereunder;
(f) Dispositions permitted by Section 7.3, Section 7.4, Section 7.6 and Section
7.7;
(g) a Sale and Leaseback Transaction with respect to the Kentucky Headquarters
or any Trinity Property; provided that (i) at the time of such Disposition, no
Default or Event of Default shall have occurred and be continuing or would
result from such Disposition, (ii) the consideration for any such Disposition
shall be at least 75% cash or Cash Equivalents and (iii) such disposition shall
be for at least the fair market value (as determined by the Parent Borrower in
good faith) of the Kentucky Headquarters or any Trinity Property.
(h) Dispositions to a Receivables Entity of accounts receivable and related
assets in factoring arrangements and Qualified Receivables Transactions
permitted by Section 7.2(q);
(i) Dispositions of Investments (including equity interests) in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(j) Dispositions of other property in an aggregate amount not to exceed
$35,000,000 per fiscal year;



        

--------------------------------------------------------------------------------

110
(k) Dispositions of inventory in the ordinary course of business;
(l) Dispositions in connection with a Permitted Restructuring;
(m) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Cash Proceeds of such Disposition are promptly applied
to the purchase price of such replacement property;
(n) leases, subleases, service agreements, or product sales, in each case that
do not materially interfere with the business of the Parent Borrower and the
Restricted Subsidiaries, taken as a whole;
(o) Dispositions of property subject to casualty events, including transfers of
property to the respective insurer of such real property as part of an insurance
settlement, and Dispositions of condemned property as a result of the exercise
of “eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise); and
(p) Dispositions of Intellectual Property (including discontinuing the use or
maintenance of, failing to pursue, ceasing to enforce or otherwise abandoning,
allowing to lapse or be invalidated, terminating or putting into the public
domain, any Intellectual Property or application or registration thereof that is
no longer used or useful, desirable or economically practicable to maintain,
pursue or enforce) in the ordinary course of business.
7.6 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that, so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a) Restricted Subsidiaries of the Parent Borrower may pay dividends and make
distributions in respect of their Capital Stock to the Parent Borrower or any
other Person (in such case, ratably based on such other Person’s equity
ownership in such Restricted Subsidiary) which owns Capital Stock of such
Subsidiary;
(b) the Parent Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of the Parent Borrower;
(c) the Parent Borrower may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;
(d) the Parent Borrower may make other Restricted Payments in an aggregate
amount not to exceed (i) per fiscal year, the greater of (x) $25,000,000 and (y)
1.00% of Consolidated Total Assets of the Parent Borrower and its Restricted
Subsidiaries as of such date plus (ii) the Available Amount; provided, that
solely with respect to clause (ii) above, (A) Consolidated Total Leverage Ratio
as of the last day of the fiscal quarter of the Parent Borrower most recently
ended for which financial statements have been delivered under Section 6.1,
determined on a pro forma basis, is less than 4.50:1.00, (B) no Default or Event
of Default shall exist immediately before or immediately after giving effect


        

--------------------------------------------------------------------------------

111
thereto on a pro forma basis and (C) the Parent Borrower is in compliance with
the financial covenants set forth in Section 7.1, determined as of the fiscal
quarter of the Parent Borrower most recently ended for which financial
statements have been delivered pursuant to Section 6.1 and on a pro forma basis;
(e) the Parent Borrower may make other Restricted Payments so long as (i) the
Consolidated Total Leverage Ratio as of the last day of the fiscal quarter of
the Parent Borrower most recently ended for which financial statements have been
delivered under Section 6.1, determined on a pro forma basis, is less than
3.50:1.00, (ii) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a pro forma basis and (iii) the
Parent Borrower is in compliance with the financial covenants set forth in
Section 7.1, determined as of the fiscal quarter of the Parent Borrower most
recently ended for which financial statements have been delivered pursuant to
Section 6.1 and on a pro forma basis; and
(f) repurchases of Capital Stock deemed to occur upon the exercise of options to
purchase Capital Stock if such shares of Capital Stock represent a portion of
the exercise price of such options.
For purposes of determining compliance with this Section 7.6, (A) Restricted
Payments need not be made solely by reference to one category described in this
Section 7.6, but are permitted to be made in part under any combination thereof
and of any other available exemption and (B) in the event that a Restricted
Payment (or any portion thereof) meets the criteria of more than one of the
categories of permitted Restricted Payments described in this Section 7.6, the
Parent Borrower, in its sole discretion, may divide or classify any such
Restricted Payment (or any portion thereof) in any manner that complies with
this Section 7.6 and will be entitled to only include the amount and type of
such Restricted Payment (or any portion thereof) in one or more (as relevant) of
the above clauses (or any portion thereof) and such item of Restricted Payment
(or any portion thereof) shall be treated as having been made pursuant to only
such clause or clauses (or any portion thereof).
7.7 Investments. Make or permit to exist any Investments, except:
(a) cash and Cash Equivalents;
(b) Investments (including intercompany Investments) existing on the Amendment
and Restatement Effective Date or committed to be made pursuant to an agreement
existing on the Amendment and Restatement Effective Date, in each case listed on
Schedule 7.7 to the extent any such Investment is in excess of $2,500,000 and
any modification, replacement, renewal, reinvestment or extension thereof
(including any capitalization of intercompany loans to equity) (provided that
the amount of the Investment as of the Amendment and Restatement Effective Date
is not increased other than as otherwise permitted by this Section 7.7);
(c) (i) to the extent not prohibited by applicable law, advances to officers,
directors and employees of the Parent Borrower and its Restricted Subsidiaries
in an aggregate amount not to exceed $10,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes and
(ii) loans and advances to officers, directors and employees of the Parent
Borrower or any of its Restricted Subsidiaries to finance the purchase of
capital stock of the Parent Borrower in an aggregate amount not to exceed
$10,000,000 at any time outstanding;
(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from (x) the grant of trade credit in the
ordinary course of business or (y) credit extended to customers who are natural
persons to finance the purchase of products of the


        

--------------------------------------------------------------------------------

112
Parent Borrower and its Restricted Subsidiaries in an aggregate principal amount
not to exceed $25,000,000 outstanding at any time and (ii) Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss;
(e) Investments by the Parent Borrower or any Restricted Subsidiary in and to
the Parent Borrower or any other Loan Party;
(f) Investments by any Loan Party, on the one hand, in and to one or more
Restricted Subsidiaries that are not Loan Parties, on the other hand, in
aggregate principal amount (net of any return on such Investment, but not to
exceed in the aggregate the initial amount thereof) not to exceed $300,000,000
since the Amendment and Restatement Effective Date;
(g) Investments made (i) by and between Restricted Subsidiaries that are not
Loan Parties, (ii) by Foreign Restricted Subsidiaries (other than Foreign Loan
Parties) in connection with the acquisition of the equity or assets of
suppliers, distributors and other Persons (other than the Parent Borrower or any
of its Restricted Subsidiaries) engaged in a business related to the business
conducted by the Parent Borrower and its Restricted Subsidiaries following such
acquisition to the extent that such acquisition is funded with foreign generated
cash flow or Indebtedness of such Foreign Subsidiaries or (iii) otherwise by
Restricted Subsidiaries that are not U.S. Loan Parties in an aggregate amount
pursuant to this clause (iii) not to exceed $30,000,000 at any time outstanding;
(h) Investments to the extent that payment for such Investment is made with the
Capital Stock of the Parent Borrower;
(i) (x) (i) Permitted Acquisitions, provided that (A) the Consolidated Secured
Leverage Ratio as of the last day of the fiscal quarter of the Parent Borrower
most recently ended for which financial statements have been delivered under
Section 6.1, determined on a pro forma basis, is less than 3.25:1.00 and (B) the
Consolidated Total Leverage Ratio as of the last day of the fiscal quarter of
the Parent Borrower most recently ended for which financial statements have been
delivered under Section 6.1, determined on a pro forma basis, is less than
4.75:1.00, and (ii) Investments in Restricted Subsidiaries of Parent Borrower as
a substantially concurrent interim Investment in connection with the
consummation of a Permitted Acquisition and (y) Investments of any Person that
becomes a Restricted Subsidiary on or after the Amendment and Restatement
Effective Date; provided that (A) such Investments exist at the time such Person
becomes a Restricted Subsidiary and (B) such Investments are not made in
anticipation or contemplation of such Person becoming a Restricted Subsidiary;
(j) Investments in joint ventures in an aggregate amount not to exceed
$40,000,000 at any time outstanding;
(k) Investments in respect of Swap Agreements permitted under Section 7.2(d) and
Guarantee Obligations of Parent Borrower or any Restricted Subsidiary made in
respect of Cash Management Agreements;
(l) Investments by the Parent Borrower or any Restricted Subsidiary made in
respect of the Danish Tax Assessment;
(m) Investments so long as (i) the Consolidated Total Leverage Ratio as of the
last day of the fiscal quarter of the Parent Borrower most recently ended for
which financial statements have been delivered under Section 6.1, determined on
a pro forma basis, is less than 3.50:1.00, (ii) no Default


        

--------------------------------------------------------------------------------

113
or Event of Default shall exist immediately before or immediately after giving
effect thereto on a pro forma basis and (iii) the Parent Borrower is in
compliance with the financial covenants set forth in Section 7.1, determined as
of the last day of the fiscal quarter of the Parent Borrower most recently ended
for which financial statements have been delivered pursuant to Section 6.1 and
on a pro forma basis;
(n) other Investments in an aggregate outstanding amount not to exceed
$150,000,000 at any time;
(o)  other Investments, so long as (x) no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto on a pro
forma basis and (y) the Parent Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.1 as of the last day of the fiscal
quarter of the Parent Borrower most recently ended for which financial
statements have been delivered under Section 6.1, in an aggregate outstanding
amount not to exceed the Available Amount;
(p) Investments in connection with a Permitted Restructuring; provided that any
such Investments in any Subsidiary that is not a Loan Party shall be non-cash
Investments (including in the form of equity of other Subsidiaries (to the
extent the assets of such entity are not solely cash or Cash Equivalents));
(q) Investments in or by a Receivables Entity in connection with a Qualified
Receivables Transaction; and
(r) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts or other disputes with, customers and
suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment.
For purposes of determining compliance with this Section 7.7, (A) an Investment
need not be incurred solely by reference to one category described in this
Section 7.7, but is permitted to be made or existing in part under any
combination thereof and of any other available exemption and (B) in the event
that an Investment (or any portion thereof) meets the criteria of one or more of
the categories of permitted Investments (or any portion thereof) described in
this Section 7.7, the Parent Borrower, in its sole discretion, may divide or
classify any such Investment (or any portion thereof) in any manner that
complies with this Section 7.7 and will be entitled to only include the amount
and type of such Investment (or any portion thereof) in one or more (as
relevant) of the above clauses (or any portion thereof) and such Investment (or
any portion thereof) shall be treated as having been made or existing pursuant
to only such clause or clauses (or any portion thereof); provided, that all
Investments described in Section 7.7(b) shall be deemed outstanding under
Section 7.7(b).
7.8 Prepayments, etc. of Indebtedness.
(a) Make an optional or voluntary prepayment, redemption or purchase or defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner the
Senior Notes, any unsecured Permitted Incremental Equivalent Debt, any unsecured
Permitted External Refinancing Debt, any Indebtedness permitted by Section
7.2(h) or any other unsecured Indebtedness or any Indebtedness that is
subordinated in right of payment or lien priority to the Obligations expressly
by its terms (other than Indebtedness among the Parent Borrower and its
Restricted Subsidiaries to the extent permitted by any applicable subordination
provisions) (collectively, the “Junior Financing”), except (i) any Permitted
Refinancing Indebtedness in respect thereof, (ii) the conversion or exchange of
any such Junior Financing to Capital Stock (other than Disqualified Capital
Stock) of the Parent Borrower from the substantially


        

--------------------------------------------------------------------------------

114
concurrent issuance of new shares of its common stock or other common equity
interests, (iii) any prepayment, redemption, purchase, defeasance or other
satisfaction of the Senior Notes or any Indebtedness permitted by Section 7.2(h)
with the proceeds of Permitted Incremental Equivalent Debt, Incremental Facility
or additional Indebtedness permitted by Section 7.2(h), so long as (x) the
Consolidated Secured Leverage Ratio as of the last day of the fiscal quarter of
the Parent Borrower most recently ended for which financial statements have been
delivered under Section 6.1, determined on a pro forma basis, is less than
3.25:1.00, (y) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a pro forma basis and (z) the Parent
Borrower is in compliance with the financial covenants set forth in Section 7.1,
determined as of the last day of the fiscal quarter of the Parent Borrower most
recently ended for which financial statements have been delivered pursuant to
Section 6.1 and on a pro forma basis, (iv) regularly scheduled interest and
principal payments as and when due in respect of any such Junior Financing,
other than payments in respect of any Junior Financing prohibited by any
applicable subordination provisions thereof, (v) prepayments, redemptions,
purchases, defeasances and other repayments in respect to Junior Financings in
an aggregate amount not to exceed the Available Amount; provided (x) no Default
or Event of Default shall exist immediately before or immediately after giving
effect thereto on a pro forma basis and (y) solely with respect to clause (v)
above, the Consolidated Total Leverage Ratio as of the last day of the fiscal
quarter of the Parent Borrower most recently ended for which financial
statements have been delivered under Section 6.1, determined on a pro forma
basis, is less than 4.50:1.00 and the Parent Borrower is in compliance with the
financial covenants set forth in Section 7.1, determined as of the last day of
the fiscal quarter of the Parent Borrower most recently ended for which
financial statements have been delivered pursuant to Section 6.1 and on a pro
forma basis, (vi) repayments by Foreign Restricted Subsidiaries of unsecured
revolving loans under local working capital facilities of such Foreign
Restricted Subsidiary; provided that such payment is not accompanied by a
permanent reduction of the related revolving commitment and (vii) additional
payments of or in respect of Junior Financing in an amount not to exceed
$12,500,000. For purposes of determining compliance with this Section 7.8, (A) a
payment need not be incurred solely by reference to one category described in
this Section 7.8, but is permitted to be made or existing in part under any
combination thereof and of any other available exemption and (B) in the event
that a payment (or any portion thereof) meets the criteria of one or more of the
categories of permitted payments (or any portion thereof) described in this
Section 7.8, the Parent Borrower, in its sole discretion, may divide or classify
any such payment (or any portion thereof) in any manner that complies with this
Section 7.8 and will be entitled to only include the amount and type of such
payment (or any portion thereof) in one or more (as relevant) of the above
clauses (or any portion thereof) and such payment (or any portion thereof) shall
be treated as having been made pursuant to only such clause or clauses (or any
portion thereof).
(b) Amend, modify or change any term or condition of any documentation governing
any Junior Financing in a manner that would permit a payment not otherwise
permitted by Section 7.8(a), would contravene any subordination or intercreditor
provisions then in effect or would otherwise be materially adverse to the
interest of the Lenders.
7.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent Borrower with a fair market value in excess of
$20,000,000, whether or not in the ordinary course of business, other than:
(a) transactions on fair and reasonable terms substantially as favorable to the
Parent Borrower or such Restricted Subsidiary as would be obtainable by the
Parent Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate;



        

--------------------------------------------------------------------------------

115
(b) payment of reasonable compensation (including reasonable bonus and other
reasonable incentive arrangements) to officers and employees;
(c) reasonable directors’ fees;
(d) Restricted Payments permitted pursuant to Section 7.6;
(e) reimbursement of employee travel and lodging costs and other business
expenses incurred in the ordinary course of business;
(f) Investments permitted by Sections 7.7(b), 7.7(c), 7.7(e), 7.7(f), 7.7(g),
7.7(j), 7.7(l) and 7.7(q);
(g) Indebtedness permitted by Sections 7.2(b), 7.2(e), 7.2(i) and 7.2(q);
(h) Dispositions permitted by Section 7.5(a) and Section 7.5(i); and
(i) Transactions between or among the Parent Borrower or any Restricted
Subsidiary or between or among Restricted Subsidiaries.
7.10 Change in Fiscal Year. Change its fiscal year without the prior consent of
the Administrative Agent (except to align the fiscal year of the Restricted
Subsidiaries with the fiscal year of the Parent Borrower).
7.11 Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (i)
the ability of the Parent Borrower or any Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations
or (ii) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Parent Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Parent Borrower or any other Restricted
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law, or by any Loan Document or any document evidencing
the Senior Notes (if any), any Permitted Incremental Equivalent Debt or any
Permitted External Refinancing Debt, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
permitted sale of a Restricted Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to restrictions and conditions imposed on any Foreign Restricted Subsidiary by
the terms of any Indebtedness of such Foreign Subsidiary permitted to exist or
be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted hereunder if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (E) clause (i) of the
foregoing shall not apply to customary provisions in leases and other contracts
(including joint venture agreements) restricting the assignment thereof, (F) the
foregoing shall not apply to restrictions and conditions in effect on the
Amendment and Restatement Effective Date and set forth on Schedule 7.11, (G) the
foregoing shall not apply to restrictions and conditions imposed on any
Subsidiary by the terms of any Indebtedness of such Subsidiary existing at the
time it became a Restricted Subsidiary, if such restriction or condition was not
created in connection with or in anticipation of the transaction or series of
transactions pursuant to which that Subsidiary became a Restricted Subsidiary,
(H) the foregoing shall not apply to restrictions and conditions relating to
property of Parent Borrower or any Restricted Subsidiary existing at the time
such property was acquired, so long as the restriction relates solely to the
property so acquired and was not created in connection with or in


        

--------------------------------------------------------------------------------

116
anticipation of the acquisition, (I) the foregoing shall not apply to
restrictions and conditions relating to the incurrence of any Indebtedness
permitted under Section 7.2, so long as the restrictions, taken as a whole, are
no less favorable to the Lenders in any material respect (as determined by the
Parent Borrower in good faith) than the restrictions of the same type contained
in this Agreement, (J) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to a Qualified Receivables
Transaction, and (K) the foregoing shall not apply to restrictions and
conditions relating to any refinancing of any Indebtedness incurred in
connection with any agreement referred to in clauses (G), (H), (I) and (J) so
long as the restrictions, taken as a whole, are no less favorable to the Lenders
in any material respect (as determined by the Parent Borrower in good faith)
than the restrictions of the same type contained in the agreement evidencing the
Indebtedness so refinanced.
7.12 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent
Borrower and its Restricted Subsidiaries on the Amendment and Restatement
Effective Date (or that would be conducted after giving effect to the
Transactions) or any business reasonably similar, ancillary, complementary,
related or incidental thereto or a reasonable extension, development or
expansion thereof.
7.13 Use of Proceeds. Use the proceeds of any Loans or Letters of Credit for any
purpose except as contemplated by Section 6.14. Any proceeds of Loans or Letters
of Credit used for the purposes contemplated by Section 6.14 shall not be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
7.14 Organization Documents. Amend, modify or change in any manner materially
adverse to the interests of the Lenders its Organization Documents.
7.15 Anti-Corruption Laws; Sanctions. Request any Loan or Letter of Credit, and
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers and employees shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws by the Borrower or
its Subsidiaries, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country or (C) in any other manner, in the case of (B) or (C), as
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time pursuant to this
Agreement or any such other Loan Document shall prove to have been inaccurate in
any material respect on or as of the date made or deemed made; or



        

--------------------------------------------------------------------------------

117
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to any
Borrower only), Section 6.1, Section 6.2, Section 6.7(a) or Section 7 of this
Agreement or Section 6 of the Amendment and Restatement Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
covenant or agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Parent Borrower from the Administrative Agent or the Required Lenders; or
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or (iv) there occurs
under any Swap Agreement an Early Termination Date (as defined in such Swap
Agreement) resulting from (A) any Event of Default (as so defined) under such
Swap Agreement as to which the Parent Borrower or any Restricted Subsidiary is
the Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which the Parent Borrower
or any Restricted Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Parent Borrower or such Restricted
Subsidiary as a result thereof is greater than $60,000,000; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $60,000,000 or more; or
(f) (i) any Borrower or Material Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution
(other than, for the avoidance of doubt, any liquidation or dissolution
permitted by Sections 7.4(b) or 7.4(c)), composition or other relief with
respect to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Borrower or Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Borrower or Material Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Borrower or Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Borrower or Material


        

--------------------------------------------------------------------------------

118
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or (vi) or any Borrower or
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or
(g) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan (other than with respect to a Withdrawal Liability) that, alone or together
with any other ERISA Events, has resulted or would reasonably be expected to
result in liability of a Group Member or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC that has had or could
reasonably be expected to result in a Material Adverse Effect; or (ii) a Group
Member or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability which could reasonably be expected to result in a Material Adverse
Effect; or (iii) a Foreign Plan Event shall have occurred which, alone or
together with any other Foreign Plan Events, could reasonably be expected to
result in a Material Adverse Effect; or
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not disputed coverage) of
$60,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; provided that the existence of the Danish Tax Assessment shall
not, in itself, constitute a Default or Event of Default under this Section
8(h); or
(i) other than in each case in compliance with the terms of the Loan Documents,
any of the Security Documents shall cease, for any reason, to be in full force
and effect in any material respect, or any Loan Party or any Affiliate of any
Loan Party shall so assert in writing, or any Lien created by any of the
Security Documents on any property with a fair market value (individually or in
the aggregate for all affected properties) of more than $35,000,000 shall cease
to be enforceable and of the same effect and priority purported to be created
thereby; or
(j) other than in each case in compliance with the terms of the Loan Documents,
(i) a material portion of the guarantee contained in Section 2 of the Guarantee
and Collateral Agreement shall cease, for any reason, to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert in
writing, (ii) after effectiveness of the Foreign Guarantee Agreement, a material
portion of the guarantee contained in Section 2 thereof shall cease, for any
reason, to be in full force and effect or any Foreign Loan Party or any
Affiliate of any Foreign Loan Party shall so assert in writing, or (iii) this
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert in writing; or
(k) the occurrence of a Change of Control; or
(l) the subordination provisions contained in any Indebtedness the aggregate
outstanding principal amount of which is $35,000,000 or more that is required by
the terms hereof to be subordinated to the Obligations shall cease, for any
reason, to be in full force and effect in any material respect or any Loan Party
or any Affiliate of any Loan Party shall so assert in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required


        

--------------------------------------------------------------------------------

119
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Parent Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Parent Borrower, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.
SECTION 9. THE ADMINISTRATIVE AGENT
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
partners, officers, directors, employees, agents, trustees, advisors,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a


        

--------------------------------------------------------------------------------

120
final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on


        

--------------------------------------------------------------------------------

121
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
its partners, officers, directors, employees, trustees, affiliates, agents,
advisors and controlling persons (each, an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), any amount required to be indemnified by the Parent Borrower
under Section 10.5. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
9.9 Successor Administrative Agent. (a)The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any Borrower shall have occurred and be continuing) be
subject to approval by the Parent Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become


        

--------------------------------------------------------------------------------

122
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.
(b) Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent
pursuant to this Section 9.9 shall also constitute its resignation as an Issuing
Lender and the Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of a
retiring Issuing Lender and Swingline Lender, (ii) a retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender or other existing
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.
9.10 Arrangers and Syndication Agents. Neither the Arrangers nor the Syndication
Agents shall have any duties or responsibilities hereunder in their respective
capacities as such.
9.11 Bilateral L/C Facilities, Swap Agreements and Cash Management Agreements.
No Lender or any Affiliate of a Lender that is party to any Bilateral L/C
Facility, Swap Agreement or any Cash Management Agreement permitted hereunder or
any Collateral by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
‎Section 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Bilateral L/C Facility, Swap
Agreements and Cash Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Bilateral L/C Facility,
Swap Agreement or such Cash Management Agreement, as the case may be.
SECTION 10. MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. Subject to Section
2.24(b), the Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
that any


        

--------------------------------------------------------------------------------

123
amendment or modification of the financial covenants in this agreement (or
defined terms used in the financial covenants in this Agreement) or waiver of
the application of Default Rate shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Revolving Commitment, or reduce any reimbursement obligation in
respect of any Letter of Credit, in each case without the written consent of
each Lender directly and adversely affected thereby; (ii) eliminate or reduce
the voting rights of any Lender under this Section 10.1 or reduce any percentage
specified in the definition of Required Lenders, without the written consent of
all Lenders; (iii) consent to the assignment or transfer by any Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral, release all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement or release all or substantially all of the Foreign Loan
Parties from their obligations under the Foreign Guarantee Agreement, in each
case without the written consent of each Lender directly and adversely affected
thereby; (iv) amend, modify or waive any provision of Section 2.18 or the
pro-rata sharing provisions of Section 10.7 without the written consent of each
Lender directly and adversely affected thereby; (v) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility; (vi)
amend, modify or waive any provision of Section 6.5 of the Guarantee and
Collateral Agreement with respect to the order in which the proceeds of
Collateral or of the guarantee set forth in Section 2 thereof are applied or the
pro rata sharing provisions set forth therein without the written consent of
each Lender directly and adversely affected thereby; (vii) amend, modify or
waive any provision of Section 6.5 of the Foreign Guarantee Agreement with
respect to the order in which the proceeds of the guarantee set forth in Section
2 thereof or the pro rata sharing provisions set forth therein without the
written consent of each Lender directly and adversely affected thereby; (viii)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that affects the Administrative Agent without the written consent
of the Administrative Agent; (ix) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender; (x)
amend, modify or waive any provision of Section 3 without the written consent of
the Issuing Lenders; or (xi) amend, modify or waive any provision of this
Section 10.1 without the consent of all Lenders. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
Furthermore, notwithstanding anything in this Agreement (including, without
limitation, this Section 10.1) or any other Loan Document to the contrary, (i)
this Agreement and the other Loan Documents may be amended to effect an
incremental facility, extension facility or refinancing facility pursuant to
Section 2.25, 2.28 or 2.29 (and the Administrative Agent and the Borrowers may
effect such amendments to this Agreement and the other Loan Documents without
the consent of any other party as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Parent Borrower, to
effect the terms of any such incremental facility or refinancing facility), (ii)
this Agreement and the other Loan Documents may be amended to effect any Foreign
Currency and/or L/C Foreign Currency with the consent of the parties set forth
in the definitions of such terms, without the consent of any other party, as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Parent Borrower, to effect the terms of any such Foreign Currency
and/or L/C Foreign Currency, (ii) guarantees, collateral documents and related
documents executed by the Loan Parties in connection with this Agreement may be
in a form reasonably determined by the Administrative Agent


        

--------------------------------------------------------------------------------

124
and may be, together with any other Loan Document, entered into, amended,
supplemented or waived, without the consent of any other person, by the
applicable Loan Party or Loan Parties and the Administrative Agent in its sole
discretion, to (A) effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, (B) as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable Requirements of Law, or (C) to cure ambiguities,
omissions, mistakes or defects or to cause such guarantee, collateral document
or other document to be consistent with this Agreement and the other Loan
Documents and (iii) the Administrative Agent and the Parent Borrower may amend,
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document; provided, that the Administrative Agent shall post such amendment,
modification or supplement to the Lenders (which may be provided through an
approved electronic communications system) reasonably promptly after the
effectiveness thereof.
10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
email), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice or
email, when received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:


        

--------------------------------------------------------------------------------

125

Parent Borrower:Tempur Sealy International, Inc.


1000 Tempur Way


Lexington, Kentucky 40511


Attention: James Schockett, Vice President & Treasurer


Telecopy: (859) 687-6922


Telephone: (859) 455-2026


Email: james.schockett@tempursealy.comwith a copy (which shall not constitute
notice) to:Cleary Gottlieb Steen & Hamilton LLP


One Liberty Plaza
New York, NY 10006


Attention: Amy R. Shapiro


Telephone: 212.225.2076
Email: ashapiro@cgsh.comAdditional Borrowers:C/O Tempur Sealy International,
Inc.


1000 Tempur Way


Lexington, Kentucky 40511


Attention: James Schockett, Vice President & Treasurer


Telecopy: (859) 687-6922


Telephone: (859) 455-2026


Email: james.schockett@tempursealy.comwith a copy (which shall not constitute
notice) to:Cleary Gottlieb Steen & Hamilton LLP


One Liberty Plaza
New York, NY 10006


Attention: Amy R. Shapiro


Telephone: 212.225.2076
Email: ashapiro@cgsh.com




Administrative Agent (and
with respect to any
notices to JPMorgan
Chase Bank, N.A., as
Issuing Lender):JPMorgan Chase Bank, N.A.
10 South Dearborn Street LS2
Chicago, Illinois 60603


Telecopy: (844) 490-5663


Email: jpm.agency.cri@jpmorgan.com










        

--------------------------------------------------------------------------------

126
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent Borrower (on
behalf of itself and the other Borrowers) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse each of the Administrative Agent and the Arrangers for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees, actual disbursements
and out-of-pocket expenses of one counsel to the Administrative Agent and the
Arrangers and, if necessary, one firm of local counsel in each appropriate
jurisdiction and other counsel retained with the Parent Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Amendment and Restatement Effective Date (in
the case of amounts to be paid on the Amendment and Restatement Effective Date)
and from time to time thereafter on a quarterly basis or such other periodic
basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender, the Issuing Lender, the Swingline Lender and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees, actual disbursements
and out-of-pocket expenses of one counsel to the Lenders and the Administrative
Agent, if necessary, one firm of local counsel in each appropriate jurisdiction
(and to the extent that the Administrative Agent or any Lender reasonably
determines that separate counsel is necessary to avoid a conflict of interest,
one additional outside counsel) and other counsel retained with the Parent
Borrower’s consent (not to be unreasonably withheld or delayed) (provided that
in the case of an actual (or perceived, if set forth in a writing by the
affected party to the Parent Borrower) conflict of interest, where the affected
party informs the Parent Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected party), (c) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lender


        

--------------------------------------------------------------------------------

127
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from the Parent
Borrower’s delay in paying, stamp, excise and other similar Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) to pay or reimburse each Issuing Lender for all of
its reasonable and invoiced losses, costs or expenses sustained in connection
with any conversion of Obligations, fees, payments or any other amounts payable
to the Issuing Lender from any currency other than Dollars to its Dollar
Equivalent; provided that such conversion shall have resulted from the Parent
Borrower’s failure to comply with its obligations hereunder and (e) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lender and
the Administrative Agent, their respective affiliates, and the respective
partners, officers, directors, employees, agents, trustees, advisors and
controlling persons of each of the foregoing (each, an “Indemnitee”) harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any actual or prospective claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by any Borrower, the equity
holders, affiliates or creditors of the Parent Borrower or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under or related to, any
Environmental Law or Materials of Environmental Concern applicable to the
operations of any Group Member, the Business or any of the Properties and the
reasonable and documented fees, actual disbursements and out-of-pocket expenses
of one firm of counsel for all Indemnitees and one environmental consultant and,
if necessary, one firm of regulatory counsel and one firm of local counsel in
each appropriate jurisdiction for all Indemnitees (provided that in the case of
a conflict of interest, where the Indemnitee informs the Parent Borrower of such
conflict and thereafter retains its own counsel, the reasonable and invoiced
costs and expenses of another firm of counsel for such affected Indemnitee), in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (e),
collectively, the “Indemnified Liabilities”), provided, that the Parent Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (x) the gross negligence or willful misconduct of such Indemnitee or, (y) a
material breach of the funding obligation of, such Indemnitee, provided,
further, that this Section 10.5 shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim, and
provided further that this Section 10.5(e) shall not require the reimbursement
of costs, expenses and disbursements of any Indemnitee incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents (it
being understood that any reimbursement in connection with such costs, expenses
and disbursements shall be governed by Section 10.5(a)). Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. No Indemnitee shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from (x) the gross negligence or willful misconduct or bad faith of such
Indemnitee, or (y) a material breach of the funding obligation


        

--------------------------------------------------------------------------------

128
of, such Indemnitee. No Indemnitee shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct, actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
decision of a court of competent jurisdiction. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Parent Borrower pursuant to this Section
10.5 shall be submitted at the address of the Parent Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.
10.6 Successors and Assigns; Participations and Assignments. (a)The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) other than as contemplated by Section 2.19(h), no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of, a natural person, the Parent
Borrower or any Affiliate of the Parent Borrower, all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and provided, further, that the Parent Borrower
shall be deemed to have consented to any such assignment unless the Parent
Borrower shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of any
Commitments or any Loan to a Lender, an affiliate of a Lender or an Approved
Fund; and
(C) each Issuing Lender and Swingline Lender; provided that no consent of an
Issuing Lender or a Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with


        

--------------------------------------------------------------------------------

129
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Parent Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Parent Borrower shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5 with respect to the facts and circumstances occurring prior
to the effective date of the assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
any Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


        

--------------------------------------------------------------------------------

130
(v.)Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) Any Lender may, without the consent of the Parent Borrower, the Issuing
Lenders, the Swingline Lender or the Administrative Agent, sell participations
to one or more banks or other entities (a “Participant”) other than a natural
person, a holding company, investment vehicle or trust for, or owned and
operated by or for the primary benefit of a natural person, the Parent Borrower
or any Affiliate of the Parent Borrower in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Parent Borrower, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly affects such Participant. Each Lender that sells
a participation agrees, at the Parent Borrower’s request and expense, to use
reasonable efforts to cooperate with the Parent Borrower to effectuate the
provisions of Section 2.23 with respect to any Participant. The Parent Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 (subject to the requirements and limitations therein, including
the requirements under Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.19 and 2.20 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Amendment and Restatement Effective Date that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the Borrowers (upon
request) or otherwise to the extent that such disclosure is


        

--------------------------------------------------------------------------------

131
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Parent Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes.
10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it by a U.S. Loan Party (other than in connection with an assignment
made pursuant to Section 10.6), or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender by such
U.S. Loan Party, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender by such U.S. Loan Party, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, with the prior written consent of the Administrative Agent, upon any
Obligations becoming due and payable by Parent Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Parent Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees


        

--------------------------------------------------------------------------------

132
promptly to notify the Parent Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.
10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12 Submission To Jurisdiction; Waivers. (a) Each Borrower hereby irrevocably
and unconditionally:
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof; provided, that nothing contained
herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;



        

--------------------------------------------------------------------------------

133
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.
(b) Without limiting Section 10.12(a), each Loan Party hereby irrevocably
designates, appoints, authorizes and empowers the Parent Borrower, with offices
currently located at 1000 Tempur Way, Lexington, Kentucky 40511, United States
(the “Process Agent”), as its agent to receive on behalf of itself and its
property, service of copies of the summons and complaint and any other process
which may be served in any suit, action or proceeding brought in the United
States District Court for the Southern District of New York or the courts of the
State of New York in the Borough of Manhattan, and any appellate court thereof.
Such service may be made by delivering a copy of such process to such Loan Party
in care of the Process Agent at its address specified above, with a copy
delivered to such Loan Party in accordance with Section 10.2, and each Loan
Party hereby authorizes and directs the Process Agent to accept such service on
its behalf. The appointment of the Process Agent shall be irrevocable until the
appointment of a successor Process Agent. Each Loan Party further agrees to
promptly appoint a successor Process Agent in the United States (which shall
accept such appointment in form and substance satisfactory to the Administrative
Agent) prior to the termination for any reason of the appointment of the initial
Process Agent. Nothing contained herein shall affect the right of any party
hereto to serve process in any manner permitted by law, or limit any right that
any party hereto may have to bring proceedings against any other party hereto in
the courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction. So long as the Parent
Borrower is the agent of the Loan Parties for services of process, the Parent
Borrower must maintain a place of business in the United States for service of
process and shall promptly notify the Administrative Agent of any change in the
address of such location.
(c) To the extent any Additional Borrower has or hereafter may acquire any
immunity from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its assets
or property, such Additional Borrower, to the extent permitted by law, hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Loan Documents.
10.13 Acknowledgements. Each Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have


        

--------------------------------------------------------------------------------

134
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among the Loan Parties and the Credit
Parties.
10.14 Releases of Guarantees and Liens. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Guarantor shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary
(other than as a result of a Guarantor becoming a non-Wholly Owned Subsidiary);
provided that, if so required by this Agreement, the Required Lenders (or if
applicable, the Lenders) shall have consented to such transaction and the terms
of such consent shall not have provided otherwise. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Parent Borrower (1) having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction permitted by any Loan Document (other
than as a result of a Guarantor becoming a non-Wholly Owned Subsidiary) or that
has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below; provided, that if requested, the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Parent Borrower containing such certifications as the Administrative
Agent shall reasonably request or (2) acknowledging the subordination of any
Liens in favor of the Administrative Agent under any Loan Document to Liens that
are expressly permitted by Section 7.3 to be senior to the liens in favor of the
Administrative Agent.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Parent
Borrower having the effect of releasing any guarantee obligations with respect
to any Subsidiary Guarantor that has become an Excluded Subsidiary; provided
that if such Subsidiary Guarantor is an Additional Borrower, then prior to or
simultaneously with the release of the guarantee obligations of such Subsidiary,
such Subsidiary’s status as a “Additional Borrower” shall be terminated in
accordance with Section 10.21(b).
(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Bilateral L/C Facilities, Specified Swap Agreements, Specified Cash
Management Agreements and/or contingent indemnification obligations) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (the date of the occurrence of the foregoing, the
“Termination Date”), the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of


        

--------------------------------------------------------------------------------

135
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
10.15 Judgment Currency.
(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent, the respective Lender or
Issuing Lender of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.15, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with confidentiality obligations at least as restrictive as those contained in
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, officers, agents, independent
auditors, rating agencies, attorneys, accountants, insurers, risk protection
providers and other professional advisors or those of any of its affiliates, in
each case, who are instructed to comply with the confidentiality provisions
herein, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been (i) publicly disclosed, (ii) received by the Administrative Agent
or any Lender from a third party that is not, to the knowledge of the
Administrative Agent or such Lender, subject to contractual or fiduciary
confidentiality obligations owing to any Loan Party with respect to such
information or (iii) independently developed by the Administrative Agent or any
Lender, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment


        

--------------------------------------------------------------------------------

136
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or any suit, action or proceeding relating to any Loan Document, (j) if
agreed in writing by the Parent Borrower in its sole discretion, to any other
Person, (k) to establish a “due diligence” defense, (l) pursuant to customary
disclosure about the terms of the financing contemplated hereby in the ordinary
course of business to market data collectors and similar service providers to
the loan industry for league table purposes or (m) to its permitted pledgees and
secured parties (including the Federal Reserve Bank of New York or any other
central bank).
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Parent
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
10.17 [Reserved].
10.18 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
10.19 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:



        

--------------------------------------------------------------------------------

137
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.21 Additional Borrowers. (a) The Parent Borrower may at any time, with the
prior consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), add as a party to this Agreement any Wholly Owned
Subsidiary to be an Additional Borrower. Upon satisfaction of the conditions
specified in Section 5.3, such Subsidiary shall for all purposes be a party
hereto as an Additional Borrower as fully as if it had executed and delivered
this Agreement, and the Borrowers shall be jointly and severally liable for the
Obligations (limited to, with respect to any Borrower that is a Foreign
Subsidiary, the Obligations of Foreign Loan Parties). The Administrative Agent
shall notify the Revolving Lenders at least five Business Days prior to granting
such consent and, if any Revolving Lender notifies the Administrative Agent
within five Business Days that it is not permitted by applicable Requirements of
Law or any of its organizational policies to make Revolving Loans to, or
participate in Letters of Credit or Swingline Loans for the account of, the
relevant Subsidiary, shall withhold such consent (which shall not be deemed to
have been unreasonably withheld) or shall give such consent only upon effecting
changes to the provisions of this Agreement as are contemplated by paragraph (c)
of this Section 10.21 that will assure that such Revolving Lender is not
required to make Revolving Loans to, or participate in Letters of Credit or
Swingline Loans for the account of, such Subsidiary.
(b) So long as the principal of and interest on any Loans made to any Additional
Borrower under this Agreement shall have been paid in full and all other
obligations of such Additional Borrower under this Agreement (other than
contingent indemnification obligations) shall have been fully performed, the
Parent Borrower may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as an “Additional Borrower”.
(c) In order to accommodate (i) the addition of a Subsidiary as an Additional
Borrower or (ii) extensions of credit to an Additional Borrower, in each case,
where one or more Revolving Lenders are legally able and willing to lend
Revolving Loans to, and participate in Letters of Credit issued for the account
of, such Subsidiary, but other Revolving Lenders are not so able and willing,
the Administrative Agent shall be permitted, with the consent of the Parent
Borrower and the Required Lenders, to effect such changes to the provisions of
this Agreement as it reasonably believes are appropriate in order for such
provisions to operate in a customary and usual manner for “multiple-currency”
syndicated lending agreements to a corporation and certain of its foreign
subsidiaries, all with the intention of providing provisions for the Revolving
Lenders who are so able and willing to extend credit to such Subsidiaries and
for the other Revolving Lenders not to be required to do so. Prior to effecting
any such changes, the Administrative Agent shall give all Revolving Lenders at
least five Business Days’ notice thereof and an opportunity to comment thereon.
10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other


        

--------------------------------------------------------------------------------

138
agreement or instrument that is a QFC (such support “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States).
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
10.23 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer


        

--------------------------------------------------------------------------------

139
and perform the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


[Signature Pages Follow.]








        

--------------------------------------------------------------------------------

EXECUTION VERSION
Annex B
Amended Guarantee and Collateral Agreement
[See attached.]








--------------------------------------------------------------------------------

EXECUTION VERSION



AMENDED GUARANTEE AND COLLATERAL AGREEMENT
made by
TEMPUR SEALY INTERNATIONAL, INC.
and certain of its Subsidiaries
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of April 6, 2016
as amended as of October 16, 2019










--------------------------------------------------------------------------------

EXECUTION VERSION
TABLE OF CONTENTS
Page
Section 1 DEFINED TERMS
3
1.1 Definitions
3
1.2 Other Definitional Provisions
7
Section 2 GUARANTEE
7
2.1 Guarantee
7
2.2 Right of Contribution
8
2.3 No Subrogation
8
2.4 Amendments, etc with Respect to the Obligations
8
2.5 Guarantee Absolute and Unconditional
8
2.6 Reinstatement
9
2.7 Payments
9
2.8 Keepwell
10
2.9 Stay of Acceleration
10
2.10 Continuing Guarantee
10
Section 3 GRANT OF SECURITY INTEREST
10
Section 4 REPRESENTATIONS AND WARRANTIES
11
4.1 Title; No Other Liens
11
4.2 Security Interest/Priority
12
4.3 Jurisdiction of Organization; Chief Executive Office
12
4.4 Inventory and Equipment
12
4.5 Investment Property
12
4.6 No Other Interests
13
4.7 Intellectual Property
13
4.8 Commercial Tort Claims
13
4.9 Accounts
13
Section 5 COVENANTS
13
5.1 Delivery of Instruments, Certificated Securities and Chattel Paper
14
5.2 Certification of Limited Liability Company and Partnership Interests
14
5.3 Collateral held by Warehouseman, Bailee, Agent, etc
14
5.4 Maintenance of Perfected Security Interest; Further Documentation
14
5.5 Changes in Name, etc
15
5.6 Investment Property
15
5.7 Intellectual Property
16
5.8 Commercial Tort Claims
17
5.9 [Reserved]
17
5.10 Authorization
17




--------------------------------------------------------------------------------



Section 6 REMEDIAL PROVISIONS
17
6.1 Certain Matters Relating to Receivables
17
6.2 Communications with Obligors; Grantors Remain Liable
18
6.3 Pledged Stock
18
6.4 Proceeds to be Turned Over to Administrative Agent
19
6.5 Application of Proceeds
19
6.6 Code and Other Remedies
20
6.7 Registration Rights
20
6.8 Subordination
21
6.9 Deficiency
21
6.10 Access
21
Section 7 THE ADMINISTRATIVE AGENT
22
7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc
22
7.2 Duty of Administrative Agent
23
7.3 Execution of Financing Statements
24
7.4 Authority of Administrative Agent
24
7.5 Exercise of Rights by Required Lenders
24
Section 8 MISCELLANEOUS
24
8.1 Amendments in Writing
24
8.2 Notices
24
8.3 No Waiver by Course of Conduct; Cumulative Remedies
24
8.4 Enforcement Expenses; Indemnification
25
8.5 Successors and Assigns
25
8.6 Set-Off
25
8.7 Counterparts
25
8.8 Severability
25
8.9 Section Headings
26
8.10 Integration
26
8.11 GOVERNING LAW
26
8.12 Submission To Jurisdiction; Waivers
26
8.13 Acknowledgements
26
8.14 Additional Grantors and Guarantors
27
8.15 Releases
27
8.16 WAIVER OF JURY TRIAL
27
8.17 Amendment
27














2

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1 Notice Addresses
Schedule 2 Investment Property
Schedule 3 Commercial Tort Claims
Schedule 4 Jurisdictions of Organization and Chief Executive Offices
Schedule 5 Inventory and Equipment Locations
Schedule 6 Intellectual Property


3

--------------------------------------------------------------------------------

EXECUTION VERSION
AMENDED GUARANTEE AND COLLATERAL AGREEMENT
AMENDED GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 16, 2019, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as a Grantor and/or Guarantor, as provided herein), in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Amended and Restated
Credit Agreement, dated as of October 16, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Tempur
Sealy International, Inc. (the “Parent Borrower” and, together with any
Additional Borrower from time to time party to the Credit Agreement, as defined
therein, the “Borrowers”), the Lenders and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Parent Borrower, the other Grantors, the Lenders and the
Administrative Agent have agreed to amend that certain Guarantee and Collateral
Agreement, dated as of April 6, 2016, by and between the Parent Borrower, the
grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Guarantee and Collateral Agreement”);
WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Parent Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, that the Existing Guarantee and
Collateral Agreement is amended and as follows:
SECTION 1. DEFINED TERMS



--------------------------------------------------------------------------------

5
1. 1Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Document,
Equipment, Financial Asset, Fixture, General Intangible, Instrument, Inventory,
Letter-of-Credit Right, Security, Security Entitlement, Supporting Obligation
and Uncertificated Security.
(b) The following terms shall have the following meanings:
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Additional Grantor”: as defined in Section 8.14.
“Assumption Agreement”: an Assumption Agreement , substantially in the form of
Annex I, signed and delivered to the Administrative Agent for the purpose of
adding an Additional Grantor as a Grantor and Guarantor hereunder.
“Collateral”: as defined in ‎Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Excluded Capital Stock”: (i) any Capital Stock (other than Capital Stock of a
Wholly Owned Subsidiary), if the granting of a security interest in such Capital
Stock is prohibited by the applicable organizational, joint venture,
shareholder, stock purchase or similar agreements (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or any other applicable law or principles of equity),
(ii) any “margin stock” within the meaning of such term under Regulation U as
now and from time to time hereafter in effect, (iii) any Capital Stock
constituting more than 65% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary and (iv) any Capital Stock of any Receivables
Entity to the extent required by, or not reasonably practical to provide given,
the terms of the applicable Qualified Receivables Transaction.
“Excluded Collateral”: (i) any real property other than any Mortgaged Property,
(ii) (A) any property that is subject to a Lien securing purchase money, capital
leases or sale/leaseback Indebtedness permitted under the Credit Agreement
pursuant to documents that prohibit such Grantor



--------------------------------------------------------------------------------

6
from granting any other Liens in such property or (B) any permit, lease,
license, contract or instrument now or hereafter in effect of a Loan Party if
the grant of a security interest in such permit, lease, license, contract or
instrument in the manner contemplated by this Agreement, under the terms thereof
and under applicable law, is prohibited and would result in the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise materially and adversely alter such Loan Party’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both), in each case, after giving effect to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code of the
United States) or principles of equity; provided in each case that any such
limitation on the security interests granted hereunder shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable law (including Debtor Relief Laws) or principles
of equity, (iii) any Excluded Capital Stock, (iv) any “intent to use” Trademark
applications for which a “Statement of Use” or “Amendment to Allege Use” has not
been filed (but only until such statement is filed), (v) [reserved], (vi) (A)
solely with respect to the Obligations or Guarantee Obligations of any U.S.
Person (including any Guarantee Obligations with respect thereto), any property
or assets of any Foreign Subsidiary (including any Capital Stock owned by a
Foreign Subsidiary) and (B) any property or assets of any Captive Insurance
Subsidiary or Capital Stock thereof, (vii) motor vehicles and other assets
subject to certificates of title and (viii) any property that the Administrative
Agent reasonably determines in consultation with the Parent Borrower that the
cost of obtaining a security interest in such property is excessive in relation
to the value afforded thereby.
“Existing Guarantee and Collateral Agreement”: as defined in the recitals to
this Agreement.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any (i)
Disregarded Entity the assets of which include stock in any Foreign Subsidiary,
(ii) Foreign Holding Company and (iii) Foreign Subsidiary.
“Grantor”: each U.S. Loan Party, including, for the avoidance of doubt, any
Additional Grantor.
“Guarantors”: the collective reference to each Grantor.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, (i) the Copyrights and the Copyright Licenses, (ii) the Patents and
the Patent Licenses, (iii) the Trademarks and the Trademark Licenses, (iv)
technology, trade secrets, proprietary information, know-how and processes and
(v) all rights to sue at law or in equity for any past, present and future
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Parent Borrower or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
Foreign Subsidiary Voting Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.




--------------------------------------------------------------------------------

7
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, and (iii)
all rights to obtain any reissues or extensions of the foregoing.
“Patent License”: all agreements, whether written or oral, naming any Grantor as
licensor or licensee and providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 6.
“Pledged Collateral”: the Pledged Notes and the Pledged Stock.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business and
Excluded Collateral).
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall any Excluded Capital Stock be pledged hereunder. For the
avoidance of doubt, no Capital Stock of any Subsidiary that is owned directly or
indirectly by a CFC shall be required to be pledged hereunder (unless such CFC
shall have elected to become a Subsidiary Guarantor pursuant to the proviso of
the definition thereof).
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable), becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Secured Agreement”: with respect to any Obligation, the collective reference to
each instrument, agreement or other document that sets forth obligations of any
Borrower, obligations of a guarantor and/or rights of the holder with respect to
such Obligation.
“Secured Parties”: the collective reference to the Administrative Agent, the
Swingline Lender, the Issuing Lenders, the Lenders and any affiliate of the
Administrative Agent or any Lender to which Obligations are owed.




--------------------------------------------------------------------------------

8
“Securities Act”: the Securities Act of 1933, as amended.
“Short-Form Intellectual Property Security Agreements”: short-form security
agreements, suitable for filing with the United States Patent and Trademark
Office or the United States Copyright Office (as applicable), with respect to
any Trademarks, Patents and Copyrights owned by any Grantor and any exclusive
Copyright Licenses in respect of registered United States Copyrights of any
Grantor, in each case, that constitute Collateral and are registered, issued or
applied-for in the United States.
“Trademarks”: (i) all trademarks, trade names, domain names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.
“Trademark License”: any agreement, whether written or oral, naming any Grantor
as licensor or licensee and providing for the grant by or to any Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 6.
“Transaction Liens” the Liens granted by the Grantors under the Security
Documents.
“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York unless application of the choice of law provisions of the New York
Uniform Commercial Code would require application of the laws of another
jurisdiction.
1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor).
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under



--------------------------------------------------------------------------------

9
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).
(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this ‎Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.
(d) The guarantee contained in this ‎Section 2 shall remain in full force and
effect until the Termination Date.
(e) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from any Borrower, any of the other Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Termination Date.
2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section ‎2.3. The provisions of
this Section ‎2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.
2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from any Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
2.4 Amendments, etc with Respect to the Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Obligations made by any Secured Party may
be rescinded by such Secured Party and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any



--------------------------------------------------------------------------------

10
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this ‎Section 2 or any property subject thereto.
2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by any Secured Party upon the guarantee
contained in this ‎Section 2 or acceptance of the guarantee contained in this
‎Section 2. The Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this ‎Section 2, and all
dealings between any Borrower and any of the other Guarantors, on the one hand,
and any Secured Party, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this ‎Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the other Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that the guarantee contained in this ‎Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to any extension, renewal, settlement, compromise, waiver
or release in respect of any obligation of any Borrower, any other Guarantor or
any other Person under any Secured Agreement, by operation of law or otherwise,
any modification or amendment of or supplement to any Secured Agreement, any
change in the corporate existence, structure or ownership of any Borrower, any
other Guarantor or any other Person or any of their respective subsidiaries, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Borrower, any other Guarantor or any other Person or any of their assets or
any resulting release or discharge of any obligation of any Borrower, any other
Guarantor or any other Person under any Secured Agreement, the existence of any
defense, claim, set off or other right that such Guarantor may have at any time
against any Borrower, any other Guarantor, any Secured Party or any other
Person, whether in connection with the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim, the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, or any other circumstance whatsoever (with or without notice to or
knowledge of such Borrower or such other Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of such Borrower or
other Guarantor for the Obligations, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or



--------------------------------------------------------------------------------

11
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
2.6 Reinstatement. The guarantee contained in this ‎Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any other
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.
2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the Termination Date. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
2.9 Stay of Acceleration. If acceleration of the time for payment of any
Obligation by any Borrower or any other Guarantor is stayed by reason of the
insolvency or receivership of such Borrower or such other Guarantor or
otherwise, all Obligations otherwise subject to acceleration under the terms of
any Secured Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.
2.10 Continuing Guarantee. Each Guarantee is a continuing guarantee, shall be
binding on the relevant Guarantor and its successors and assigns, and shall be
enforceable by the Administrative Agent or the Secured Parties. If all or part
of any Secured Party’s interest in any Obligation is assigned or otherwise
transferred in accordance with the terms of the Credit Agreement, the
transferor’s rights under each Guarantee, to the extent applicable to the
obligation so transferred, shall automatically be transferred with such
obligation.
SECTION 3. GRANT OF SECURITY INTEREST
Each Grantor hereby (x) ratifies and affirms the grant of security interests
made pursuant to the Existing Guarantee and Collateral Agreement and (y) assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or



--------------------------------------------------------------------------------

12
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:
(a)all Accounts;
(b)all Chattel Paper;
(c)those Commercial Tort Claims identified on Schedule 3 attached hereto (as
supplemented from time to time in accordance with Section 5.8);
(d)all cash and Deposit Accounts;
(e)all Documents;
(f)all Equipment;
(g)all Fixtures;
(h)all General Intangibles;
(i)all Instruments;
(j)all Intellectual Property;
(k)all Inventory;
(l)all Investment Property;
(m)all Letter-of-Credit Rights;
(n)all Securities Accounts;
(o)such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in the possession of the
Administrative Agent;
(p)all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);
(q)all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) pertaining to the
Collateral; and
(r)to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Collateral and



--------------------------------------------------------------------------------

13
the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Collateral.
Notwithstanding anything to the contrary in this Agreement, the Credit Agreement
or the other Loan Documents:
(i) no Grantor shall be required to enter into any deposit account control
agreement or securities account control agreement with respect to any cash,
Deposit Account or Securities Account (other than the Collateral Account), and
the Administrative Agent is authorized to terminate, as of the Amendment and
Restatement Effective Date, any such control agreements entered into by the
Administrative Agent with any Grantor prior to the Amendment and Restatement
Effective Date in connection with the Existing Guarantee and Collateral
Agreement or the Existing Credit Agreement;
(ii) the Administrative Agent is authorized to terminate, as of the Amendment
and Restatement Effective Date, any mortgages or deeds of trust with respect to
any real property other than the Mortgaged Properties entered into by the
Administrative Agent with any Grantor prior to the Amendment and Restatement
Effective Date in connection with the Existing Guarantee and Collateral
Agreement or the Existing Credit Agreement; and
(iii) with respect to any U.S. Loan Party, no actions in any jurisdiction
outside the United States shall be required in order to create or perfect any
security interest in respect of any assets of such U.S. Loan Party, located
outside of the United States (including any Intellectual Property registered or
applied for in any jurisdiction outside the United States) and no foreign law
security or pledge agreements, foreign law mortgages or deeds or foreign
Intellectual Property filings or searches shall be required outside of the
United States with respect to such U.S. Loan Party.
SECTION 4. REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants that:
4.1 Title; No Other Liens. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.
Except for the security interest granted to the Administrative Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement and the other
Liens permitted to exist on the Collateral by the Credit Agreement, such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement. For the avoidance of doubt, it is understood and agreed
that any Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by a Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
4.2 Security Interest/Priority. (a) This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, with respect to Collateral other
than Deposit Accounts, upon the filing of (i) UCC financing statements in the
appropriate filing offices in the jurisdiction of organization of the applicable
Grantor set



--------------------------------------------------------------------------------

14
forth on Schedule 1(a) of the Perfection Certificate and (ii) Short-Form
Intellectual Property Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, shall
constitute a valid perfected security interest in such Collateral, to the extent
such security interest can be perfected by (i) filing under the UCC or (ii)
filing with the United States Patent and Trademark Office or United States
Copyright Office, in each case free and clear of all Liens except for Permitted
Liens.
(b) This Agreement creates a valid security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, in the Pledged
Collateral of such Grantor. The delivery to the Administrative Agent of
certificates evidencing the Pledged Collateral, together with duly executed
stock powers in respect thereof, will perfect and establish the first priority
of the Administrative Agent’s security interest in any certificated Pledged
Collateral that constitutes a Security (subject to Liens arising by operation of
law). The filing of appropriate UCC financing statements in the appropriate
filing offices in the jurisdiction of organization of the applicable Grantor set
forth on Schedule 1(a) of the Perfection Certificate or obtaining “control” over
such interests in accordance with the provisions of Section 8-106 of the UCC
will perfect the Administrative Agent’s security interest in any uncertificated
Pledged Collateral that constitutes a Security. The filing of appropriate UCC
financing statements in the appropriate filing offices in the jurisdiction of
organization of the applicable Grantor will perfect the Administrative Agent’s
security interest in any Pledged Collateral that does not constitute a Security.
4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the locations of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and good standing certificate as of a date which is recent
to the date hereof.
4.4 Inventory and Equipment. As of the date hereof, the location in the United
States of all tangible Collateral consisting of Inventory and Equipment with a
fair market value in excess of $5,000,000 (other than Collateral in transit)
owned by each Grantor is as shown on Schedule 5 hereto (as such Schedule 5 may
be updated from time to time by written notice to the Administrative Agent).
4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, constitutes 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and (except in the case of limited liability companies and
limited partnerships) nonassessable. There exists no “adverse claim” within the
meaning of Section 8-102 of the UCC with respect to the Pledged Stock of such
Grantor.
(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.




--------------------------------------------------------------------------------

15
(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens, except for the security interest created by this Agreement or
as otherwise permitted by the Credit Agreement.
4.6 No Other Interests. Other than as set forth on Schedule 2, as of the
Amendment and Restatement Effective Date, no Grantor owns any material Capital
Stock or promissory notes required to be pledged hereunder.
4.7 Intellectual Property. Schedule 6 lists all Intellectual Property owned by
such Grantor in its own name and registered with the United States Patent and
Trademark Office or the United States Copyright Office on the date hereof.
4.8 Commercial Tort Claims.
(a) On the date hereof, no Grantor has rights in any Commercial Tort Claim
(other than any Commercial Tort Claim for which a complaint has not yet been
filed in a court of competent jurisdiction) in an amount reasonably to be
expected to exceed $2,500,000.
(b) With respect to any Commercial Tort Claims referred to in Section 5.8
hereto, following compliance with the requirements of such Section 5.8, and upon
the filing of a financing statement covering such Commercial Tort Claim referred
to in Section 5.8 hereof against such Grantor (including any financing
statements covering “all assets”) in the jurisdiction of organization of such
Grantor, the security interest granted in such Commercial Tort Claim will
constitute a valid perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase
such Collateral from Grantor, which security interest shall be prior to all
other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.
4.9 Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are in all material respects what they purport to be and (ii)
each Account arises out of (A) a bona fide sale of goods sold and delivered by
such Grantor (or is in the process of being delivered) or (B) services
theretofore actually rendered by such Grantor to the account debtor named
therein.
SECTION 5. COVENANTS
Each Grantor covenants and agrees that:
5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. (a) If
any amount payable in excess of $2,500,000 under or in connection with any of
the Collateral shall be or become evidenced by any Instrument, Certificated
Security or Chattel Paper, such Instrument, Certificated Security or Chattel
Paper shall be delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent concurrently with the delivery of the
Compliance Certificate in respect of the relevant fiscal quarter as required by
Section 6.2(b) of the Credit Agreement, to be held as Collateral pursuant to
this Agreement.
(b) To the extent not already delivered prior to the Amendment and Restatement
Effective Date or, in the case of any Grantor that becomes a party hereto after
the Amendment and Restatement Effective Date, the date on which it signs and
delivers its Assumption Agreement, such Grantor will deliver to the
Administrative Agent as Collateral hereunder all certificates and instruments



--------------------------------------------------------------------------------

16
representing Pledged Collateral then owned by such Grantor that are not Excluded
Collateral. Thereafter, whenever such Grantor acquires any other certificate or
instrument representing Pledged Collateral that is not Excluded Collateral, such
Grantor will promptly deliver such certificate within thirty (30) calendar days
(subject to extension by the Administrative Agent in its sole discretion) to the
Administrative Agent as Collateral hereunder. All certificates representing
Pledged Collateral, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance satisfactory to the Administrative Agent.
5.2 Certification of Limited Liability Company and Partnership Interests. Any
limited liability company and any partnership controlled by any Grantor shall
either (a) not include in its operative documents any “opt in” provision to
treat Capital Stock in such limited liability company or such partnership as a
Security, or (b) certificate any Capital Stock in any such limited liability
company or such partnership. To the extent an interest in any limited liability
company or partnership controlled by any Grantor and pledged hereunder is
certificated or becomes certificated, each such certificate shall be delivered
to the Administrative Agent pursuant to Section 5.1 and such Grantor shall
fulfill all other requirements under Section 5 applicable in respect thereof.
5.3 [Reserved].
5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, subject to the rights of such Grantor under the Loan
Documents to dispose of the Collateral and subject to Liens permitted under the
Credit Agreement.
(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property and any other relevant Collateral,
taking any actions necessary to enable the Administrative Agent to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) with
respect thereto.
5.5 Changes in Name, etc. Such Grantor will not, except upon (a) written notice
to the Administrative Agent no later than the earlier of (x) fifteen Business
Days following any change in its name or state of formation or any merger,
consolidation or other change in structure or (y) ten Business Days prior to the
date on which the perfection of the Liens in the jurisdiction of organization of
such Grantor under this Agreement would (absent additional filings or amendments
as provided below) lapse, in whole or in part, by reason of such change; whether
or not in a transaction permitted by the Credit Agreement, in order that the
Administrative Agent may file new UCC financing statements or amend



--------------------------------------------------------------------------------

17
existing UCC financing statements to maintain a perfected security interest in
the Collateral and (b) delivery to the Administrative Agent of all additional
executed financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, change its jurisdiction of organization
or the location of its chief executive office or sole place of business or
principal residence from that referred to in Section ‎4.3 or change its name,
organizational form or structure; provided, that Administrative Agent shall have
the authority to waive any such notice required hereunder either before or after
the applicable change in jurisdiction of organization or name.
5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock constituting Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the Secured Parties, hold the same in trust for
the Administrative Agent and the Secured Parties and deliver the same forthwith
to the Administrative Agent in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor, to be
held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations; provided, that in no event shall this
Section 5.6(a) apply to any Excluded Collateral. In case any distribution of
capital shall be made on or in respect of the Investment Property constituting
Collateral or any property shall be distributed upon or with respect to the
Investment Property constituting Collateral pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property constituting Collateral shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations.
(b) Without the prior written consent of the Administrative Agent, such Grantor
will not vote to enable, or take any other action to permit, any Issuer to issue
any Capital Stock of any nature (unless such Grantor shall comply with the
provisions of the Loan Documents with respect to such newly issued Capital
Stock) or to issue any other securities convertible into or granting the right
to purchase or exchange for any Capital Stock of any nature of any Issuer, sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction not prohibited by the Credit Agreement), create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or as permitted
under the Credit Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof
(other than any restriction permitted by the Credit Agreement).
(c) In the case of each Grantor which is an Issuer, such Issuer agrees that it
will be bound by the terms of this Agreement relating to the Investment Property
issued by it and will comply with such terms insofar as such terms are
applicable to it, it will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) with respect to
the



--------------------------------------------------------------------------------

18
Investment Property issued by it and the terms of Sections 6.3(c) and 6.7 shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Section 6.3(c) or 6.7 with respect to the Investment Property
issued by it.
5.7 Intellectual Property. (a) Except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, such Grantor (either itself or through licensees)
will take all reasonable and necessary action to preserve, maintain, and enforce
all of such Grantor’s Intellectual Property that is necessary to the conduct of
its business.
(b) Except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
(c) Such Grantor will notify the Administrative Agent and the Secured Parties
promptly, but in any event within 30 days (or such longer period as the
Administrative Agent may agree to in its reasonable discretion) if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property that constitutes Collateral may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same, unless the forfeiture, abandonment, dedication to
the public or adverse determination could not reasonably be expected to result
in a Material Adverse Effect.
(d) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the delivery of the
Compliance Certificate in respect of the relevant fiscal year as required by
Section 6.2(b) of the Credit Agreement. Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the Secured
Parties’ security interest in any such Copyright, Patent, Trademark or exclusive
Copyright License in respect of registered United States Copyrights that
constitutes Collateral and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
(e) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property that
constitutes Collateral, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability in respect of
Intellectual Property necessary to the conduct of its business, unless failure
to do so could not reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------

19
(f) In the event that any material Intellectual Property that constitutes
Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property.
(g) To the extent not already delivered prior to the Amendment and Restatement
Effective Date, on the Amendment and Restatement Effective Date, such Grantor
shall execute and deliver, in a form reasonably satisfactory to the
Administrative Agent, such Short-Form Intellectual Property Security Agreements
to be filed with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in any Copyright, Patent, Trademark or exclusive Copyright License in respect of
registered United States Copyrights that constitutes Collateral and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby.
5.8 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim (other than any Commercial Tort Claim for which a
complaint has not yet been filed in a court of competent jurisdiction) in an
amount reasonably to be expected to exceed $2,500,000, such Grantor shall
concurrently with the delivery of the Compliance Certificate in respect of the
relevant fiscal year as required by Section 6.2(b) of the Credit Agreement
notify the Administrative Agent thereof and, promptly upon the written request
therefor, deliver to the Administrative Agent a supplement to Schedule 3 hereof
describing the Commercial Tort Claim or sign and deliver documentation
reasonably acceptable to the Administrative Agent granting a security interest
under the terms and provisions of this Agreement in and to such Commercial Tort
Claim.
5.9 [Reserved].
5.10 Authorization. Authorize the Administrative Agent to prepare and file such
financing statements (including renewal statements), amendments and supplements
or such other instruments as the Administrative Agent may from time to time
reasonably deem necessary in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC.
SECTION 6. REMEDIAL PROVISIONS
6.1 Certain Matters Relating to Receivables. (a) At any time after the
occurrence and during the continuance of an Event of Default the Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications and upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
(b) At any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of such Event of
Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of such Event of Default, any payments of
Receivables, when collected by any Grantor, shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact



--------------------------------------------------------------------------------

20
form received, duly indorsed by such Grantor to the Administrative Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Administrative Agent, subject to withdrawal by the Administrative Agent
for the account of the Secured Parties only as provided in Section ‎6.5, and
until so turned over, shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
6.2 Communications with Obligors; Grantors Remain Liable. (a) At any time after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating thereto, nor
shall the Administrative Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would materially impair the Collateral or result in any Default or
Event of Default under the Credit Agreement.
(b) If an Event of Default shall occur and be continuing, the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property constituting
Collateral and make application thereof to the Obligations in such order as the
Administrative Agent may determine, and upon the Administrative Agent’s request
(except in the case of an Event of Default under Section 8(f), wherein the
Administrative Agent shall be deemed



--------------------------------------------------------------------------------

21
to have made such request), any or all of the Investment Property shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon the occurrence and continuance
of any Event of Default, unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.
6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in Section
‎6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items with respect to Receivables constituting
Collateral shall be held by such Grantor in trust for the Administrative Agent
and the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.
6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Parent Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in ‎Section 2, in payment of the Obligations
in the following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the



--------------------------------------------------------------------------------

22
Secured Parties according to the amounts of the Obligations then due and owing
and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Parent Borrower or to whomsoever may be
lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.


6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section ‎6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the UCC, need the Administrative Agent account for the surplus,
if any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Lender arising out of the exercise by



--------------------------------------------------------------------------------

23
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
6.7 [Reserved].

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section ‎6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section ‎6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section ‎6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement and is continuing.


6.8 Subordination. Each Grantor hereby agrees that (i) any Indebtedness owed by
it to another Subsidiary of Parent Borrower shall be subordinated to the
Obligations of such Grantor, upon the occurrence and during the continuance of
an Event of Default, unless otherwise agreed by the Administrative Agent and
(ii) any Indebtedness owed to it by another Loan Party shall be subordinated to
the Obligations of such other Loan Party, it being understood that such other
Loan Party, as the case may be may make payments on such intercompany
Indebtedness unless an Event of Default is has occurred and continuing.
6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
6.10 Access. In addition to the rights and remedies hereunder, after the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors to the extent that the applicable Grantor may grant
such



--------------------------------------------------------------------------------

24
rights without cost or charge to the Administrative Agent, and use the same,
together with materials, supplies, books and records of the Grantors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, after the occurrence and during the continuation of an
Event of Default, the Administrative Agent may remove Collateral, or any part
thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral.


SECTION 7. THE ADMINISTRATIVE AGENT
7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
vi.in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances, money orders or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
vii.in the case of any Intellectual Property that constitutes Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
viii.pay or discharge taxes, Liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;
ix.execute, in connection with any sale provided for in Section ‎6.6 or ‎6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and



--------------------------------------------------------------------------------

25
x. direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; settle, compromise or adjust any such
suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; adjust and settle
claims under any insurance policy relating thereto; assign any Copyright, Patent
or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; institute any foreclosure proceedings that the
Administrative Agent may reasonably deem necessary; and generally, sell, assign,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
Anything in this Section ‎7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
‎(ii) thereof) unless an Event of Default shall have occurred and be continuing.
This power of attorney is a power coupled with an interest and shall be
irrevocable. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section ‎7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans or Canadian Prime Rate Loans,
as applicable, under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with



--------------------------------------------------------------------------------

26
similar property for its own account. The Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords similar
property for its own account. Neither the Administrative Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the Secured Parties
hereunder are solely to protect the Administrative Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. In the event of a public
or private sale of Collateral pursuant to Section 6 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.
7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property except Excluded Collateral as further described in
Exhibit A” in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.
7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
7.5 Exercise of Rights by Required Lenders. In the event there is no
Administrative Agent, the rights of the Administrative Agent hereunder may be
exercised by the Required Lenders.
SECTION 8. MISCELLANEOUS
8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.
8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit



--------------------------------------------------------------------------------

27
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.
8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section ‎8.1), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
8.4 Enforcement Expenses; Indemnification. (a)Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in ‎Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Parent Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.
(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
8.6 Set-Off. In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or



--------------------------------------------------------------------------------

28
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts set off with respect
to any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. Each Secured Party agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such application.
8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail),



--------------------------------------------------------------------------------

29
postage prepaid, to such Grantor at its address referred to in Section 8.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
8.13 Acknowledgements. Each Grantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14 Additional Grantors and Guarantors. Each Subsidiary of the Parent Borrower
that is required to become a party to this Agreement pursuant to Section 6.10 of
the Credit Agreement (each, an “Additional Grantor”) shall become a Grantor and
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
8.15 Releases. (a) On the Termination Date, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Parent Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that (i)
all the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement or (ii)
such Subsidiary Guarantor becomes an Unrestricted Subsidiary or otherwise ceases
to be required to be a Subsidiary Guarantor under the terms of the Credit
Agreement (other than as a result of a Subsidiary Guarantor becoming a
non-Wholly Owned Subsidiary); provided that the Parent Borrower



--------------------------------------------------------------------------------

30
shall have delivered to the Administrative Agent, at least two Business Days (or
such shorter period as agreed by the Administrative Agent in its reasonable
discretion) prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition or other occurrence in reasonable detail, including in the
case of a sale of the Capital Stock of such Subsidiary Guarantor the price
thereof and any expenses in connection therewith, together with a certification
by the Parent Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents.
8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
8.17 Amendment. All liens, claims, rights, titles, interests and benefits
created and granted by the Existing Guarantee and Collateral Agreement shall
continue to exist, remain valid and subsisting, shall not be impaired or
released hereby, shall remain in full force and effect and are hereby affirmed,
renewed, extended, carried forward and conveyed as security for the Obligations,
for the avoidance of doubt, including under the Credit Agreement.





--------------------------------------------------------------------------------

EXECUTION VERSION
ACKNOWLEDGEMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Amended Guarantee
and Collateral Agreement dated as of October 16, 2019 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties as follows:
1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.7(a) of the
Agreement.
3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

[NAME OF ISSUER]By:




Name:


Title:




Address for Notices:












Fax:










--------------------------------------------------------------------------------

EXECUTION VERSION
Annex 1 to
Amended Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT, dated as of _______________, 20__, made by
____________________ (the “Additional Grantor”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H :
WHEREAS, Tempur Sealy International, Inc. (the “Parent Borrower”), the
Additional Borrowers from time to time party thereto, the Lenders and the
Administrative Agent are party to the Amended and Restated Credit Agreement,
dated as of October 16, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Parent Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Amended Guarantee and Collateral Agreement, dated as of October 16, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section ‎8.14 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor and Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in ‎Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]By:




Name:


Title:











        

--------------------------------------------------------------------------------

EXECUTION VERSION
Annex 1-A to
Assumption Agreement


Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6







